Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21      Page 1 of 225 PageID 4280




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 6
Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21   Page 2 of 225 PageID 4281
Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21   Page 3 of 225 PageID 4282
Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21   Page 4 of 225 PageID 4283
Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21   Page 5 of 225 PageID 4284
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 76 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 6 of 225 PageID 4285
                                    Seery - Direct                            76


     1   stipulation?

     2   A    Yes.

     3   Q    And as you recall, Mr. Seery, in the events leading up to

     4   the entry of the order approving the settlement, was this one

     5   of the documents that was being negotiated among -- among the

     6   parties?

     7   A    Yes, it was.

     8   Q    Okay.    You mentioned that there were certain provisions of

     9   the January 9th order that were important to you and the other

   10    independent directors.       Do I have that right?

   11    A    Yes.

   12                 MR. MORRIS:   Let's see if we can back to Exhibit 5Q,

   13    please, Paragraph 4.

   14    BY MR. MORRIS:

   15    Q    Okay.    Paragraph 4, can you tell me what Paragraph -- what

   16    Paragraph 4 is and why it was important to you?

   17    A    Well, there really were four key, I guess I'll use the

   18    term gating items again, for my involvement, and ultimately in

   19    discussions with Mr. Nelms and Mr. Dondero -- Mr. Dubel, their

   20    involvement in the matter.

   21         Because of the litigious nature of the Highland operations

   22    and the expectations we had for more litigation after taking a

   23    look at the Acis case, we wanted to make sure that, as

   24    independents coming into a situation with really no stake in

   25    the particular outcome, other than trying to achieve a




                                                                      001563
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 77 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 7 of 225 PageID 4286
                                    Seery - Direct                            77


     1   successful reorganization, that we were protected.            So, number

     2   one, I looked at the limited partnership agreement.            I wanted

     3   to make sure that the LPA contained broad and at least

     4   standard indemnification provisions and that they would apply

     5   to the board.

     6        Number two, because -- that then requires you to look at

     7   the indemnification provisions at Strand, because you're a

     8   director of Strand, the GP.        So then we looked at those.       I

     9   took a close examination of those.         They looked okay, except

   10    Strand didn't have any assets other than its equity interest

   11    in Highland, and if that equity interest turned out to be

   12    zero, that indemnity wouldn't be very valuable.

   13         So I wanted to make sure that Highland, the Debtor,

   14    guaranteed the indemnity (garbled) on a postpetition basis, so

   15    that if there were a failure of D&O, which I'll get to in a

   16    second, or it wasn't enough, that we would have a senior claim

   17    in the case, an admin claim in the case.

   18         I then, of course, wanted to make sure that we had D&O

   19    insurance.    This was very difficult to get, because, frankly,

   20    there's a Dondero exclusion in some of the markets, we've been

   21    told by our insurance brokers, and so getting the right policy

   22    that would cover the independent board was difficult.             We did

   23    get that.

   24         And then ultimately there'll be another provision in the

   25    agreement here -- I don't see it off the top of my head -- but




                                                                      001564
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 78 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 8 of 225 PageID 4287
                                     Seery - Direct                           78


     1   a gatekeeper provision.       And that provision --

     2   Q    Hold on one second, Mr. Seery, because we'd want to

     3   scroll.     So Paragraph 4 and Paragraph 5, were those, were

     4   those provisions put in there at the insistence of the

     5   prospective independent directors?

     6   A    Yes.    And remember, so the Paragraph 4, as I said, is the

     7   guarantee of Strand's obligations for its indemnity.            Again,

     8   Strand didn't have any money, so the Debtor had to be the one

     9   purchasing the D&O for the directors and for Strand.            So those

   10    are the two provisions that really worked to address my

   11    concerns about the indemnities and then the D&O.

   12                MR. MORRIS:     Okay.   Can we go to Paragraph 10,

   13    please?     There you go.

   14    BY MR. MORRIS:

   15    Q    Is this the other provision that you were referring to?

   16    A    This is.    It's come to be known as the gatekeeper

   17    provision, but it's a provision that I actually got from other

   18    cases.    Again, another very litigious case that I thought it

   19    was appropriate to bring in to this case.

   20         And the concept here is that when you're dealing with

   21    parties that seem to be willing to engage in decade-long

   22    litigation in multiple forums, not only domestically but even

   23    throughout the world, it seemed important and prudent for me

   24    and a requirement that I set out that somebody would have to

   25    come to this Court, the court with jurisdiction over these




                                                                      001565
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 79 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 9 of 225 PageID 4288
                                     Seery - Direct                           79


     1   matters, to determine whether there was a colorable claim.

     2   And that colorable claim would have to show gross negligence

     3   and willful misconduct, i.e., something that would not

     4   otherwise be indemnified.

     5         So it basically sets an exculpation standard for

     6   negligence.      It exculpates the directors from negligence.         And

     7   if somebody wants to bring a cause against the directors, they

     8   have to come to this Court first and get a finding that

     9   there's a colorable claim for gross negligence or willful

   10    misconduct.

   11    Q     Would you have accepted the engagement as an independent

   12    director without the Paragraphs 4, 5, and 10 that we just

   13    looked at?

   14    A     No.    These were very specific requests.       The language here

   15    has been 'smithed, to be sure, but I provided the original

   16    language for 10 and insisted on the guaranty provision above

   17    to assure that the indemnity would have some support.

   18    Q     And ultimately, did the Committee and the Debtor agree to

   19    provide all of the protection afforded by Paragraphs 4, 5, and

   20    10?

   21    A     Yes.

   22    Q     Okay.

   23                  MR. MORRIS:   Your Honor, we're going to move on now

   24    to good faith, Section 1129(e)(3), just to give you a little

   25    bit of a roadmap of where we're going.




                                                                      001566
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 80 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 10 of 225 PageID 4289
                                    Seery - Direct                            80


     1   BY MR. MORRIS:

     2   Q    Let's talk about the process that led to the plan that the

     3   Debtor is asking the Court to confirm today.           Real basic stuff

     4   at the beginning.      Can you tell me your understanding of the

     5   makeup of the UCC, of the Creditors' Committee?

     6   A    The Creditors' Committee in this case has four members.

     7   It's UBS, the Redeemer Committee, which are former holders of

     8   interests in a fund called the Crusader Fund, which was a

     9   Highland fund, who had redeemed and then had a dispute with

   10    Highland.

   11         And the next creditor is Mr. Terry and Acis.           We generally

   12    group them as one, but the creditor is Acis.

   13         And the fourth creditor is an entity called Meta-e, and

   14    they provide litigation support and technical support and

   15    discovery support in litigations for the Debtor, including in

   16    this case now.

   17    Q    All right.     Just focusing really on the early period, the

   18    first few months, can you describe the early stages of the

   19    negotiations with the UCC as best as you can recall?

   20    A    Well, I think the early stage of the case wasn't directly

   21    a negotiation; it was really trying to understand as best we

   22    could the myriad of assets that we had here, the various

   23    businesses that the Debtor either owned, controlled, or

   24    managed, as well as the claims.

   25         We went through a process of trying to understand each of




                                                                      001567
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 81 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 11 of 225 PageID 4290
                                    Seery - Direct                            81


     1   the claims that the Debtor -- or against the Debtor that were

     2   represented by the Committee, as well as some other claims

     3   that were not on the Committee.

     4   Q    Was the Debtor -- I mean, was the Committee initially

     5   pushing the independent board to go to a monetization plan, an

     6   asset monetization plan?

     7   A    Very quickly and early on, the Debtor -- the Committee

     8   took a pretty aggressive approach with the Debtor and the

     9   independent board.      I think the Committee's perspective, as

   10    articulated to me, and where -- at least how we took it, was

   11    that they'd been litigating for years and they sort of knew

   12    the situation and the value of their claims, that the Debtor

   13    was insolvent, in their view, and that we should be operating

   14    the estate in essence for the benefit of the creditors.

   15    Q    And what was the board's view in reaction to that?

   16    A    We disputed it.      And the reason we disputed it was very

   17    straightforward.     Save for the Redeemer claim, which at least

   18    had an arbitration award, Acis and Mr. Terry didn't have any

   19    specific awards, notwithstanding the results of the Acis

   20    bankruptcy, and UBS, while it had a judgment, that judgment

   21    was not against the Debtor.

   22         So our view was, until we have our hands around these

   23    claims and we determine what the validity is in our estate,

   24    that we would treat the Debtor as if it were solvent.             We also

   25    wanted to assess the value of the assets.          So, looking at the




                                                                      001568
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 82 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 12 of 225 PageID 4291
                                    Seery - Direct                            82


     1   assets not just from a book value but what they might be

     2   really worth in the market.

     3   Q    And did the board in the early portion of the case

     4   consider all strategic alternatives?

     5   A    I don't know if we considered every strategic alternative,

     6   but we certainly considered a lot of alternatives.

     7   Q    Can you describe for the Court the alternatives that were

     8   considered by the board before settling on the asset

     9   monetization plan?

   10    A    Well, early on, you know, we looked at each of the -- what

   11    we would think of the large category types of ways to resolve

   12    a case.    Number one, could we go through a very traditional

   13    reorganization with either stretching out claims to creditors

   14    after settlement or converting some of those to equity,

   15    getting new equity infusions?        We considered those

   16    alternatives.

   17         Number two, we considered whether we should simply sell

   18    the assets.     That's one of the things that the Committee was

   19    pushing for.     They could be sold to third parties.         They could

   20    be sold individually.      Mr. Dondero potentially could buy some

   21    of the assets.     That'd be a reasonable reorganization in this

   22    case.

   23         We also considered whether that, you know, we would just

   24    do a straight liquidation.       Is there some value to doing --

   25    converting the case to a 7 and doing a straight liquidation?




                                                                      001569
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 83 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 13 of 225 PageID 4292
                                    Seery - Direct                            83


     1        We also considered a grand bargain plan, and this was

     2   something that I worked on quite a bit.          The phrase is mine,

     3   although no pride of authorship, certainly, since it didn't

     4   work out.    But that perhaps we could come to an agreement with

     5   the major creditors and with Mr. Dondero and then shift some

     6   of the expenses in the case out further to litigate some of

     7   the other claims while reorganizing around the base business.

     8        And then, finally, we considered the asset monetization

     9   plan, and ultimately that evolved into what we have today.

   10    Q    Were there guiding principles or factors that the board

   11    was focused on as it assessed these different options?

   12    A    Well, the number one guiding principle was overall

   13    fairness and equitable treatment of the various stakeholders.

   14    So, again, at that point, we didn't know exactly what, if

   15    anything, we would owe to claimants like UBS or HarbourVest or

   16    even Mr. Terry and Acis.       We had a good sense of where we

   17    would end up with Redeemer, I think, but we still had some

   18    options and wanted to negotiate the issues related to

   19    potential appeal rights that we had.         So I think that was the

   20    number one overall concern.

   21         But that did evolve over time.        Costs of the case were

   22    exceptionally high.      And the reason they're so high is that

   23    Highland was run for a long time, at least from what we can

   24    tell, at an operating deficit.        Typically, what it would do is

   25    run at a deficit and then sell assets to cover the shortfall,




                                                                      001570
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 84 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 14 of 225 PageID 4293
                                    Seery - Direct                            84


     1   and it would defer a whole bunch of employee -- potential

     2   employee compensation.       And because of the way the environment

     3   was going, particularly in the first half of the year, it

     4   didn't look to us like there was going to be any great asset

     5   increase that would somehow save us from the hole that was

     6   being dug, the considerable amount of expenses to run the

     7   case.

     8   Q    Did changing the culture of litigation factor into the

     9   path that the board considered?

   10    A    Well, we certainly looked at the way the company had run

   11    and why it got to where it is in terms of litigating.             And not

   12    just litigating valid claims, but litigating any claim to the

   13    nth degree.    And stories are legion, I won't talk about them,

   14    but of Highland taking outrageous positions and then pursuing

   15    them, hoping that the other side caves.

   16         We determined that this estate couldn't bear that kind of

   17    expense, and it wasn't fair and equitable to do that anyway.

   18    So we wanted to attack the claims that we could -- and I say

   19    attack; try to resolve them as swiftly as we could --

   20    protecting the Debtor's interests but trying to find an

   21    equitable resolution.

   22         I'm not averse to litigating.        And I think when there are

   23    claims that are legitimate, the Debtor should pursue them.

   24    There's always -- a good settlement is always better than a

   25    bad litigation.     But if there (indecipherable) to resolve




                                                                      001571
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 85 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 15 of 225 PageID 4294
                                    Seery - Direct                            85


     1   them, we should -- we should pursue those.           And if we have

     2   defenses, we should pursue those, and not just be held up

     3   because someone else is willing to, you know, take a more

     4   difficult position than we are.

     5        But in this case, it really did cry out for some sort of

     6   resolution on many of these cases because they were far beyond

     7   -- far beyond the facts and far beyond the dollars.            There was

     8   personal antipathy involved in virtually every one of the

     9   unlitigated or unliquidated Committee cases.

   10    Q    Did the board, as it was assessing the various strategic

   11    alternatives, consider maximization of the value?

   12    A    Always number one was, can we maximize value?           But that

   13    has to be done within the context of the risk you're taking

   14    and the time it takes.       So, not all wine ages well in a cave

   15    and not all investments get to be more valuable over time.                We

   16    wanted to look at each individual asset that the Debtor had,

   17    each claim that the Debtor had, each defense that the Debtor

   18    had, and consider the time and the costs and then try to find

   19    the best way to maximize value with those multiple

   20    considerations.

   21    Q    How about the role and support of the UCC, how did that

   22    factor into the decision-making, the Debtor's decision-making

   23    as to what plan to pursue?

   24    A    Well, you know, the decision-making with the UCC was

   25    cumbersome and oftentimes difficult.         Sometimes our relations




                                                                      001572
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 86 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 16 of 225 PageID 4295
                                    Seery - Direct                            86


     1   were very contentious, and sometimes they continue to be.             But

     2   the Committee had significant oversight because of the

     3   protocols that had been agreed to.         Some of the disputes we

     4   had with the Committee found their way into the court.             Those

     5   time and that cost, some of which we won, some of which we

     6   lost, but those factored into our analysis.

     7        But eventually we knew that we were going to need to get,

     8   you know, some significant portion of the Committee to agree,

     9   because, at minimum, Meta-e had a liquidated claim, and

   10    Redeemer was very close to fully liquidated, so we were going

   11    to need support from the Committee with whatever we tried to

   12    push through.     And so that's how we negotiated with the

   13    Committee from that perspective.

   14    Q    Is it fair to say that the Debtor and the Committee's

   15    interests because aligned upon approval of the disclosure

   16    statement back at the end of November?

   17    A    I don't think they became perfectly aligned, because we

   18    still have, you know, some disputes around, you know,

   19    implementation and things like the employee releases, which

   20    were very important to me.       But I think we're largely aligned

   21    and that the Committee is supportive, as Mr. Clemente said at

   22    the start of this hearing, of the plan.          We negotiated at

   23    arm's length with them about most of the provisions.            I would

   24    say virtually everything was a relatively significant

   25    negotiation, or at least there was a good faith exchange of




                                                                      001573
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 87 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 17 of 225 PageID 4296
                                    Seery - Direct                            87


     1   views on each side and assessment of legal and financial

     2   risks.   And I think at this point they're largely in support

     3   of the plan.

     4   Q    All right.     Let's -- you mentioned the grand bargain, and

     5   I just want to spend a few minutes talking about that, how

     6   that evolved.     Focusing your attention in the kind of late

     7   spring/early summer, can you tell me what efforts you and the

     8   board made in trying to achieve a grand bargain in that early

     9   part of the case?

   10    A    Well, we had -- at that point, we had reached agreement,

   11    at least in principle, with Redeemer.          And the thought was --

   12    my thought was that we could construct a plan, understanding

   13    what the cash flows looked like and what we thought the base

   14    value of the asset looked like -- and those are not just the

   15    assets that are tangible assets, but the notes that are

   16    collectible by the Debtor as well -- and then engage with UBS

   17    in particular.     Redeemer.    To some degree, Mr. Terry.        We had

   18    not yet reached any agreement with him.          But UBS, we thought

   19    of as a slightly -- I don't mean this to be disparaging -- but

   20    a slightly more commercial player than Acis because of the

   21    history that Acis had to deal with and endure.

   22         And we were hoping that we could get some sort of

   23    coalescence around an agreed distribution that would require

   24    those creditors to take a lot less than they might have

   25    otherwise agreed, Mr. Dondero to put in more than he otherwise




                                                                      001574
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 88 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 18 of 225 PageID 4297
                                    Seery - Direct                            88


     1   thought he could put in or would be willing to put in, and

     2   then we would get out to Acis and the other creditors with a

     3   plan.

     4          And so I built, with the team at DSI, a detailed model on

     5   how the distributions could work and what the potential timing

     6   could be, trying to, each time, move in a multidimensional way

     7   with UBS, Redeemer, Mr. Dondero, and to some degree Acis,

     8   around the respective issues for their claims.

     9          Again, UBS and Acis had not been resolved and weren't

   10    close, but the thought was if we could get dollar agreements

   11    for distribution, perhaps we could then figure out how to

   12    construct settlements of their claims.

   13    Q      During this time period, did you work directly with Mr.

   14    Dondero in the formulation of a potential grand bargain?

   15    A      I did, yes.

   16    Q      And the model that you described, did that go through a

   17    number of iterations?

   18    A      It went through multiple iterations.        I don't believe I

   19    ever shared the model with anybody.         One of the reasons for

   20    that is I didn't want -- I felt I had -- if I was going to

   21    share it with Mr. Dondero, for example, I'd have to share it

   22    with UBS and I'd have to share it with Redeemer.            And I wanted

   23    it to be -- I wanted it to be a working model with the team at

   24    DSI.    In particular, we would make, you know, adjustments on

   25    an almost-daily basis.




                                                                      001575
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 89 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 19 of 225 PageID 4298
                                    Seery - Direct                            89


     1        Mr. Dondero had -- remember, he was still portfolio

     2   manager at that time.      He also had a related-party interest,

     3   as people have seen from some of the litigation around the

     4   sales of securities.      He had access and was receiving emails

     5   from the team as well as from the finance team.           So he had

     6   access to the information at that point and had a view around

     7   the value.    And this was more trying to adjust what those

     8   distributions would look like depending on the amounts that he

     9   would be willing to contribute.

   10    Q    Moving on in time, did there come a time when the Debtor

   11    participated in a mediation with certain of the major

   12    constituents in the case?

   13    A    Yes.    That was towards the end of the summer.

   14    Q    And during that mediation, did the concept of a grand

   15    bargain, was that put on the table?         Without discussing any

   16    particulars about it, just as a matter of process, was the

   17    grand bargain subject to the mediation discussions?

   18    A    Well, the mediation had multiple components, so the answer

   19    to the question in short is yes, but I'll go longer because I

   20    tend to.    The grand bargain plan stayed in place, and that was

   21    going to be an overall settlement.         The mediation was

   22    initially, I think, as a main course, focused on Acis, UBS,

   23    and then the third piece being the grand bargain.            And if you

   24    could settle one of those claims, perhaps -- obviously, if you

   25    could settle both of them, you could get to then focusing on




                                                                      001576
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 90 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 20 of 225 PageID 4299
                                    Seery - Direct                            90


     1   the grand bargain.

     2        But even before we got to mediation, the idea of the

     3   monetization plan had also been put forth.          Notwithstanding

     4   that it wasn't my idea, I actually thought that it was a good

     5   idea, ultimately.      Didn't initially.     And the reason for that

     6   is that it set a marker for what a base expectation could be

     7   for the creditors and just for Mr. Dondero.           And knowing that

     8   that was out there, at least with them, that could hopefully

     9   be a catalyst in the mediation for folks to say, let's see if

   10    we can get our claims done and get a grand bargain done,

   11    because if we don't we have this Debtor monetization plan.

   12    And by that -- at that point, I don't think we had much

   13    agreement with the Committee on anything, and certainly with

   14    Mr. Dondero, on -- on a monetization plan.

   15    Q    All right.     And let's just bring it forward from the fall,

   16    post-mediation, to the present.        Has -- has -- have you and

   17    the board continued discussing with Mr. Dondero the

   18    possibility of a grand bargain?

   19    A    Well, it's shifted.      So, the grand bargain discussions

   20    really -- you had multiple phases.         So, you had pre-mediation.

   21    There was the grand bargain discussions that I just described

   22    previously that also involved UBS and Redeemer, and to some

   23    degree Acis and Mr. Terry.       Then you have the mediation, which

   24    is much more focused on the claims and whether they can fit

   25    into the grand bargain with Mr. Dondero.




                                                                      001577
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 91 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 21 of 225 PageID 4300
                                    Seery - Direct                            91


     1        And the way that was conducted was a little bit more

     2   separated, meaning the parties would talk to the mediator, the

     3   mediator would then go and talk to other parties and try to

     4   work a settlement on each of those components.

     5        Subsequent to the mediation where we reached the agreement

     6   with Acis and Mr. Terry, and we ultimately in that timeframe

     7   banged out the final terms of our agreement with Redeemer, we

     8   engaged with Mr. Dondero around -- I wouldn't call it the

     9   grand bargain, but a different plan.         By that point, the

   10    monetization plan had started to gain some traction with the

   11    creditor group, and Mr. Dondero and his counsel, I believe,

   12    focused on the potential of what was referred to as a pot

   13    plan.   And while it has the -- it could have the ability of

   14    being a resolution plan, it wasn't the grand bargain plan that

   15    I had initially envisioned.        And pot plan was really a

   16    misnomer, because it didn't have a whole pot, so -- so it's a

   17    little bit of a hybrid.

   18    Q    Did the board spend time during its meetings discussing

   19    various pot plan proposals that had been put forth by Mr.

   20    Dondero?

   21    A    Oh, absolutely.      And not only the board.      I mean, we did

   22    our own work as an independent board and then brought in our

   23    professional advisors, both your firm and the DSI folks, to go

   24    through analytics around the pot plan, and even before that,

   25    the other plan alternatives, but we had direct discussions




                                                                      001578
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 92 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 22 of 225 PageID 4301
                                    Seery - Direct                            92


     1   with Mr. Dondero and his counsel.

     2   Q    And in the last couple of months, has the board listened

     3   to presentations that were made by Mr. Dondero and his counsel

     4   concerning various forms of the pot plan?

     5   A    Yes.    At least two or three.

     6   Q    And during this time, has the board and the Debtor

     7   communicated with the Committee concerning different

     8   iterations of the proposed pot plan?

     9   A    Yes.    We've had continual discussions with the Committee

   10    regarding the various iterations of the potential grand

   11    bargain all the way through the pot plan.

   12    Q    And during this process, did the Debtor provide Mr.

   13    Dondero and his counsel with certain financial information

   14    that had been requested?

   15    A    Yes.    As I said, up 'til the point where he resigned and

   16    was then ultimately, at the end of the year, removed from the

   17    office, he had access to financial information related to the

   18    Debtor and even got the information from the financial group.

   19    Subsequent to that, we've provided him with requests -- with

   20    financial information that was requested by his counsel.

   21    Q    Okay.    Were your efforts at the grand bargain or the

   22    pursuit of the pot plan successful?

   23    A    No, they were not.

   24    Q    Do you have an understanding as to -- just, again, without

   25    going into -- into details about any particular proposal, do




                                                                      001579
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 93 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 23 of 225 PageID 4302
                                    Seery - Direct                            93


     1   you have an understanding as to what the barrier was to

     2   success?

     3   A    The grand bargain, we just never got the traction that we

     4   needed to get that going and the sides were just far -- too

     5   far apart.    And the pot plan, similarly.        Our discussions with

     6   Mr. Dondero and the Committee, they're -- they're very far

     7   apart.

     8   Q    And is it fair to say that the Committee's lack of support

     9   in either the grand bargain or the pot plan is the principal

   10    cause as to why we're not talking about that today?

   11    A    Well, it's -- it -- right now, we've got the plan that's

   12    on file, the monetization plan.        The monetization plan has

   13    gone out for creditor vote and has received support.            It

   14    distributes, we think, equitably, as well as a significant

   15    amount of distributions to unsecured creditors.           And there

   16    really isn't an alternative that we see, based upon the

   17    numbers I've seen, that competes with it or has any traction

   18    with the largest creditors.

   19    Q    All right.     So, now we've talked about various proposals

   20    or alternatives that were considered by the board, including

   21    the grand bargain and the pot plan.         Let's spend some time

   22    talking about the plan that is before the Court today and how

   23    we got here.     And I'd like to take you really back to the

   24    beginning, if I may.

   25         Tell us, tell the Court just what the board was doing in




                                                                      001580
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 94 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 24 of 225 PageID 4303
                                    Seery - Direct                            94


     1   the early months after getting appointed, because I think

     2   context is important here.       What were you all doing the first

     3   few months of the case?

     4   A    Well, the first few months, we really were drinking from

     5   the proverbial fire hose, trying to get an understanding of

     6   the business, how it had been managed previously, what the

     7   issues related to the different parts of the business were.

     8   And then an understanding of each of the employees that were

     9   working under us, what their roles were, how they performed

   10    them, who sat where with respect to each of the assets, what

   11    the contracts looked like, whether they be shared service or

   12    management agreements.       And then we started looking at the

   13    individual assets in terms of value.

   14         At the same time, we were trying to get up to speed on the

   15    complex nature of the claims that were in the case.            The

   16    liquidated claims were relatively easy, but there had been a

   17    significant amount of transfers in and out of the Debtor, and

   18    then there's a myriad of relationships involving related

   19    entities that we had to understand, both with respect to the

   20    claims as well as with respect to the assets.

   21         And so that -- those were the main things we were doing

   22    for those first few months in the case.

   23    Q    Just a couple months into the case, the COVID pandemic

   24    reared its head.     Do you recall that?

   25    A    Yes.   We had been in Dallas every day working up 'til the




                                                                      001581
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 95 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 25 of 225 PageID 4304
                                    Seery - Direct                            95


     1   time of the COVID and some of the shutdown orders,

     2   particularly in the Northeast, and so that changed the dynamic

     3   of how we could function every day.

     4        Notwithstanding that, we -- we were able to manage from

     5   afar, and ultimately, when there were some cases in the office

     6   of COVID, we -- on the Highland side, not the related entity

     7   side, but on the Highland side -- we determined that the staff

     8   and the team should work from home, which they were able to do

     9   quite well.

   10    Q    Okay.    In those early months, do you recall that there was

   11    a substantial erosion of value, at least as of the time you

   12    were appointed in those first three or four months?

   13    A    There was.     And I think we've heard some -- some noise

   14    about what that value was and the drop in the asset value as

   15    opposed to net value.      But the asset value did, did drop

   16    significantly.

   17    Q    Can you describe for the Court your recollection as to the

   18    causes of the drop in the value that you just descried?

   19    A    Yes.    The number one drop was a reservation that the board

   20    took for a receivable from an entity called Hunter Mountain.

   21    The quick version of this is that Hunter Mountain owns

   22    Highland.    As I mentioned, while Strand is the GP, it only has

   23    a quarter-percent interest in Highland.          The vast majority of

   24    the interests are owned by an entity called the Hunter

   25    Mountain Investment Trust in a very complicated, tax-driven




                                                                      001582
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 96 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 26 of 225 PageID 4305
                                    Seery - Direct                            96


     1   structure.

     2        Dondero and Okada transferred their interests in Highland

     3   at a high valuation to Hunter Mountain.          Hunter Mountain then

     4   didn't have the money, so it, in essence, borrowed the money

     5   from the Debtor in a note to pay for those interests.             There's

     6   a circular running of the cash, but we were not sure where, if

     7   any, where any assets are, if they would be sufficient.             So we

     8   took a reservation of $58 million for that note.

     9        The second biggest piece of the reduction in value was the

   10    equity that was lost in the Select Equity account.            This is a

   11    Debtor trading account that was managed by Mr. Dondero.             $54

   12    million was lost in that account.         Basically, it was really

   13    highly margined, very high leverage in that account when the

   14    market volatility came in.       As it grew through January,

   15    February, March, more and more margin calls.           Ultimately,

   16    Jefferies, which had Safe Harbor protections -- technically,

   17    the account was not a Debtor account, but they would have had

   18    it anyway -- they seized that account.          $54 million in equity

   19    was lost in that account.

   20         The next highest amount is about $35 million, but it's

   21    higher now.    That's just the bankruptcy costs, where we have

   22    spent cash and Debtor assets in the case.          It was about $36 to

   23    $40 million through the end of the year.          That's now higher.

   24         About $30 million was lost in paying back Jefferies on the

   25    asset side of the ledger in the Highland internal equity




                                                                      001583
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 97 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 27 of 225 PageID 4306
                                    Seery - Direct                            97


     1   account.    This was similar to the equity -- the Select Equity

     2   account, also managed by Mr. Dondero.          Extremely highly-

     3   levered coming into the market volatility of the first

     4   quarter, which was exacerbated, obviously, by the COVID.             That

     5   was about $30 million that was repaid in margin loan in that

     6   account.

     7        In addition, $25 million of equity was lost in that

     8   account while Mr. Dondero was managing it.          I took over

     9   effectively managing it in mid-March and worked with Jefferies

   10    to keep them from seizing the account.          We've since gotten a

   11    bunch of value coming back from that account, but that was the

   12    amount that was lost.

   13         About $10 million was lost in the Carey Limousine loan

   14    transaction.     That is a -- an interesting little company.            Has

   15    done a nice job -- management did a very good job coming into

   16    the year, and it actually had real value, notwithstanding the

   17    changeover to Uber in people's preferences.           But with the

   18    COVID, it really relied on events, airport travel, executive

   19    travel, and that really took a bite out of it, although, you

   20    know, we're hoping to be able to restructure, we have

   21    restructured it to some degree, and we're hoping that there

   22    could be value there.

   23         And then about $7 million was lost in equity in an entity

   24    called NexPoint Hospitality Trust.         This is another extremely

   25    highly-levered hospitality REIT that NexPoint manages.             It




                                                                      001584
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 98 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 28 of 225 PageID 4307
                                    Seery - Direct                            98


     1   trades on the Toronto Stock Exchange.          And I think likely that

     2   -- it's got a lot of issues with respect to its mortgage debt.

     3   And because it was hospitality, it was really hurt by the

     4   COVID.

     5        And I think that's probably -- those numbers add up to

     6   north of $200 million of the loss.

     7   Q    All right.     Thank you for that recitation, Mr. Seery.          So,

     8   turning to the spring, after all of those issues were

     9   addressed, at the same time you were working on the grand

   10    bargain, did the Debtor and its professionals begin

   11    formulating the monetization plan that we have today?

   12    A    I'm sorry, in the spring?        I lost that question.      I

   13    apologize.

   14    Q    That's okay.     After you dealt with everything that you

   15    just described, were you doing two things at once?            Were you

   16    working on the grand bargain and the asset monetization plan

   17    at the same time?

   18    A    Yes, that's correct.

   19    Q    All right.     Can you just describe for the Court kind of,

   20    you know, how the asset monetization plan evolved up until the

   21    point of the mediation?

   22    A    Yes.    I alluded to it earlier, but because the Debtor was

   23    running an operating deficit, we were very concerned about

   24    liquidity.    Highland typically runs, from a liquidity

   25    perspective and a cash perspective, very close to the edge.               I




                                                                      001585
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 99 of 295
  Case 3:21-cv-00538-N Document 26-6 Filed 06/09/21 Page 29 of 225 PageID 4308
                                    Seery - Direct                            99


     1   don't feel particularly comfortable helping lead an

     2   organization that's running that close to the edge.            And I was

     3   very focused on the burn that we had on an operating basis, as

     4   well as the professional cost burn, because for a case this

     5   size it was significant.

     6        The rest of the board felt similarly, and one of the

     7   directors, and I'm not sure if it was Mr. Nelms or Mr. Dubel,

     8   came up with the idea that we needed an alternative to

     9   continuing to just burn assets while we were in this case.

   10    There had to be some sort of catalyst to get the parties, both

   11    Mr. Dondero as well as the creditors -- at that point, as I

   12    said, we weren't settled with Acis or UBS, and we weren't,

   13    frankly, close with either of them.         And so we needed what --

   14    what I think the -- the idea was that we needed a catalyst to

   15    have people focus on what the alternative was.           Because

   16    continuing to run the case until we ran out of money was not

   17    an acceptable alternative.

   18         What I didn't like about the plan was it didn't have

   19    anybody's support, and so I wasn't sure how we made progress

   20    with it without having some Committee member or Mr. Dondero in

   21    support of it.     I was outvoted, although maybe I came around

   22    in the actual vote.      But ultimately, I think it was actually a

   23    quite smart idea, because it did set the basis for what the

   24    case would be.     Either there would be some resolution or it

   25    would push towards the monetization plan, and parties could




                                                                      001586
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 100 of
                                        295 06/09/21 Page 30 of 225 PageID 4309
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           100


   1   then assess whether they liked the monetization plan or not.

   2   That if I was going to be the Claimant Trustee or the --

   3   defending the, you know, against the claims, they would have

   4   the pleasure of litigating with me for some period of time.

   5   Or they could come to some either grand bargain or ultimately

   6   some other resolution.

   7         And as we started to develop a plan and put more of a

   8   framework -- more flesh around the framework, it actually

   9   started to look more and more like a real viable alternative

  10   to either long-term litigation or some other grand bargain if

  11   we couldn't get there.

  12   Q     And ultimately, did the board authorize the Debtor to file

  13   its initial version of the asset monetization plan at around

  14   the time of the mediation?

  15   A     Yeah.   We developed it over the summer and really fleshed

  16   it out in terms of how the structure would work, what the tax

  17   issues were, what the governance issues were.            We did that

  18   largely negotiating with ourselves, so we -- we were extremely

  19   successful.     And then we filed, we filed that plan right

  20   before the mediation.

  21         And my recollection is that there was some concern from

  22   the mediators that they thought that putting that plan out in

  23   the public could upset the possibility of a grand bargain, so

  24   we ended up filing that under seal.

  25   Q     Do you recall what the Committee's initial reaction was to




                                                                    001587
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 101 of
                                        295 06/09/21 Page 31 of 225 PageID 4310
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           101


   1   the asset monetization plan that you filed under seal?

   2   A     Well, initially, they -- the Committee didn't like it.

   3   They didn't like the governance.         They didn't like the fact

   4   that it set up for those creditors who didn't litigate the

   5   prospect of litigations to try to resolve their claims.             It

   6   effectively cut out some of the advisory that the Committee

   7   currently had.      The -- one of the driving forces behind the

   8   asset monetization plan and how we initially started it is we

   9   can't continue these costs, as I said.          Well, an easy way to

  10   get rid of -- to reduce the costs is to get rid of half of

  11   them.

  12         So if you could get rid of the Committee, effectively, and

  13   coalesce around an asset monetization vehicle, then if folks

  14   wanted to resolve their claim, you could.           If you had to

  15   litigate it, you could, but you'd have one set of lawyers that

  16   the estate was paying for, one set of financial advisors the

  17   estate was paying for, as opposed to multiple sets.

  18   Q     In addition to the corporate governance issues that you

  19   just described, did the Committee and the Debtor quickly reach

  20   an agreement on the terms of the treatment of employee claims

  21   and the scope of the releases for the employees?

  22   A     No.   Not very quickly at all.

  23   Q     Yeah.

  24   A     You know, again, one of the issues in this case that

  25   drives perspectives is the history that creditors have in




                                                                    001588
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 102 of
                                        295 06/09/21 Page 32 of 225 PageID 4311
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           102


   1   dealing with Highland and in dealing with many of the

   2   employees at Highland, you know, who had worked for Mr.

   3   Dondero and served at his pleasure for a long time, and how

   4   they had been treated in various of their attempts to collect

   5   their claims.     So the idea of giving any sort of releases to

   6   the employees was anathema to -- to many of the Committee

   7   members.

   8         From my perspective, you know, releases are particularly

   9   important because there's a quid pro quo leading up to the

  10   confirmation of a plan, particularly with a monetization plan

  11   where it's clear that the employees are all going to be or

  12   largely going to be either transitioned or terminated.             If

  13   they're going to keep working towards that, we either have to

  14   have some sort of financial incentive or some sort of

  15   assurance that their actions which are done in good faith to

  16   try to pursue this give them the benefit of more than just

  17   their paycheck.

  18         And so we thought we were setting up the quid pro quo in

  19   terms of work towards the monetization, bring the case home,

  20   and you're entitled to a release, so long as you haven't done

  21   something that was grossly negligent or willful misconduct.

  22   And the Committee, I think, wanted to have a more aggressive

  23   posture.

  24   Q     And did those disagreements over corporate governance and

  25   the employee releases kind of spill out into the public at




                                                                    001589
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 103 of
                                        295 06/09/21 Page 33 of 225 PageID 4312
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           103


   1   that disclosure statement hearing in October?

   2   A     I think they spilled out at that hearing as well as in the

   3   hearing either the next day or two days later around Mr.

   4   Daugherty's claim.      And again, it was -- it was contentious.

   5   I tend to try to reach resolution, but I tend to hold firm

   6   when I think that there's a good reason, an equitable reason

   7   to do so, and compromising that issue was very difficult for

   8   me.

   9   Q     But in the weeks that followed, did the Committee and the

  10   Debtor indeed negotiate to resolve to their mutual

  11   satisfaction the issues surrounding corporate governance and

  12   employee releases?

  13   A     We did, yes.

  14   Q     And were -- was the Debtor able to get its disclosure

  15   statement approved with Committee support in late November?

  16   A     We did, yes.

  17   Q     Can you describe for the Court generally kind of the

  18   process by which the Debtor negotiated with the Committee?

  19   I'll ask it as broadly as I can, and I'll focus if I need to.

  20   A     Yeah.   The process was usually in group settings with the

  21   independent directors, professionals, and the Committee

  22   members and their professionals.         Oftentimes, then, there

  23   would be certain one-off conversations if there was a

  24   particular issue that was more important to one Committee

  25   member or another, or if they were designated by the Committee




                                                                    001590
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 104 of
                                        295 06/09/21 Page 34 of 225 PageID 4313
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           104


   1   to be the point on that.       And so I negotiated on behalf of the

   2   Debtor, both collectively and individually, around these

   3   points.

   4         The biggest issues related to governance of the Claimant

   5   Trust, the separation of the Claimant Trust and the Litigation

   6   Trust, which was important to me, the treatment of employees

   7   between the filing -- the time we came up with the case and

   8   when we were going to exit, and then how that release

   9   provision would work.

  10   Q     Is it fair to say that numerous iterations of the various

  11   documents that embodied the plan were exchanged between the

  12   Debtor and the Committee?

  13   A     Yes.    There were -- there were dozens.

  14   Q     Fair to say that the negotiations were arm's length?

  15   A     Absolutely.    Often contentious, always professional, but I

  16   do think that there were, you know, well -- good-faith views

  17   held by folks on both sides.        And I think we were fortunate to

  18   be able to get resolution of those, because they were

  19   strongly-held views.

  20   Q     Okay.   And ultimately, I think you've already testified,

  21   and Mr. Clemente certainly made it clear:           Is the Debtor --

  22   does the Debtor have the Committee on board for their plan

  23   today?

  24   A     My understanding is again -- and you heard Mr. Clemente --

  25   both the Committee and each of the individual members are




                                                                    001591
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 105 of
                                        295 06/09/21 Page 35 of 225 PageID 4314
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           105


   1   supportive of the plan.

   2   Q     All right.    Let's switch to Mr. Dondero and his reaction

   3   to the asset monetization plan.         Can you describe for the

   4   Court based on your experience and your interaction with him

   5   what you interpreted Mr. Dondero's position to be?

   6               A VOICE:    Objection, hearsay, or --

   7               MR. DRAPER:    Objection, hearsay.      Calls for

   8   speculation, Your Honor.

   9               THE COURT:    Overruled.

  10               THE WITNESS:     Yeah.   I had direct discussions with

  11   Mr. Dondero regarding the plan, the asset monetization plan,

  12   as I mentioned, direct discussions regarding a potential grand

  13   bargain.    The initial view from Mr. Dondero was, and he told

  14   me, that if he didn't get a plan that he agreed to, if he

  15   didn't have a specific control or agreement around what got

  16   paid to Acis and Mr. Terry and what got paid to Redeemer

  17   specifically, that he would, quote, burn the place down.              I

  18   know that because it is, excuse the pun, seared into my mind,

  19   but I also wrote it down.        And that was, you know, in the

  20   early summer.

  21         We had subsequent discussions around the plan, and as we

  22   were talking about the -- about the grand bargain or -- the

  23   pot plan hadn't come out at that point -- even on a large call

  24   -- the plan initially called for a transition, and still does,

  25   of employees of the Debtor to a related entity to continue




                                                                    001592
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 106 of
                                        295 06/09/21 Page 36 of 225 PageID 4315
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           106


   1   performing services that were under the prior shared service

   2   agreements that we were going to terminate.

   3         But that transition is wholly dependent on Mr. Dondero.

   4   And we had a call with at least five to seven people on it

   5   where I said to Mr. Dondero, look, this is going to be in your

   6   financial interest to agree to a smooth transition.             These

   7   people have worked for you for a long time.           It's for their

   8   benefit.    You portfolio-manage these funds.         It's to the

   9   benefit of those funds to do this smoothly.           And if there's

  10   litigation between you and the estate later, then those chips

  11   will fall where they may.

  12         And he told me to be prepared for a much more difficult

  13   transition than I envisioned.

  14         And I specifically said to him, and this one sticks in my

  15   mind because I recall it, I said, don't worry, Mr. Dondero --

  16   I think I used Jim -- I will be prepared.           I was a Boy Scout

  17   and we spend time preparing for these kinds of things.             So

  18   we're -- we would love to get done the best transition we can,

  19   but we will be prepared for a difficult one.

  20         So, from the start, the idea of the monetization plan was

  21   not something that obviously he supported.           We did agree with

  22   -- after his inquiry or request with the mediators, to file it

  23   under seal while we went into the mediation.

  24   BY MR. MORRIS:

  25   Q     And after, after that was filed in September, early




                                                                    001593
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 107 of
                                        295 06/09/21 Page 37 of 225 PageID 4316
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           107


   1   October, did Mr. Dondero start to act in a way that the board

   2   perceived to be against the Debtor's interests?

   3   A     Certainly.    I mean, he previously had shown inclinations

   4   of that, but that -- it got very aggressive as he interfered

   5   with the trades we were trying to do in terms of managing the

   6   CLO assets.     He took a position that postpetition, which was

   7   really one of his entities taking a position, that

   8   postposition a sale of life policy assets was somehow not in

   9   the best interests of the funds and that we had abused our

  10   position, notwithstanding that he turned it over to us with no

  11   liquidity to maintain those life policies.           There were several

  12   other instances.      And those led to the decision to, one, have

  13   him resign, and then ultimately, after the text to me that I

  14   perceived as threatening, and we've had subsequent hearings on

  15   it, we asked him to leave the office.

  16   Q     Okay.   Let's move back to the plan here.         Can you

  17   describe, you know, generally, if you can, the purpose and

  18   intent of the asset monetization plan?

  19   A     Well, very simply, the main purpose is to maximize value.

  20   This is not a competition between Mr. Dondero and myself.              I

  21   have no stake in getting more money out of the maximization

  22   other than my duty to do the job that I was hired to do.

  23         So our goal is to manage the assets in what we think is

  24   the best way to do that over time, and find opportunities

  25   where the market is right to monetize the assets, primarily




                                                                    001594
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 108 of
                                        295 06/09/21 Page 38 of 225 PageID 4317
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           108


   1   through sales.      There may be other instances, depending on the

   2   type of asset, whether a sale makes sense, if we can structure

   3   it through some kind of distribution that's more structured.

   4   Q     We've used the phrase a bunch of times already.           Can you

   5   describe in your own words what an asset monetization plan is

   6   in the context of the Debtor's proposal?

   7   A     Well, it may be slightly an awkward moniker, but I think

   8   it's not completely different than what you'd see, in some

   9   respects, to a regular plan, where you equitize debt and you

  10   operate the business for the benefit of the equitized debt.

  11   Here, it's a little different in that we know exactly how

  12   we're going to move forward.        We've effectively -- we'll

  13   effectively turn the debt obligations into trust interests and

  14   we will pay those as we sell down assets.           So we've got it

  15   structured in a way where we can pivot depending on market

  16   conditions and we'll be managing certain funds that the assets

  17   sit in.

  18         So there's really four assets where the assets sit, and

  19   we'll manage those.      First are the ones that the Debtor owns

  20   directly.     Second will be the ones that are in Restoration

  21   Capital -- Restoration Capital Partners.           Third are the assets

  22   in a fund called Multi-Strat.        Fourth is the direct ownership

  23   interest in Cornerstone, and technically (garbled) would be

  24   the -- would be the next one.

  25         So we have the ability to manage these individual assets




                                                                    001595
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 109 of
                                        295 06/09/21 Page 39 of 225 PageID 4318
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                            109


   1   and then be able to sell them in what we determine to be the

   2   best way to maximize value, depending on the timing.

   3   Q     And when you say that you're going to continue to operate

   4   the business, do you mean that the Debtor will continue to

   5   manage the assets you've just described in the same way that

   6   it had prior to the petition date?

   7   A     It'll be a smaller team, but that's the Debtor's business.

   8   So what we won't be doing are the shared services anymore.

   9   That was part of the Debtor's business.          But we will be

  10   managing the assets.       So the 1.0 CLOs, we'll manage those

  11   assets.    The RCP assets, we'll manage those assets.           The

  12   Trussway Holdings assets, we'll managing those assets.             Each

  13   of them is a little bit different.         There's things as diverse

  14   as operating companies to real estate.          We'll operate, subject

  15   to final agreement, but the Longhorn A and B, which are

  16   separate accounts that are -- were funded and are controlled

  17   by the largest -- one of the largest investors in the world.

  18   And so they have agreed that we should manage those assets for

  19   them.

  20         So we're -- that's the business that the Debtor is in.              It

  21   won't be doing all of the businesses that the Debtor was in

  22   before, like the shared services, but the management of the

  23   assets will be very similar.

  24   Q     And why do these funds and these assets need continued

  25   management?     Why aren't you just selling them?




                                                                    001596
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 110 of
                                        295 06/09/21 Page 40 of 225 PageID 4319
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                            110


   1   A     Well, in some respects, they could just be sold, but the

   2   -- we believe that the value would be a lot lower.             So, a lot

   3   of them are complex.       The time to sell them may not be now.

   4   Some will require restructuring in some way, whether -- not

   5   through a reorganization process, but some sort of structural

   6   treatment to how the obligations at the individual asset are

   7   treated, or the equity at the individual asset.            So we're

   8   going to manage each of them and look for market opportunities

   9   where we think the value can be maximized.

  10               MR. MORRIS:    Your Honor, I'm about to switch to

  11   another topic.      We have been going for a little bit more than

  12   two and a half hours.       I'm happy to just continue if you and

  13   the witness are, but I just wanted to give you a head's up

  14   that I'm about to switch topics.         If you wanted to take a

  15   short break, we could.       If you want me to continue, I'm happy

  16   to do that, too.

  17               THE COURT:    Well, let me ask you, how much longer do

  18   you think you're going to take overall with Mr. Seery?

  19               MR. MORRIS:    I think I'll probably have another hour

  20   to an hour and a half, Your Honor.         We want to make a complete

  21   factual record here.

  22               THE COURT:    All right.    Well, it's 12:07 Central

  23   time.    Why don't we take a 30-minute lunch break, okay?           Can

  24   everybody do their lunch snack that fast?

  25               MR. MORRIS:    Sure.




                                                                    001597
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 111 of
                                        295 06/09/21 Page 41 of 225 PageID 4320
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           111


   1               THE COURT:    I think that would probably be the way to

   2   go.   So we'll come back -- it's now 12:08.          We'll come back at

   3   12:38 Central time and resume --

   4               MR. MORRIS:    Okay.

   5               THE COURT:    -- resume this direct testimony, okay?

   6   So, see you in 30 minutes.

   7               MR. MORRIS:    Thank you very much.

   8               THE COURT:    Okay.

   9               THE CLERK:    All rise.

  10         (A recess ensued from 12:08 p.m. to 12:44 p.m.)

  11               THE COURT:    We are going back on the record in the

  12   Highland confirmation hearing.         It's 12:44 Central time.       I

  13   took a little bit longer break than I said we would.

  14         Mr. Morris and Mr. Seery, are you ready to resume?

  15               MR. MORRIS:    I am, Your Honor.

  16               THE WITNESS:     Yes, Your Honor.

  17               THE COURT:    Okay, good.     A couple of things.      I'm

  18   required to remind you you're still under oath, Mr. Seery.

  19   And also, just for people's planning purposes, what I intend

  20   to do is, when the direct examination of Mr. Seery is

  21   finished, I'm going to allow cross-examination of the

  22   Objectors in the same amount of time in the aggregate that the

  23   Debtor got, okay?      So, Objectors, in the aggregate, you can

  24   spend as long cross-examining as the Debtor spent examining.

  25   I can figure out this is the most significant witness, so I'm




                                                                    001598
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 112 of
                                        295 06/09/21 Page 42 of 225 PageID 4321
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                           112


   1   assuming that Debtor's other witnesses are going to be a lot

   2   shorter than this, but --

   3                 MR. MORRIS:    Yes, I promise.

   4                 THE COURT:    -- that's how we'll proceed.      And I

   5   expect to finish Mr. Seery today.

   6         So, all right.       With that, you may proceed, Mr. Morris.

   7                 MR. MORRIS:    Okay.

   8                         DIRECT EXAMINATION, RESUMED

   9   BY MR. MORRIS:

  10   Q     Can you hear me okay, Mr. Seery?

  11   A     Yes, sir.

  12   Q     Okay.    Before we move on to the next topic, you spent some

  13   time describing the asset monetization plan.           Would it be fair

  14   to describe that as a long-term going-concern liquidation?

  15   A     Long-term is subjective.       We anticipate that we'll be able

  16   to monetize the assets in two years.           We could go out longer

  17   to three.      There's no absolute restriction that we couldn't

  18   take longer, depending on what we see in the market, but the

  19   objective would be to find maximization opportunities within

  20   that time period.

  21   Q     Okay.    So let's turn now to the post-confirmation

  22   corporate governance structure.

  23         (Interruption.)

  24                 THE WITNESS:    Mr. Golub (phonetic), you should mute.

  25                 THE COURT:    Yes.   I don't know -- I didn't catch who




                                                                    001599
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 113 of
                                        295 06/09/21 Page 43 of 225 PageID 4322
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                          113


   1   that was.      But anyway, anyone other than --

   2                 A VOICE:   It's someone named Garrett Golub.

   3                 THE COURT:    -- Morris and Seery, please mute.       All

   4   right.    Go ahead.

   5                 MR. MORRIS:    Okay.

   6   BY MR. MORRIS:

   7   Q     At a high level, Mr. Seery, can you please describe for

   8   the Court the post-confirmation structure that's envisioned

   9   under the proposed plan?

  10   A     At a high level, we anticipate reorganizing HCMLP such

  11   that the current parties of interest will be extinguished and,

  12   in exchange, creditors will get trust interests.            There'll be

  13   a trust that will sit on top of HCMLP and it will have an

  14   overall responsibility for the Claimant Trust, which will be

  15   the HCMLP assets plus the assets that we move into the

  16   Claimant Trust, depending on structural considerations.             And

  17   then a Litigation Trust, which will be a separate trust, and

  18   that will roll up into the main trust.          And the main trust

  19   will be where the creditors hold their interests.            And those

  20   interests take the form of senior interests or junior

  21   interests.

  22   Q     All right.    You mentioned a Claimant Trust.        Who is

  23   proposed to serve as the Claimant Trustee?

  24   A     I am.

  25   Q     And you mentioned a Litigation Trust.         Is there someone




                                                                    001600
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 114 of
                                        295 06/09/21 Page 44 of 225 PageID 4323
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           114


   1   proposed to serve as the Litigation Trustee?

   2   A     A gentleman named Marc Kirschner.         He's been doing these

   3   kinds of things for a long time.

   4   Q     Is there going to be any kind of oversight group or

   5   committee?

   6   A     There is an oversight committee that sits at the main

   7   trust.    Into it will report Mr. Kirschner and myself.            It has

   8   oversight responsibilities similar to a board of directors in

   9   terms of the operations of the Claimant Trust and the

  10   Litigation Trust.

  11   Q     Do you have an understanding as to who the initial members

  12   of the Claimant Oversight Committee?

  13   A     The initial members will be each of the members of the

  14   Creditors' Committee.       So, UBS, Acis, Redeemer, a

  15   representative from Redeemer, and Meta-e, as well as an

  16   independent named David Pauker.         So that's the initial

  17   structure.

  18   Q     And can you describe for the Court, how did Mr. Pauker get

  19   involved in this?

  20   A     He was selected by the Committee.

  21   Q     Okay.   Is there -- Meta-e is a convenience class claim

  22   holder.    Do I have that right?

  23   A     Yeah.   They're -- they -- as I went through earlier, they

  24   had a liquidated claim for litigation services.            So we

  25   expected that they'll be paid off rather early in the process.




                                                                    001601
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 115 of
                                        295 06/09/21 Page 45 of 225 PageID 4324
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           115


   1   At that point, we suspect they wouldn't -- they would no

   2   longer be an Oversight Committee member and they would be

   3   replaced by an independent.

   4   Q     And do you have any understanding as to how that

   5   independent will be chosen?

   6   A     I believe it's chosen by the other members.

   7   Q     Okay.   Can you describe your proposed compensation

   8   structure as the proposed Claimant Trustee?

   9   A     My compensation will be $150,000 a month, which is the

  10   same compensation I have now.        In addition, we'll negotiate a

  11   bonus structure with the Oversight Committee.            And that will

  12   likely be a bonus not just for myself but for the entire team,

  13   depending on performance.

  14   Q     Okay.   And that -- and who is that negotiation going to be

  15   had with?

  16   A     The Oversight Committee.

  17   Q     Okay.   Are you familiar with Mr. Pauker's compensation

  18   structure?

  19   A     I -- I've seen it.      I don't recall specifically.       I think

  20   his -- from the models, I think he's about 40 or 50 grand a

  21   month, something along those lines.

  22   Q     Okay.   How about Mr. Kirschner?       Do you recall -- let me

  23   just ask you this.      Does it refresh your recollection at all

  24   if I said that 250 in year one for Mr. Pauker?

  25   A     Yeah.   So maybe closer to $20,000 to $25,000 a month.           And




                                                                    001602
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 116 of
                                        295 06/09/21 Page 46 of 225 PageID 4325
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           116


   1   then Mr. Kirschner is a lower amount, but he would get a

   2   contingency fee arrangement somewhere dependent on the

   3   recoveries from his litigations.

   4   Q     Okay.   You mentioned earlier that the Debtor intends to

   5   continue operations at least for some period of time post-

   6   effective date.      Do you have a view as to whether the post-

   7   confirmation entity will have sufficient personnel to manage

   8   the business?

   9   A     I do, yes.

  10   Q     And why is that?     What makes you believe that the Debtor

  11   will have -- the post-confirmation Debtor will have sufficient

  12   personnel to manage the business?

  13   A     Well, we've gone through and looked at each of the assets

  14   and what is required to manage those assets.           We have a lot of

  15   experience doing it during the case.          The bulk of the

  16   employees, who do a fine job, are really doing shared service

  17   arrangements.      The direct asset management group is a smaller

  18   group, and we'll be able to manage those with the team we're

  19   putting together.

  20   Q     Okay.   How does the ten employees compare to the original

  21   plan that was set forth in the disclosure statement, if you

  22   recall?

  23   A     Well, we had less, and I believe the number was either two

  24   or three, along with me, and then using a lot of outside

  25   professional help.      But we determined that we wanted to have a




                                                                    001603
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 117 of
                                        295 06/09/21 Page 47 of 225 PageID 4326
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           117


   1   much more robust team, based on the litigation that we're

   2   seeing around the case and we expect to continue post-exit, so

   3   that the team can manage those assets unfettered.

   4         In addition, we were taking on the CLO management, the 1.0

   5   CLO contracts.      These one -- as I've mentioned before, they're

   6   not traditional CLOs in the sense that they require the same

   7   hands-on management, but they do require an experienced team

   8   to help manage the exposures, most of which are cross-holdings

   9   in different -- in different entities or different investments

  10   that Highland also has exposure to.

  11   Q     In addition to the assumption of the CLO management

  12   agreements, has the Debtor made any decisions regarding the

  13   possibility of hiring a sub-servicer?

  14   A     We have, yes.

  15   Q     And did that factor into the Debtor's decision to increase

  16   the number of personnel it was going to retain?

  17   A     Well, we determined we weren't going to hire a sub-

  18   servicer.     And I'm not sure exactly when we made that

  19   determination.      We do have a TPA, which is SEI, and that's a

  20   third-party administrator, to sift through the funds and

  21   provide accounting supporting to those, to those funds.             So

  22   that -- they will help.       We also have an outside consultant

  23   that we're using, Experienced Advisory Consultants, who are

  24   financial consultants who've worked in the business.             So we do

  25   have those.




                                                                    001604
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 118 of
                                        295 06/09/21 Page 48 of 225 PageID 4327
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           118


   1         But we didn't think that we would get a third-party sub-

   2   servicer, as was the case in Acis, and determined that wasn't

   3   in the best interest of the estate.

   4   Q     Can you just shed a little light on what factors the

   5   Debtor took into account in deciding not to hire a sub-

   6   servicer?

   7   A     Well, we primarily looked at cost, as well as control of

   8   the assets, and determined that that was -- those were in the

   9   best interests of the estate, to keep them managed internally.

  10   We reviewed that with the Committee, and they agreed.

  11   Q     Okay.

  12                 MR. MORRIS:   Let's turn now to the best interests of

  13   creditors' test, Your Honor, 1129(a)(7), and let's talk about

  14   whether the plan is in the best interests of creditors.

  15   BY MR. MORRIS:

  16   Q     Has the Debtor done any analysis to determine the likely

  17   value to be realized in a Chapter 7 liquidation?

  18   A     We have, yes.

  19   Q     And has the Debtor done any analysis to determine the

  20   likely recoveries under the plan?

  21   A     Yes.

  22   Q     Okay.    Do you recall when these projections were first

  23   prepared?

  24   A     We started working on projections in the fall, as we were

  25   developing the monetization plan.         We filed projections, I




                                                                    001605
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 119 of
                                        295 06/09/21 Page 49 of 225 PageID 4328
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                          119


   1   believe, in November.        We've subsequently updated those

   2   projections based on the claims, market condition, and value

   3   of the assets.

   4   Q     And were those updates provided to plan objectors last

   5   week?

   6   A     Yes, they were.

   7   Q     Okay.    Can we refer to the projections that were in the

   8   disclosure statement as the November projections?

   9   A     That'd be fine.

  10   Q     And can we refer to the projections that were provided to

  11   the objectors last week as the January projections?

  12   A     Yes.

  13   Q     And as --

  14   A     I think they're actually -- I think they're actually dated

  15   February 1, is the most recent update.

  16   Q     Okay.    And then was a further update provided yesterday

  17   and filed on the docket, to the best of your knowledge?

  18   A     Yes.

  19   Q     All right.    We'll talk about some of the changes in those

  20   projections.

  21                 MR. MORRIS:    Can we call up on the screen Debtor's

  22   Exhibit 7D as in dog?        And this document is in evidence.        Um,

  23   --

  24                 THE COURT:    No, this is -- oh, wait.     How many Ds is

  25   it?   Seven?




                                                                    001606
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 120 of
                                        295 06/09/21 Page 50 of 225 PageID 4329
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                          120


   1                 MR. MORRIS:    It's 7D, so that would be on Docket

   2   1866, all of which has been admitted.

   3                 THE COURT:    Okay.    You're right.

   4                 MR. MORRIS:    Okay.

   5         And if we could just, I'm sorry, go to Page 3.

   6   BY MR. MORRIS:

   7   Q     Is there any way to look at this, Mr. Seery?           Is this the

   8   January projections that were provided last week?

   9   A     Yes.

  10   Q     Okay.    Can you describe for the Court the process by which

  11   this set of projections and the November projections were

  12   prepared?      How did the Debtor go about preparing these

  13   projections?

  14   A     Yeah.    These are prepared what I would call bottoms-up.

  15   So what we did was we looked at each of the assets that the

  16   Debtor owns or manages or has a direct or indirect interest

  17   in, used the values that we have for those assets, because we

  18   do keep valuations for each of the assets that the Debtor owns

  19   or manages in the ordinary course of business.            We then

  20   adjusted those depending on what we saw as the outcomes for

  21   the case, either a plan outcome or a liquidation outcome, and

  22   then rolled those into the -- into the numbers that you see

  23   here.

  24         So the 257 and change.         And please excuse my eyesight.

  25   I'm going to make this bigger.          The 257 is the estimated




                                                                    001607
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 121 of
                                        295 06/09/21 Page 51 of 225 PageID 4330
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                          121


   1   proceeds from monetization.        Above that, you see cash.       That's

   2   our estimated cash at 131.        And we monitor those, those values

   3   daily.

   4   Q     And were these projections prepared under your

   5   supervision?

   6   A     They were, yes.

   7   Q     Okay.    And who was involved in the preparation of this

   8   document and other iterations of the projections?

   9   A     The team at DSI.       Obviously, myself; the team at DSI; as

  10   well as the, at least from a review perspective, counsel.

  11   Q     All of these contain various assumptions.          Do I have that

  12   right?

  13   A     Yes.

  14                 MR. MORRIS:    Can we go to the prior page, please, I

  15   think is where the assumptions are?          And let's just look at a

  16   few of them.      Okay.     Can we make that a little bigger, La

  17   Asia?    Okay.    Good.

  18   BY MR. MORRIS:

  19   Q     Why does the Debtor's projections and liquidation analysis

  20   contain any assumptions?        Why, why include assumptions?

  21   A     Well, all projections contain assumptions.          So an

  22   assumption -- I was strangely asked the question at

  23   deposition, what does that mean?         It's a thing or fact that

  24   one accepts as true for the purposes of analysis.            And so in

  25   terms of looking out into the future as to what the potential




                                                                    001608
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 122 of
                                        295 06/09/21 Page 52 of 225 PageID 4331
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           122


   1   operation expenses will be and what the potential recoveries

   2   will be, one has to make assumptions in order to be able to

   3   compare apples to apples.

   4   Q     And do you believe that these assumptions are reasonable?

   5   A     Yes.    It would make no sense to have assumptions that

   6   aren't reasonable.      I mean, and we've all seen that with

   7   analysis through our respective careers.           It really should be

   8   grounded in some fact and a reasonable projection on what can

   9   happen in the future, based upon experience.

  10   Q     Okay.   And have you personally vetted each of the

  11   assumptions on this page?

  12   A     Yes.

  13   Q     Okay.   Let's just look at a few of them.         Let's start with

  14   B.   It says, All investment assets are sold by December 31,

  15   2022.    Do you see that?

  16   A     Yes.

  17   Q     Why did the Debtor make that assumption?

  18   A     We looked at a two-year projection horizon.          We thought

  19   that that was a reasonable amount of time, looking at these

  20   assets, to monetize the assets.         Remember that we did go

  21   through a process of the case over the last year, and we did

  22   consider monetization asset events for certain of the assets

  23   throughout the case, some of which we were successful on, some

  24   of which we weren't, some we just determined to pull back.

  25   But we do believe that, based upon our view of the market and




                                                                    001609
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 123 of
                                        295 06/09/21 Page 53 of 225 PageID 4332
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           123


   1   where we think these assets will be positioned, that

   2   monetizing them over a two-year period makes sense.

   3   Q     And is it possible that it takes longer than that?

   4   A     It's possible.     The -- you know, we would be wrong about

   5   the market.     The -- we could go into a full-blown recession.

   6   Capital could dry up.       The financing markets could turn

   7   negative.     But they're extremely positive right now.          Those

   8   things could happen.       But we're assuming that they won't.

   9   Q     And is it possible that you complete the process on a more

  10   accelerated timeframe?

  11   A     That's always possible.       It's not, in my experience, a

  12   good way to plan.      Luck really isn't a business strategy.            But

  13   if good opportunity shows up and folks want to pay full value

  14   for an asset, we certainly wouldn't turn them away just so we

  15   could stretch out the time period.

  16   Q     Is it fair to say that this projected time period is your

  17   best estimate on the most likely timeframe needed?

  18   A     It's -- I think it's the best estimate that we have based

  19   upon our experience with the assets, again, and our projection

  20   of the marketplace that we see now.          If things change, we'll

  21   adjust it, but this is a fair estimate of when we can get the

  22   monetization accomplished.

  23   Q     Okay.   The next assumption relates to certain demand

  24   notes.    Do you see that?

  25   A     Yes.




                                                                    001610
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 124 of
                                        295 06/09/21 Page 54 of 225 PageID 4333
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           124


   1   Q     Can you explain to the Court what that assumption is and

   2   why the Debtor believed that it was reasonable?

   3   A     Well, the Debtor has certain notes that are demand notes.

   4   These are all from related entities.          Most of the notes, the

   5   demand notes, we have demanded, and we've commenced litigation

   6   to collect.      And we assume that we're going to be able to

   7   collect those.

   8         Three notes that were long-term notes -- these were notes

   9   with maturities in 2047 that had been stretched out a couple

  10   years ago -- were defaulted recently.          And we have accelerated

  11   those notes and we've asserted demands and we have commenced

  12   litigation, I believe, on each of those last week to collect.

  13   So we do estimate that we will collect on all of the notes

  14   that we've demanded and that we've commenced action on.             So

  15   the demand notes as well as the accelerated notes.

  16         The next, the next bullet shows there's one Dugaboy note

  17   that has not defaulted.       That also has a 2047 maturity.        I

  18   believe it's about $18 million.         And we expect that one to

  19   stay current, because now I think the relater parties learned

  20   that when you don't pay a long-dated note, it accelerates,

  21   provided the holder, which is us, wishes to accelerate it,

  22   which we did.      And so that note we do not expect to be

  23   collected in the time period.

  24   Q     Okay.

  25                 MR. MORRIS:   Let's go down to M.




                                                                    001611
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 125 of
                                        295 06/09/21 Page 55 of 225 PageID 4334
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           125


   1   BY MR. MORRIS:

   2   Q     M relates to certain claims.        Do you see that?

   3   A     Yes.

   4   Q     Can you just describe at a high level what assumption was

   5   made with which -- with respect to which particular claims?

   6   A     Well, we've summarized them there.         And what we've assumed

   7   is that, with respect to Class 8, IFA, which is a derivative

   8   litigation claim that seeks to hold, loosely, HCMLP liable for

   9   obligations of NexBank, is worth zero.          I think that's pretty

  10   close to settling.      We assumed here $94.8 million for UBS,

  11   which was the estimated amount, and $45 million for

  12   HarbourVest.

  13   Q     And when you say the estimated amount, are you referring

  14   to the 3018 order on voting?

  15   A     Yes.    We just use the estimated amount in this projection

  16   based upon the 3018 order.

  17   Q     Okay.   And finally, let's look at P.        P has a payout

  18   schedule.     Do I have that right?

  19   A     That's an estimated payout schedule, yes.

  20   Q     And what do you mean by that, that it's estimated?

  21   A     Based upon our projections and how we perceive being able

  22   to monetize the assets and reach the valuations that we want

  23   to reach, we believe we could make these distributions.

  24   However, there's no requirement to make them.

  25         So the first and foremost objective we have, as I said




                                                                    001612
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 126 of
                                        295 06/09/21 Page 56 of 225 PageID 4335
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                          126


   1   earlier, is to maximize value, and not -- it's not based on a

   2   payment schedule, it's based upon the market opportunity.              And

   3   we've estimated for our purposes here that we'll be able to

   4   meet these distribution amounts, but there's no requirement to

   5   do so.

   6   Q     Okay.

   7                 MR. MORRIS:    Let's go to Page 3 of the document,

   8   please.

   9   BY MR. MORRIS:

  10   Q     Can you just describe generally what this page reflects?

  11   A     This is a comparison of the plan analysis and what we

  12   expect to achieve under the plan and the liquidation analysis

  13   if a trustee, a Chapter 7 trustee, were to take over.             And it

  14   compares those two distribution amounts based upon the

  15   assumptions on the prior page.

  16   Q     All right.    Let's just look at some of the -- some of the

  17   data points on here.        If we look at the plan analysis, what is

  18   -- what is projected to be available for distribution, the

  19   value that's available for distribution?

  20   A     $222.6 million.

  21   Q     Okay.    So, 222?     And on a claims pool that's estimated to

  22   be, for this purpose, how much?

  23   A     $313 million.

  24   Q     And what is the distribution, the projected distribution

  25   to general unsecured creditors on a percentage basis?




                                                                    001613
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 127 of
                                        295 06/09/21 Page 57 of 225 PageID 4336
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           127


   1   A     On this analysis, to general unsecured creditors, it's

   2   62.14 percent.      But remember, that backs out the payment to

   3   the Class 7 creditors of 85 cents above.

   4   Q     Okay.   And does this plan analysis include any value for

   5   litigation claims?

   6   A     No, it does not.

   7   Q     And is that true for all forms of the Debtor's

   8   projections?

   9   A     That's correct, yes.

  10   Q     Okay.   And let's look at the right-hand column for a

  11   moment.    It says, Liquidation Analysis.        What does that column

  12   represent?

  13   A     That represents our estimate of what a Chapter 7 trustee

  14   could achieve if it were to take over the assets, sell them,

  15   and make distributions.

  16   Q     Okay.   And let's just look at the comparable data points

  17   there.    Under the liquidation analysis, as of -- the January

  18   liquidation analysis as of last week, what was projected to be

  19   available for distribution?

  20   A     A hundred and -- approximately $175 million.

  21   Q     Okay.   And what was the claims pool?

  22   A     The claims pool was $326 million.         Recall that that's a

  23   slightly larger claims pool because it doesn't back out the

  24   Class 7 claims.

  25   Q     Okay.   The convenience class claims?




                                                                    001614
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 128 of
                                        295 06/09/21 Page 58 of 225 PageID 4337
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           128


   1   A     Correct.

   2   Q     Okay.    And what's the projected recovery for general

   3   unsecured claims under the liquidation analysis?

   4   A     Based on this analysis and the assumptions, 48 (audio

   5   gap).

   6   Q     Okay.    Based on the Debtor's analysis, are creditors

   7   expected to do better under this analysis in the -- under the

   8   Debtor's plan versus the hypothetical Chapter 7 liquidation?

   9   A     Yes.    Both -- both Class 7 and Class 8.

  10   Q     Okay.    Now, this set of projections differs from the

  11   projections that were included in the disclosure statement; is

  12   that right?

  13   A     That's correct.

  14   Q     Okay.    Can we just talk about what the differences are

  15   between the November projections that were in the disclosure

  16   statement and the January projections that are up on the

  17   screen?      Let's start with the monetization of assets, the

  18   second line.      Do you recall if there was an increase, a

  19   decrease, or did the value from the monetization of assets

  20   stay the same between the November projections and the January

  21   projections?

  22   A     They increased from November 'til -- 'til now.

  23   Q     Okay.    Can you explain to the judge why the value from the

  24   monetization of assets increased from November to January?

  25   A     Well, really, it's the composition of the assets and their




                                                                    001615
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 129 of
                                        295 06/09/21 Page 59 of 225 PageID 4338
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           129


   1   value.    So there's four main drivers.

   2         The first is HarbourVest.       We had a settlement with

   3   HarbourVest, which include HarbourVest transferring to the

   4   Debtor $22-1/2 million of HCLOF interests.           Those have a real

   5   value, and we've now included them in the -- in the asset

   6   pool.    We've also included HarbourVest in the claims pool.

   7         The second was we talked a little bit earlier on the

   8   assumptions on the notes.        We previously had anticipated that,

   9   on the long-dated notes, a collection, we -- we'd receive

  10   principal and interest currently, but we wouldn't receive the

  11   full amount of the principal that was due well off in the

  12   future, and we would sell it a discount.

  13         So the amount of the asset pool has been increased by $24

  14   million, and that reflects the delta between or the change

  15   between what was in the prior plan, the notes paying and then

  16   being sold at a discount, and what's in the current plan,

  17   which include the accelerated notes, which is a $24 million

  18   note that Advisors defaulted on that we have accelerated and

  19   brought action on, as well as two six -- roughly $6 million

  20   notes, one from Highland Capital Real Estate and the other

  21   from HCM Services.      So that's, that's additional 24.

  22         In addition, Trussway, we've reexamined where Trussway is

  23   in the market, both its marketplace and its performance, and

  24   reassessed where the value is.         So that has increased by about

  25   $10.6 million.




                                                                    001616
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 130 of
                                        295 06/09/21 Page 60 of 225 PageID 4339
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           130


   1         That doesn't mean that we would sell it today.           It means

   2   that, when you look at the performance of the company, what we

   3   think are the best opportunities in the market.            As we see the

   4   marketplace with managing the company over time, we think that

   5   that asset has appreciated considerably since November.

   6         And then, finally, there were additional revenues that

   7   flow into the model from the November analysis which would be

   8   distributable, and those include revenues from the 1.0 CLOs.

   9   Q     Okay.   So that accounts for the difference and the

  10   increase in value from the monetization of assets.             Is there

  11   also an increase in expenses from the November projections to

  12   the January projections?

  13   A     Yeah.   It's -- it's about -- it's around $25 million

  14   additional increase.

  15   Q     And can you explain to the Court what is the driver behind

  16   that increase in expenses?

  17   A     Yeah.   There's several drivers to that.         The first one is

  18   head count.     So our head count, we've increased.         As I

  19   mentioned earlier, we determined that we wanted to have a much

  20   more robust management presence.         So we've increased the head

  21   count, so we have a base comp, compensation, about $5 million

  22   more than we initially thought.

  23         Secondly, we have bonus comp.        So we've back-ended --

  24   structured a backend bonus performance bonus for the team, and

  25   that will run another $5 million, roughly.




                                                                    001617
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 131 of
                                        295 06/09/21 Page 61 of 225 PageID 4340
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           131


   1         Previously, we had thought about, as you mentioned

   2   earlier, the sub-servicing, but we've now talked about and we

   3   have engaged a TPA, SEI, as well as experienced advisors.

   4   That's another $1 to $2 million.

   5         Operating expenses have increased by about $8 million,

   6   based upon our assessment.        The biggest driver there is D&O,

   7   which is up about $3 million.        In addition, we've gotten -- we

   8   determined to keep a bunch of agreements related to data

   9   collection and operations.        Those were requested by the

  10   Committee, but they also serve us in performing our functions.

  11   That's another couple million dollars.

  12         My comp, my bonus comp was not in the prior model.            So I

  13   have a bonus that has not been agreed to by the Court for the

  14   bankruptcy performance.       This is not a future bonus.        And we

  15   built that into the model.        Obviously, it's subject to Court

  16   approval and Committee objection, and I suppose anybody else's

  17   objection, but we'll -- we'll be before the Court for that.

  18   But we wanted to build that into the model so that we had it

  19   covered in the event that it was approved.

  20   Q     Was there also a change in the assumption from November to

  21   January with respect to the size of the general unsecured

  22   claim pool?

  23   A     Yes.   There have been -- there have been several changes

  24   that have happened, and we've added those and refined the

  25   claim pool numbers.




                                                                    001618
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 132 of
                                        295 06/09/21 Page 62 of 225 PageID 4341
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                          132


   1   Q     And are those changes reflected in the assumption we

   2   looked at earlier, Exhibit -- Assumption M, which went through

   3   certain claims that have been liquidated?

   4   A     Some, some are.       That assumption, I don't believe, was --

   5   it's not in front of me, but wasn't up to date.            So, that one,

   6   for example, assumed UBS at the 3018 estimated amount.             We've

   7   since refined that number to reflect the agreed-upon

   8   transaction with UBS, which is subject to Court approval.

   9   Q     Right.    But before we get to that, for purposes of the

  10   January model, the one that's up on the page -- and if we need

  11   to look at the prior page --

  12                 MR. MORRIS:    Let's go to the prior page, the

  13   assumption.      Assumption M.

  14   BY MR. MORRIS:

  15   Q     Assume the UBS, the UBS claim at the $94.8 million, the

  16   3018 number.      Do you remember that?

  17   A     Yeah.    That's, that -- that's the assumption in this

  18   model.    I think back in November we assumed HarbourVest at

  19   zero and UBS at zero.        So we've since -- we've since refined

  20   those numbers, obviously, through both the 3018 process as

  21   well as the settlement with HarbourVest.

  22   Q     And did the -- did the inclusion -- withdrawn.           At the

  23   time that you prepared the November model -- withdrawn.             At

  24   the time the Debtor prepared the November model, did it know

  25   what the UBS or the HarbourVest claims would be valued at?




                                                                    001619
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 133 of
                                        295 06/09/21 Page 63 of 225 PageID 4342
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           133


   1   A     No.    We just had our assumption back then, which was zero.

   2   And now, obviously, we know.

   3   Q     And so the January model took into account the settlement

   4   with HarbourVest and the 3018 motion; do I have that right?

   5   A     That's correct.      That's in the assumptions.

   6   Q     And what was the impact on the projected recoveries to

   7   general unsecured creditors from the changes that you've just

   8   described, including the increase in the claims amount?

   9   A     Well, when -- like any fraction, the distribution will go

  10   down if the claimant pool goes up.         So, with the denominator

  11   going up by the UBS and the UBS amount -- the UBS and the

  12   HarbourVest amounts, the distribution percentage went down.

  13   Q     Okay.    I want to focus your attention on the second line

  14   where we've got the monetization of assets under the plan at

  15   $258 million but under the liquidation analysis it's $192

  16   million.      Do you see that?

  17   A     Yes.

  18   Q     Can you tell Judge Jernigan why the Debtor believes that

  19   under the plan the Debtor or the post-confirmation Debtor is

  20   likely to receive or recover more for the --

  21         (Interruption.)

  22                 THE COURT:   All right.   Hang on a minute.      Where is

  23   that coming from, Mike?

  24                 THE CLERK:   Someone is calling in.

  25                 THE COURT:   Okay.




                                                                    001620
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 134 of
                                        295 06/09/21 Page 64 of 225 PageID 4343
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                          134


   1                 MR. MORRIS:    Thank you.

   2                 THE COURT:    Mr. --

   3                 MR. MORRIS:    Let me restate the question.

   4                 THE COURT:    Yes.   Restate.

   5   BY MR. MORRIS:

   6   Q     Can you explain to Judge Jernigan why the Debtor believes

   7   that the -- under the plan corporate structure, the Debtor is

   8   likely to recover more from the monetization of assets than a

   9   Chapter 7 liquidation trustee would?

  10   A     Sure.    My experience is that Chapter 7 trustees will

  11   generally try to move quickly to monetize assets.            They will

  12   retain their own professionals, they will examine the assets,

  13   and they will look to sell those assets swiftly.

  14         The monetization plan does not plan to do that.           I've got

  15   a year's of experience -- a year now of experience with these

  16   assets, as well as we'll have a team with several years at

  17   least each of experience with the assets.           We intend to look

  18   for market opportunities, and think we'll be able to do it in

  19   a much better fashion than a liquidating Chapter 7 trustee.

  20         The nature of these assets is complex.         Many of them are

  21   private equity investments in operating businesses.             Certain

  22   of them are complicated real estate structures that need to be

  23   dealt with.      Some of them are securities that, depending on

  24   when you want to sell them, we believe there'll be better

  25   times than moving quickly forward to sell them now.




                                                                    001621
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 135 of
                                        295 06/09/21 Page 65 of 225 PageID 4344
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           135


   1         So, with each of them, we think that we'll be able to do

   2   better than a Chapter 7 trustee based upon our experience.

   3   The only thing that we're level-set with a Chapter 7 trustee

   4   on is that cash is cash.

   5   Q     Do you have any concerns that a Chapter 7 trustee might

   6   not be able to retain the same personnel that the Debtor is

   7   projected to retain?

   8   A     Well, again, in my experience, it would be very difficult

   9   for a Chapter 7 trustee to retain the same professionals, and

  10   typically they don't.

  11         Secondly, retaining the individuals, I think, would be

  12   very difficult for a Chapter 7 trustee, would not have a

  13   relationship with them, and that gap of time and the risks

  14   that they would have to take to join a Chapter 7 trustee I

  15   think would lead most of them to look for different

  16   opportunities.

  17   Q     Okay.   One of the other things, one of the other changes I

  18   think you mentioned between the November and the January

  19   projections was the decision to assume the CLO management

  20   contracts.     Do I have that right?

  21   A     That's correct.

  22   Q     And why has the Debtor decided to assume the CLO

  23   management contracts?       How does that impact the analysis on

  24   the screen?

  25   A     Well, it does add to the expense, but it also adds to the




                                                                    001622
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 136 of
                                        295 06/09/21 Page 66 of 225 PageID 4345
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           136


   1   proceeds.

   2         When we did the HarbourVest settlement, we ended up with

   3   the first significant interest in HCLOF.           HCLOF owns the vast

   4   majority of the equity in Acis 7, and also owns significant

   5   preferred share interests in the 1.0 CLOs.           And we think it's

   6   in the best interest of the estate to keep the management of

   7   those assets where we have an interest in the outcome of

   8   maximizing value with the estate.

   9         In addition, we're going to have employees who are going

  10   to work with us to manage those specific assets, so we feel

  11   like that will be something where we can control the

  12   disposition much better.

  13         There's also cross-interests that these CLOs have in --

  14   the 1.0 CLOs have in a number of other investments that

  15   Highland has.     As in all things Highland, it's interrelated,

  16   and so many of the companies have direct loans from the CLOs.

  17   We intend to refinance that, but we feel much more comfortable

  18   and feel that there would be value maximization if we're able

  19   to work directly with the Issuers as a manager while we seek

  20   in those underlying investments to refinance the CLO debt.

  21   Q     Has the Debtor -- has the Debtor reached an agreement with

  22   the Issuers on the assumption of the CLO management

  23   agreements?

  24   A     Yes, we have.

  25   Q     Can you describe for the Court the terms of the




                                                                    001623
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 137 of
                                        295 06/09/21 Page 67 of 225 PageID 4346
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           137


   1   assumption?

   2               MR. RUKAVINA:     Your Honor, this --

   3               THE WITNESS:     Yes.

   4               MR. RUKAVINA:     Your Honor, this is Davor Rukavina.            I

   5   would object to this as hearsay.

   6               THE COURT:    Well, he has not --

   7               MR. MORRIS:    It's --

   8               THE COURT:    He's not said an out-of-court statement

   9   yet, so I overrule.

  10         Go ahead.

  11               THE WITNESS:     Yeah, we -- we are going to assume the

  12   CLO contracts.      We have had direct discussions with the

  13   Issuers.    They have agreed.

  14         The basic terms are that we're going to cure them by

  15   satisfying about $500,000 of cure costs related to costs that

  16   the CLO Issuers have incurred in respect of the case, and

  17   we'll be able to pay that over time.

  18               MR. RUKAVINA:     Your Honor, this is Davor Rukavina.            I

  19   would renew my objection and move to strike his answer that

  20   they've agreed.      That is hearsay, an out-of-court statement

  21   offered to prove the truth of the matter asserted.

  22               THE COURT:    Okay.     Mr. Morris, what is your response?

  23               MR. MORRIS:    He's describing an agreement.        I

  24   actually think it's in the Debtor's plan that's on file

  25   already.    But he's describing the terms of an agreement.            He's




                                                                    001624
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 138 of
                                        295 06/09/21 Page 68 of 225 PageID 4347
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                          138


   1   not saying what anybody said.        There's no out-of-court

   2   statement.      It's an agreement that's being described.

   3                 THE COURT:    All right.    Thank you.   I overrule the

   4   objection.

   5                 MR. MORRIS:    Okay.

   6   BY MR. MORRIS:

   7   Q     Does the Debtor believe that the CLO agreements will be

   8   profitable?

   9   A     Yes.

  10   Q     And why does the Debtor believe that the CLO agreements

  11   will be profitable to the post-confirmation estate?

  12   A     Well, we don't -- we don't break out profitability on a

  13   line-by-line basis.         But the simple math is that the revenues

  14   from the CLO contracts which will roll in to the Debtor from

  15   the management fees are more than what we anticipate the

  16   actual direct costs of monitoring and managing those assets

  17   would be.

  18   Q     Okay.    Are you aware that yesterday the Debtor filed a

  19   further revised set of projections?

  20   A     I am, yes.

  21   Q     All right.    Let's call those the February projections.

  22                 MR. MORRIS:    Can we put those on the screen?

  23         It's Exhibit 7P, Your Honor.

  24                 THE COURT:    Okay.

  25                 MR. MORRIS:    All right.    I think that for some reason




                                                                    001625
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 139 of
                                        295 06/09/21 Page 69 of 225 PageID 4348
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           139


   1   -- yeah, okay.      There we go.    Perfect.    Right there.

   2         Your Honor, these are the projections that were filed

   3   yesterday.     I'm going to move for the admission into evidence

   4   of these projections.

   5               THE COURT:    All right.

   6               MR. TAYLOR:    Your Honor, this is Clay Taylor.

   7               THE COURT:    Go ahead.

   8               MR. TAYLOR:    We object.     These were -- these were not

   9   previously provided.       They were provided on the eve of the

  10   confirmation hearing, after the Debtors had already revised

  11   them once and provided those on -- after close of business on

  12   a Friday before Mr. Seery's deposition.          And these were

  13   provided even later, certainly not within the three days

  14   required by the Rule.       And therefore we move to -- that these

  15   should not be allowed into evidence.

  16               THE COURT:    Mr. Morris, what is your response to

  17   that?

  18               MR. MORRIS:    Your Honor, first of all, the January

  19   projections were provided in advance of Mr. Seery's deposition

  20   and he was questioned extensively on it.           These projections

  21   have been updated since then, I think for the singular purpose

  22   of reflecting the UBS settlement.

  23         As Your Honor just saw, the prior projections included an

  24   assumption based on the 3018 motion.          Since Mr. Seery's

  25   deposition, UBS and the Debtor have agreed to publicly




                                                                    001626
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 140 of
                                        295 06/09/21 Page 70 of 225 PageID 4349
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           140


   1   disclose the terms of the settlement, and that's reflected in

   2   these revised numbers.       I think there was one other change

   3   that Mr. Seery can testify to, but those are the only changes

   4   that were made.

   5               THE COURT:    All right.    Mr. Seery, what besides the

   6   UBS settlement do you think was put in these overnight ones?

   7               THE WITNESS:     I believe the only other change, Your

   8   Honor, was correcting a mistake.         In Assumption M, the second

   9   line is assumes RCP claims will offset against HCMLP's

  10   interest in the fund and will not be paid from the Debtor's

  11   assets.    That hasn't changed.

  12         Basically, the Debtor got an advance from RCP that was to

  13   -- for tax distributions, and did not repay it.            The RCP

  14   investors are entitled to recovery of that.           So we had

  15   previously backed that out.        It's about four million bucks.

  16   What happened was it was just double-counted.

  17               THE COURT:    Okay.

  18               THE WITNESS:     So, as an additional claim, it was

  19   counted as $8 million.       I think that's the only other change.

  20               THE COURT:    All right.    I overrule the objection.

  21   You may go forward.       I admit 7P.

  22               MR. MORRIS:    Thank you, Your Honor.

  23         (Debtor's Exhibit 7P is received into evidence.)

  24               MR. MORRIS:    Can you just -- if we can go to the next

  25   page, please.




                                                                    001627
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 141 of
                                        295 06/09/21 Page 71 of 225 PageID 4350
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           141


   1   BY MR. MORRIS:

   2   Q     So, with -- seeing that the claims pool under the plan

   3   previously was $313 million, and what's the claims pool under

   4   the projections up on the screen under the plan?

   5   A     Two -- well, remember, there's 273 for Class 8, and then

   6   you'd add in the Class 7 as well, which is the $10.2 million.

   7   So the 273 went from 313 to 273 with that settlement.

   8   Q     And is there any -- is there any reason for the decrease

   9   other than the change from the 3018 settlement -- order figure

  10   to the actual settlement amount?

  11   A     For the UBS piece, no.      And then, as I mentioned, I

  12   believe the other piece would have been that four million --

  13   that additional $4 million that was taken out.

  14   Q     And did those two changes have a -- did those two changes

  15   have an impact on the projected recoveries under the plan?

  16   A     Sure, particularly with respect to -- to the Class 8.

  17   Those recoveries went up significantly because the denominator

  18   went up.

  19   Q     Okay.   Does the Debtor believe that its plan is feasible?

  20   A     Yes, absolutely.

  21   Q     And do you know whether the administrative priority and

  22   convenience class claims will be paid in full under the

  23   Debtor's plan?

  24   A     Yes.    We monitor the cash very closely, so we do have

  25   additional cash to raise, but we're set to reach or exceed




                                                                    001628
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 142 of
                                        295 06/09/21 Page 72 of 225 PageID 4351
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           142


   1   that target, so we do believe we'll be able to pay all the

   2   administrative claims when they come in.           Obviously, we have

   3   to see what they are.       We will be able to pay Class 7 on the

   4   effective date.      Any other distributions, we expect to be able

   5   to make as well.

   6         So, and then it's -- then it's a question of going forward

   7   with a few other claims that we have to pay over time.             We

   8   have the cash flow to pay those.         Frontier, for example, we'll

   9   be able to pay that claim over time in accordance with the

  10   restructured terms.      If the assets that secure that claim are

  11   sold, they would be paid when those assets are sold.

  12   Q     Frontier, will the plan enable the Debtor to pay off the

  13   Frontier secured claim?

  14   A     Yes.    That's what I was explaining.       The cash flow is

  15   sufficient to support the current P&I on that claim.             We will

  16   be able to satisfy it from other assets if we determine not to

  17   sell the asset securing the Frontier claim, or if we sell the

  18   asset securing the Frontier claim we could satisfy that claim.

  19   The asset far exceeds the value of the claim.

  20   Q     Has the plan been proposed for the purpose of avoiding the

  21   payment of any taxes?

  22   A     No.    We expect all tax claims to be paid in accordance

  23   with the Code, and to the extent that there are additional

  24   taxes generated, we would pay them.

  25   Q     Okay.   Let's just talk about Mr. Dondero for a moment




                                                                    001629
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 143 of
                                        295 06/09/21 Page 73 of 225 PageID 4352
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           143


   1   before we move on.      Are you aware that Mr. Dondero's counsel

   2   has requested the backup to, you know, these numbers,

   3   including the asset values?

   4   A     It -- I'm not sure if it was his counsel or one of the

   5   other related-entity counsels.

   6   Q     Okay.    But you're aware that a request was made for the

   7   details regarding the asset values and the other aspects of

   8   this?

   9   A     Yes.

  10   Q     Those were -- were those formal requests or informal

  11   requests?

  12   A     They were certainly at my deposition.

  13   Q     Right.    But you haven't seen a document request or

  14   anything like that, have you?

  15   A     No.

  16   Q     Did the Debtor make a decision as to whether or not to

  17   provide the rollup, the backup information to Mr. Dondero or

  18   the entities acting on his behalf?

  19   A     Yes.

  20   Q     And what did the Debtor decide?

  21   A     We would not do that.

  22   Q     And why did the Debtor decide that?

  23   A     Well, I think that's pretty standard.         The underlying

  24   documentation and the specific terms of the model are very

  25   specific, and they are -- they are confidential business




                                                                    001630
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 144 of
                                        295 06/09/21 Page 74 of 225 PageID 4353
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           144


   1   information that runs through what we expect to spend and what

   2   we expect to receive and when we expect to sell assets and

   3   then receive proceeds, and the prices at which we expect to

   4   sell them.

   5         To the extent that any entity wants to have that

   6   information as a potential bidder, that would be very

   7   detrimental to our ability to maximize value.            So, typically,

   8   I wouldn't expect that to be given out, and I would not

   9   approve it to be given out here.

  10   Q     Did the Debtor disclose to Mr. Dondero's counsel or

  11   counsel for one of his entities the agreement in principle

  12   with UBS before the updated plan analysis was filed last

  13   night?

  14   A     I believe that disclosure was done a while ago, to Mr.

  15   Lynn.

  16   Q     So, to the best of your -- so, to the best of your

  17   knowledge, the Debtor actually shared the specifics of the

  18   agreement with UBS with Mr. Dondero and his counsel before

  19   last night?

  20   A     Yes.    I have specific personal knowledge of it because we

  21   had to ask UBS for their permission, and they agreed.

  22   Q     Okay.

  23                 MR. MORRIS:   All right.    Let's move on to 1129(b),

  24   Your Honor, the cram-down portion.

  25   BY MR. MORRIS:




                                                                    001631
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 145 of
                                        295 06/09/21 Page 75 of 225 PageID 4354
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           145


   1   Q     Are you aware, Mr. Seery, how various classes have voted

   2   under the plan?

   3   A     I am generally, yes.

   4   Q     Okay.    Did any class vote to reject the plan, to the best

   5   of your knowledge?

   6   A     I don't -- I guess it depends on how you define the class.

   7   I think the answer is that I don't believe that, when you

   8   count the full votes of the -- the allowed claims and the

   9   votes in any class, I don't believe any of the classes voted

  10   to reject the plan.

  11   Q     What type of claims are in Class 8?

  12   A     General unsecured claims.

  13   Q     And what percentage of the dollar amount of Class 8 voted

  14   to accept?

  15   A     It's -- I think it's near -- now with the Daugherty

  16   agreements, it's near a hundred percent of the third-party

  17   dollars.      I don't know the individual employees' claims off

  18   the top of my head.

  19   Q     All right.    And what about the number in Class 8?          Have a

  20   majority voted to accept or reject in Class 8?

  21   A     If you include the employee claims -- which, again, we

  22   think have no dollar amounts -- then I think it's a majority

  23   would have rejected.       The vast dollar amounts did accept.

  24   Q     Okay.    Let's talk about those employees claims for a

  25   moment.    Do you have an understanding as to the basis of the




                                                                    001632
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 146 of
                                        295 06/09/21 Page 76 of 225 PageID 4355
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                          146


   1   claims?

   2   A     Yes.

   3   Q     What's your understanding of the basis of the claims?

   4   A     Most of the claims are based on deferred compensation, and

   5   that's the 2005 Highland Capital Management bonus plan.             And

   6   that bonus plan provides certain deferred payment amounts to

   7   the employees to be paid over multiple-year periods, provided

   8   that they are in the seat when the payment is due.             That's the

   9   vesting date.

  10   Q     Okay.

  11                 MR. MORRIS:    Your Honor, just as a note-keeping

  12   matter, the deferred compensation plan and the annual bonus

  13   plan are Exhibits 6F and 6G, respectively, and they're on

  14   Docket 1822.

  15                 THE COURT:    All right.

  16   BY MR. MORRIS:

  17   Q     And Mr. Seery, are you generally familiar with those

  18   plans?

  19   A     I am, yes.

  20   Q     In order to receive benefits under the plans, are the

  21   employees required to be employed at the time of vesting?

  22   A     Yeah.    Our counsel refers to them, various terms, but

  23   generally -- our outside labor counsel.          They're referred to

  24   as seat-in-the-seat plans, meaning that your seat has to be in

  25   a seat at the office at the day that the payment is due.              If




                                                                    001633
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 147 of
                                        295 06/09/21 Page 77 of 225 PageID 4356
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           147


   1   you're terminated for cause or if you resign, you're not

   2   entitled to any payment.

   3         So either you're there and you receive it or you're not

   4   and you don't.      The only exception to that, I believe, is

   5   death and disability.       Or disability.

   6   Q     All right.    Did the Debtor terminate the annual bonus

   7   plan?

   8   A     Yes, we did.

   9   Q     And in what context did the Debtor terminate the annual

  10   bonus plan?

  11   A     Well, we had discussion on it last week.          As Mr. Dondero

  12   had also testified, the plan was to terminate all the

  13   employees prior to the transition.         That's well known among

  14   the employees.      The board terminated the 2005 bonus plan and

  15   instead replaced it with a KERP plan that was approved by this

  16   Court.

  17   Q     And what was your understanding of the consequences of the

  18   termination of the bonus plan for -- for purposes of the

  19   claims that have been asserted by the employees who rejected

  20   in Class 8?

  21   A     It's clear that, under the 2005 HCMLP bonus plan, no

  22   amounts are due because the plan has been terminated.

  23   Q     All right.    Do you have an understanding as to when

  24   payments become due under the deferred compensation -- under

  25   the compensation plan?




                                                                    001634
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 148 of
                                        295 06/09/21 Page 78 of 225 PageID 4357
 Case 3:21-cv-00538-N Document 26-6 Filed
                                     Seery - Direct                         148


   1   A     I do, yes.

   2   Q     And when are they due?

   3   A     The next payments are due in May.

   4   Q     And what is the Debtor intending to do with respect to the

   5   objecting employees?

   6   A     The Debtor will have terminated all those employees before

   7   that date.

   8   Q     All right.    So, what's -- what are the consequences of

   9   their termination vis-à-vis their claims under the deferred

  10   compensation plan?

  11   A     They won't have any claims.

  12   Q     Okay.    So is it the Debtor's view that the employees who

  13   voted to reject in Class 8 have no valid claims under the

  14   annual comp -- annual bonus plan or the deferred compensation

  15   plan?

  16                 MR. RUKAVINA:    Your Honor, this is Davor Rukavina.

  17   With due respect, Your Honor, these employees have voted.              The

  18   voting is on file.         There has been no claim objections to

  19   their claims filed.        There's been no motion to designate their

  20   votes filed.      So Mr. Seery's answer to this is irrelevant.

  21   They have votes -- pursuant to this Court's disclosure

  22   statement order, they have votes and they have counted, and

  23   now Mr. Seery is attempting to basically impeach his own

  24   balloting summary.

  25                 THE COURT:    Mr. Morris, what is your response?




                                                                    001635
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 149 of
                                        295 06/09/21 Page 79 of 225 PageID 4358
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           149


   1               MR. MORRIS:    The point of cram-down, Your Honor, is

   2   it fair and equitable.       Does -- does -- is it really fair and

   3   equitable to the 99 percent of the economic interests to allow

   4   24 employees who have no valid claims to carry the day here?

   5   And this is -- that's what cram-down is about, Your Honor.

   6               THE COURT:    All right.    I overrule the objection.

   7   BY MR. MORRIS:

   8   Q     Let's talk about Class 7 for a moment, Mr. Seery.            That's

   9   the convenience class; is that right?

  10   A     That's correct.

  11   Q     How and why was that created?

  12   A     Well, initially, that was created because we had two types

  13   of creditors in the case, broadly speaking.           We had liquidated

  14   claims, which were primarily trade-type creditors, and we had

  15   unliquidated claims, which were the litigation-type creditors.

  16   And so that class was created to deal with the liquidated

  17   claims, and the Class 8 would deal with the unliquidated

  18   claims, which were expected to, as we talked about earlier

  19   with respect to the monetization plan, take some time to

  20   resolve.

  21   Q     Was the creation of the convenience class a product of

  22   negotiations with the Committee?

  23   A     The initial discussion on how we set it up I believe was

  24   generated by the Debtor's side, but how it evolved and who

  25   would be in it and how it was treated in terms of




                                                                    001636
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 150 of
                                        295 06/09/21 Page 80 of 225 PageID 4359
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           150


   1   distributions was a product of negotiation with the Committee.

   2   Q     Okay.   So how was the dollar threshold figure arrived at?

   3   How did you actually determine to create a convenience class

   4   at a million dollars?

   5   A     It was through negotiation with the Committee.           So this

   6   was one of those items that moved a fair bit, in my

   7   recollection, through the many negotiations we had, heated

   8   negotiations on some of these items, with the Committee.

   9   Q     And are all convenience class -- all holders of

  10   convenience class claims holders of claims that were

  11   liquidated at the time the decision was made to create the

  12   class?

  13   A     I believe so.     I don't think there's been -- other than --

  14   well, there -- we just had some settlements today, and I think

  15   that relates to the employees, but those would be the only

  16   ones that there would be disputes about, and that would roll

  17   into the liquidat... the convenience class.

  18   Q     Okay.   Finally, is there any circumstance under which

  19   holders of Class 10 or 11, Class 10 or Class 11 claims will be

  20   able to obtain a recovery under the plan?

  21   A     Theoretically, there's a circumstance, and that is if

  22   every other creditor in the case were to be paid in full, with

  23   interest at the federal judgment rate, including Class 9,

  24   which are the subordinated claims.         If those all got paid in

  25   full, then theoretically the junior interest holders could




                                                                    001637
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 151 of
                                        295 06/09/21 Page 81 of 225 PageID 4360
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           151


   1   receive distributions.

   2         However, based upon our projections, that would be wholly

   3   dependent on a significant recovery in the Litigation -- by

   4   the Litigation Trustee.

   5   Q     Okay.   Let's move now to questions of the Debtor release

   6   and the plan injunction.       Is the Debtor providing a release

   7   under the plan?

   8   A     Yes.

   9   Q     Is anyone other than the Debtor providing a release under

  10   the plan?

  11   A     No.

  12   Q     Who is the Debtor proposing to release under the plan?

  13   A     The release parties are pretty similar to what you

  14   typically would see, in my experience, in most plans.             You

  15   have the independent board, myself as CEO and CRO, the

  16   professional -- the Committee members, the professionals in

  17   the case, and the employees that we reached agreement with

  18   respect to certain of them who have signed on to a

  19   stipulation, and others, get a broader release for negligence.

  20   Q     Okay.   Is the Debtor aware of any facts that might give

  21   rise to a colorable claim against any of the proposed release

  22   parties?

  23   A     Not with respect to any of the release parties.           So the --

  24   obviously, I don't think there's any claims against me.             But

  25   the same is true with respect to the oversight board, the




                                                                    001638
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 152 of
                                        295 06/09/21 Page 82 of 225 PageID 4361
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           152


   1   independent board.

   2         The Committee has been, you know, working with us hand-in-

   3   glove, and I think if they thought we -- there was something

   4   there, we would have heard it.

   5         With respect to the professionals, we haven't seen

   6   anything as an independent board.

   7         And with respect to the employees' that -- general

   8   negligence release, these are current employees and we have

   9   been monitoring them for a year and we don't have any evidence

  10   or anything to suggest that there would be a claim against

  11   them.

  12   Q     Are there conditions to the employees' release?

  13   A     There are.    So, the employee release, as we talked about

  14   earlier, was highly negotiated with the Committee.             It

  15   requires that employees assist in the monetization efforts,

  16   which is really on the transition and the monetization.             They

  17   don't have to assist in bringing litigations against anybody,

  18   so that's not part of what the provision requires.            But it

  19   does require that they assist generally in our efforts to

  20   monetize assets.

  21         We don't think that's going to be significant, but if

  22   there are individual questions or help we need, we certainly

  23   would reach out to them.       If it's significant time, that will

  24   be a different discussion.

  25         And then with respect to the two senior employees who




                                                                    001639
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 153 of
                                        295 06/09/21 Page 83 of 225 PageID 4362
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                            153


   1   signed the stipulation, they have to give up a part of their

   2   distribution for their release.

   3   Q     All right.    I think you just alluded to this, but has the

   4   release been the subject of negotiation with the Creditors'

   5   Committee?

   6   A     Yeah.   We've touched on it a bunch of times, and we

   7   certainly, unfortunately, let it spill over into the court a

   8   couple times.      It was a hotly-negotiated piece of the plan.

   9   Q     Okay.   Has the Committee indicated to the Debtor in any

  10   way that anybody subject to the release is the subject of a

  11   colorable claim?

  12   A     Anyone subject to the release?        No.

  13   Q     Yeah.   All right.    Let's talk about the plan injunction

  14   for a moment.      Are you familiar with the plan injunction?

  15   A     Broadly, yes.

  16   Q     And what is your broad understanding of the plan

  17   injunction?

  18   A     Anybody who has a claim or thinks they have a claim will

  19   broadly be enjoined from bringing that, other than as it's

  20   satisfied under the plan or else ultimately bringing it before

  21   this Court.     And that's the gatekeeper part, which is a little

  22   bit of combining the two pieces.

  23   Q     And what's your understanding of the purpose of the

  24   injunction?

  25   A     It's really to prevent vexatious litigation.           We, as




                                                                    001640
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 154 of
                                        295 06/09/21 Page 84 of 225 PageID 4363
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           154


   1   independent directors, stepped into what I think most people

   2   would fairly say is one of the more litigious businesses and

   3   enterprises that they've seen.         And we have a plan that will

   4   allow us to monetize assets for the benefit of the creditor

   5   body, provided we're able to do that and not have to put out

   6   fires every day on different fronts.          So what we're hoping to

   7   do with the injunction is ensure that we can actually fulfill

   8   the purposes of the plan.

   9   Q     All right.    Let's talk about some of the litigation that

  10   you're referring to.

  11               MR. MORRIS:    Can we put up on the screen the

  12   demonstrative for the Crusader litigation?

  13   BY MR. MORRIS:

  14   Q     And Mr. Seery, I would just ask you to kind of describe

  15   your understanding in a general way about the history of the

  16   Crusader litigation.

  17               MR. MORRIS:    And, Your Honor, just to be clear here,

  18   this is a demonstrative exhibit.         As you can see in the

  19   footnotes, it's heavily footnoted to the documents and to --

  20   and, really, to the court cases themselves.           The documents on

  21   the exhibit list include the dockets from each of the

  22   underlying litigations.       And I just want to just have Mr.

  23   Seery describe at an extremely high level some of the

  24   litigation that the Debtor has confronted over the years, you

  25   know, as the driver, as he just testified to, for the decision




                                                                    001641
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 155 of
                                        295 06/09/21 Page 85 of 225 PageID 4364
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                            155


   1   to seek this gatekeeper injunction.

   2                 THE COURT:   All right.

   3   BY MR. MORRIS:

   4   Q     So, Mr. Seery, can you just describe kind of in general

   5   terms the Crusader litigation?

   6   A     Yeah.    I apologize to the Redeemer team for maybe not

   7   doing this justice.        But this is litigation that came out of a

   8   financial crisis upheaval related to this fund.            Disputes

   9   arose with respect to the holders of the interests, which were

  10   the -- ultimately became the Redeemers, and Highland as the

  11   manager.

  12         That went through initial litigation, and then into the

  13   Bermuda courts, where it was subject to a scheme.            The scheme

  14   required or allowed for the liquidation of the fund and then

  15   distributions to the -- to the holders, and then deferred many

  16   of the payments to Highland.

  17         At some point, Highland, frustrated that it wasn't able to

  18   get the payments, decided to just take them, and I think, you

  19   know, fairly -- can be fairly described, at least by the

  20   arbitration panel, as coming up with reasons that may not have

  21   been wholly anchored in reality as to what its reasons were

  22   for taking that money.

  23         That led to further disputes with the Redeemers, who then

  24   terminated Highland and brought an arbitration action against

  25   Highland.      They were successful in that arbitration and




                                                                    001642
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 156 of
                                        295 06/09/21 Page 86 of 225 PageID 4365
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           156


   1   received a $137 arbitration award.         And right up to the

   2   petition date, that arbitration pursued.           When they finally

   3   got their -- the arbitration award, they were going to

   4   Delaware Chancery Court to file it and perfect it, and the

   5   Debtor filed.

   6   Q     Okay.

   7                 MR. MORRIS:   Let's go to the next slide, the Terry/

   8   Acis slide.      If we could just open that up a little bit.          It's

   9   -- as you can imagine, Your Honor, it's a little difficult to

  10   kind of summarize the Acis/Terry saga in one slide, but we've

  11   done the best we can.

  12   BY MR. MORRIS:

  13   Q     Mr. Seery, can you describe generally for Judge Jernigan,

  14   who is well-versed in the matter, the broad overview of this

  15   litigation?

  16   A     There's clearly nothing I can tell the Court about the

  17   bankruptcy that it doesn't already know.           But very quickly,

  18   for the record, Mr. Terry was an employee at Highland.             He

  19   also has a partnership interest in Acis, which was, in

  20   essence, the Highland CLO business.          He -- and he got into a

  21   dispute with Mr. Dondero regarding certain transactions that

  22   Mr. Dondero wanted to enter into and Mr. Terry didn't believe

  23   were appropriate for the investors.

  24         Strangely, the assets that underlie that dispute are still

  25   in the Highland portfolio, both Targa (phonetic) and Trussway.




                                                                    001643
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 157 of
                                        295 06/09/21 Page 87 of 225 PageID 4366
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           157


   1   Mr. Terry was terminated, or quit, depending on whose side of

   2   the argument you take.       Mr. Terry then sought compensation in

   3   the arbitration pursuant to the partnership agreement.

   4   Ultimately, he was awarded an arbitration award of roughly $8

   5   million.

   6         When he went to enforce that -- that was against Acis.

   7   When he went to enforce that against Acis, which had all the

   8   contracts, Highland went about, I think, terribly denuding

   9   Acis and moving value.       Mr. Terry ultimately was able to file

  10   an involuntary against Acis, and after a tremendous amount of

  11   litigation had a plan confirmed that gave him certain rights

  12   in Acis and any ability to challenge certain transactions with

  13   respect to Highland that formed the basis of his claims in the

  14   Highland bankruptcy.

  15         That wasn't the end of the saga, because Highland

  16   commenced a litigation -- well, not Highland, but HCLOF and

  17   others, directed by others -- commenced litigation against Mr.

  18   Terry in Guernsey, an island in the English Channel.             That

  19   litigation wound its way for a couple -- probably close to two

  20   years, at least a year and a half, and ultimately was -- it

  21   was dismissed in Mr. Terry's favor.

  22         While that was pending, litigation was commenced in New

  23   York Supreme Court against Mr. Terry and virtually anybody who

  24   had ever associated with him in the business, including --

  25   including some of the rating agencies.          That was withdrawn as




                                                                    001644
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 158 of
                                        295 06/09/21 Page 88 of 225 PageID 4367
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                          158


   1   part of our efforts working with DAF to try to bring a little

   2   bit of sanity to the case.        But it was withdrawn without

   3   prejudice.

   4         But ultimately, you know, we've agreed to a claims

   5   settlement, which was approved by this Court, with Acis and

   6   Mr. Terry.

   7   Q     All right.

   8                 MR. MORRIS:    How about UBS?   Can we get the UBS

   9   slide?

  10                 THE WITNESS:   I should mention that there's other

  11   litigations involving Mr. Terry and Highland individuals that

  12   are outstanding, I believe, in Texas court.           We have not yet

  13   had to deal with those.

  14   BY MR. MORRIS:

  15   Q     Okay.    Can you describe for the Court your general

  16   understanding of the UBS litigation?

  17   A     Again, UBS comes out of the financial crisis.           It was a

  18   warehouse facility that UBS had established for Highland.              It

  19   actually was a pre-crisis facility that was restructured in

  20   early '08, while the markets were starting to slide but before

  21   they really collapsed.        That litigation started after Highland

  22   failed to make a margin call.        UBS foreclosed out -- or it

  23   wasn't really a foreclosure, because it's a warehouse

  24   facility, but basically closed out all the interest and sought

  25   recovery from Highland for the shortfall.




                                                                    001645
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 159 of
                                        295 06/09/21 Page 89 of 225 PageID 4368
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           159


   1         Highland was one of the defendants, but there are numerous

   2   defendants, including some foreign subsidiaries of Highland.

   3         That case wend its way through the New York Supreme Court,

   4   up and down between the Supreme and the Appellate Division,

   5   which is the intermediate appellate court in New York.

   6   Incredibly litigious effort over virtually every single item

   7   you could possibly think of.

   8         Ultimately, UBS got a judgment for $500-plus million and

   9   -- plus prejudgment interest against two of the Highland

  10   subsidiaries.     It then sought to commence action up -- enforce

  11   its judgment through various theories against Highland.             That

  12   is part of the settlement that we have -- it's been part of

  13   the lift stay motion here, the 3019, as well as the 3018, and

  14   as well as the ultimate settlement we've discussed today.

  15   Q     Okay.   Moving on to Mr. Daugherty, can you describe for

  16   the Court your understanding of the Daugherty litigation?

  17   A     The Daugherty litigation goes back even further.           It did

  18   -- I think the original disputes were -- or, again, started to

  19   happen between Mr. Daugherty and Mr. Dondero even prior to the

  20   crisis, but Mr. Dondero -- Daugherty certainly stayed with

  21   Highland post-crisis.       And then when Mr. Daugherty was severed

  22   or either resigned or terminated from his position, there was

  23   various litigations that began between the parties very

  24   intensely in state court, one of the more nasty litigations

  25   that you can imagine, replete with salacious allegations and




                                                                    001646
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 160 of
                                        295 06/09/21 Page 90 of 225 PageID 4369
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           160


   1   press releases.

   2          That litigation then led to an award originally for Mr.

   3   Daugherty from HERA, which was an entity that had assets that

   4   Mr. Daugherty alleges were stripped.          Mr. Daugherty had to pay

   5   a judgment against Highland.        Ultimately, litigations were

   6   commenced in both the state court and the Delaware Chancery

   7   Court.    Those litigations, many of those continue, because

   8   they're not just against the entities but specific

   9   individuals.     Mr. Daugherty got a voting -- a claim allowed

  10   for voting purposes in our case of $9.1 million, and we've

  11   since reached an agreement with Mr. Daugherty on his claim,

  12   save for a tax case which we announced earlier that relates to

  13   compensation, claimed compensation with respect to a tax

  14   distribution, which we have defenses for and he has claims

  15   for.

  16               MR. MORRIS:    All right.     We can take that down,

  17   please.

  18   BY MR. MORRIS:

  19   Q      And let's just talk for a few minutes about some of the

  20   things that have happened in this case.          Did Mr. Dondero

  21   engage in conduct that caused the Debtor to seek and obtain a

  22   temporary restraining order?

  23   A      Yes, he did.

  24   Q      And did the Debtor -- did Mr. Dondero engage in conduct

  25   that caused the Debtor to seek and obtain a preliminary




                                                                    001647
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 161 of
                                        295 06/09/21 Page 91 of 225 PageID 4370
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           161


   1   injunction against him?

   2   A     Yes.

   3   Q     And has the Debtor filed a motion to hold Mr. Dondero in

   4   contempt for violation of the TRO?

   5   A     Yes.

   6   Q     Are you aware that -- of the CLO-related motion that was

   7   filed in mid-December?

   8   A     It's similar in that these are controlled entities that

   9   brought similar types of claims against the Debtor and

  10   interfered in similar ways, albeit not as directly threatening

  11   with respect to the personnel of the Debtor.

  12   Q     Okay.   And you're aware of how that -- that motion was

  13   resolved?

  14   A     I know we resolved it, and I'm drawing a blank on that.

  15   But --

  16   Q     All right.    Are you aware, did Mr. Daugherty also object

  17   to the Acis and HarbourVest settlements, or at least either

  18   him or entities acting on his behalf?

  19   A     I think you meant Mr. Dondero.        I don't believe Mr.

  20   Daugherty did.

  21   Q     You're right.     Thank you.    Let me ask the question again.

  22   Thank you for the clarification.         We're almost done.      To the

  23   best of your knowledge, did Mr. Dondero or entities that he

  24   controls file objections to the Acis and HarbourVest

  25   settlements?




                                                                    001648
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 162 of
                                        295 06/09/21 Page 92 of 225 PageID 4371
 Case 3:21-cv-00538-N Document 26-6 Filed
                                     Seery - Direct                         162


   1   A     Yes, they did.

   2   Q     And we're here today with this long recitation because the

   3   remaining objectors are all Mr. Dondero or entities owned or

   4   controlled by him; is that right?

   5   A     That's correct.

   6   Q     All right.

   7                 MR. RUKAVINA:    Your Honor, I didn't have a chance to

   8   object in time.      Entities owned or controlled by Mr. Dondero.

   9   There's no evidence of that with respect to at least three of

  10   my clients, and this witness has not been asked predicate

  11   questions to lay a foundation.           Mr. Dondero does not own or

  12   control the three retail (inaudible).           So I move to strike

  13   that answer.

  14                 MR. MORRIS:    Your Honor, I withdraw with respect to

  15   the three funds.      It's fine.

  16                 THE COURT:    All right.    With that withdrawal, then I

  17   think that resolves the objection.

  18                 MR. MORRIS:    Uh, --

  19                 THE COURT:    Or I overrule the remaining portion.

  20         Okay.    Go ahead.

  21                 MR. RUKAVINA:    That does, Your Honor.     Thank you.

  22   BY MR. MORRIS:

  23   Q     Are -- are -- is everything that you just described, Mr.

  24   Seery, the basis for the Debtor's request for the gatekeeper

  25   and injunction features of the plan?




                                                                    001649
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 163 of
                                        295 06/09/21 Page 93 of 225 PageID 4372
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           163


   1   A     Well, everything I described are a part of the basis for

   2   that.    I didn't describe every single basis with respect to

   3   why those --

   4   Q     So what are -- what are the other reasons that the Debtor

   5   is seeking the gatekeeper and injunction provisions in the

   6   plan?

   7   A     We really do need to be able to operate the business and

   8   monetize the assets without direct interference and litigation

   9   threats.    We didn't go through some of the specifics, and I

  10   hesitate to burden the Court again, but the email to me, the

  11   email to Mr. Surgent, the testimony threatening -- effectively

  12   threatening Mr. Surgent, in my opinion, by Mr. Dondero, in the

  13   court in previous weeks, statements by his counsel indicating

  14   that Mr. Dondero is going to sue me for hundreds of millions

  15   of dollars down the road.

  16         I mean, this is nonstop.       I'm an independent fiduciary.

  17   I'm trying to maximize value for the estate.           I've got some

  18   guy who's threatening to sue me?         It's absurd.

  19               MR. MORRIS:    Your Honor, I have no further questions,

  20   but what I would respectfully request is that we take just a

  21   short five-minute break.       I'd like to just confer with my

  22   colleagues before I pass the witness.

  23               THE COURT:    All right.    Five-minute break.

  24               MR. MORRIS:    Thank you, Your Honor.

  25               THE CLERK:    All rise.




                                                                    001650
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 164 of
                                        295 06/09/21 Page 94 of 225 PageID 4373
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                          164


   1         (A recess ensued from 1:58 p.m. to 2:06 p.m.)

   2                 THE CLERK:    All rise.

   3                 THE COURT:    All right.    Please be seated.    We're back

   4   on the record in Highland.           Mr. Morris, anything else?

   5                 MR. MORRIS:    All right, Your Honor.     Can you hear me?

   6                 THE COURT:    I can, uh-huh.

   7                 MR. MORRIS:    Okay.    Mr. Seery, are you there?

   8                 THE WITNESS:    I am, yes.

   9                 MR. MORRIS:    I just have a few follow-up questions,

  10   Your Honor, if I may.

  11                 THE COURT:    Okay.

  12                         DIRECT EXAMINATION, RESUMED

  13   BY MR. MORRIS:

  14   Q     Okay.    Mr. Seery, we talked for a bit about the difference

  15   between the convenience class and the general unsecured

  16   claims.      Do you recall that?

  17   A     Yes.

  18   Q     And that's the difference between Class 7 and 8; do I have

  19   that right?

  20   A     Yes.

  21   Q     And what is the recovery for claimants in Class 7, to the

  22   best of your recollection, the convenience class?

  23   A     It's 85 cents.

  24   Q     And under --

  25   A     On the dollar.




                                                                     001651
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 165 of
                                        295 06/09/21 Page 95 of 225 PageID 4374
 Case 3:21-cv-00538-N Document 26-6 Filed
                                    Seery - Direct                          165


   1   Q     And under the projections that were filed last night, and

   2   we can call them up on the screen if you don't have total

   3   recall, do you recall what Class 8 is projected to recover now

   4   that we've taken into account the UBS settlement?

   5   A     Approximately 71.

   6   Q     Okay.

   7   A     Percent.    71 cents on the dollar.

   8                 THE COURT:   Okay.   The answer --

   9   BY MR. MORRIS:

  10   Q     Okay.    Do I this right --

  11                 THE COURT:   The answer was a little garbled.        Can you

  12   repeat the answer, Mr. Seery?

  13                 THE WITNESS:   Approximately 71 cents on the dollar,

  14   Your Honor.

  15                 THE COURT:   Okay.   Thank you.

  16   BY MR. MORRIS:

  17   Q     Okay.    And do I have that right, that that 71 cents

  18   includes no value for potential litigation claims?

  19   A     That's correct.      We didn't even put that in our

  20   projections at all.

  21   Q     So is it possible, depending on Mr. Kirschner's work, that

  22   holders of Class 8 claims could recover an amount in excess of

  23   85 percent?

  24   A     It's possible, yes.

  25   Q     Okay.    Are you aware that Dugaboy has suggested that the




                                                                    001652
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 166 of
                                        295 06/09/21 Page 96 of 225 PageID 4375
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           166


   1   Debtor should resolicit because their -- their -- the

   2   projections in the November disclosure statement were

   3   misleading?

   4   A      I'm aware that they've made allegations along those lines,

   5   yes.

   6   Q      Okay.   Do you think the November projections were

   7   misleading in any way?

   8   A      No, not at all.

   9   Q      And why not?

  10   A      Well, the plan was -- the projections are for the plan,

  11   and they contain assumptions.        And it was clear in the plan

  12   that those assumptions could change.          So the value of the

  13   assets, which aren't static, does change.           The costs aren't

  14   static.    They do change.     The amount of the claims, the

  15   denominator, was not static and would change.

  16   Q      Okay.   And were the -- were the changes in the claims, for

  17   example, changes that were all subject to public viewing, as

  18   the Court ruled on 3018, as the settlement with HarbourVest

  19   was announced?

  20   A      Well, the plan -- the terms of the plan made clear that

  21   the Class 8 claims would -- would be whatever the final

  22   amounts of those claims were going to be.           We did resolve the

  23   claims of HarbourVest and then ultimately the settlement

  24   announced today, but in front of -- in front of the world, in

  25   front of the Court, with a 9019 motion.




                                                                    001653
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 167 of
                                        295 06/09/21 Page 97 of 225 PageID 4376
 Case 3:21-cv-00538-N Document 26-6 Filed
                                   Seery - Direct                           167


   1   Q     Okay.   We had finished up with some questioning about the

   2   gatekeeper and the injunction provision.           Do you recall that?

   3   A     Yes, I do.

   4   Q     And you had testified as to the reasons why the Debtor was

   5   seeking that particular protection.          Do you recall that?

   6   A     Yes.

   7   Q     In the absence of that protection, does the Debtor have

   8   any concerns that interference by Mr. Dondero could adversely

   9   impact the timing of the Debtor's plan?

  10   A     Well, that's my opinion and what I testified to before.                I

  11   think the -- the injunction -- the exculpation, the

  12   injunction, and the gatekeeper are really critical and

  13   essential elements of this plan, because we have to have the

  14   ability, unfettered by litigation, particularly vexatious

  15   litigation in multiple jurisdictions, we have to be able to

  16   avoid that and be able to focus on monetizing the assets and

  17   try to maximize value.

  18   Q     Is there a concern that that value would erode if

  19   resources and time and attention are diverted to the

  20   litigation you've just described?

  21   A     Absolutely.    The focus of the team has to be on the

  22   assets' monetization, creative ways to get the most value out

  23   of those assets, and not on defending itself, trying to paper

  24   up some sort of litigation defense against vexatious

  25   litigation, and also spending time actually defending




                                                                    001654
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 168 of
                                        295 06/09/21 Page 98 of 225 PageID 4377
 Case 3:21-cv-00538-N Document 26-6 Filed
                                     Seery - Direct                         168


   1   ourselves in various courts.

   2   Q     Okay.    Last couple of questions.       If there was no

   3   gatekeeper provision in the plan, would you accept appointment

   4   as the Claimant Trustee?

   5   A     You broke up.     No which provision?

   6   Q     If there was no gatekeeper provision in the -- in the

   7   confirmation order, would you accept the position as Claimant

   8   Trustee?

   9   A     No, I wouldn't.       Just -- just like when I came on, there

  10   were -- there are some pretty essential elements that I

  11   mentioned before.      One is indemnification.       Two is directors

  12   and officers insurance.         And three was a gatekeeper function.

  13   I want to make sure that we're not at risk, that I'm not at

  14   risk, for doing my job.

  15   Q     And I think you just said it, but if you were unable to

  16   obtain D&O insurance, would you accept the position as

  17   Claimant Trustee?

  18   A     No, I would not.

  19                 MR. MORRIS:    I have no further questions, Your Honor.

  20                 THE COURT:    All right.   So, you went two hours and 34

  21   minutes in total with your direct.         So we'll now pass the

  22   witness for cross.         And the Objectors get an aggregate of two

  23   hours and 34 minutes.

  24         Who's going to go first?

  25                 MR. RUKAVINA:    Your Honor, Davor Rukavina.       I will.




                                                                    001655
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 169 of
                                        295 06/09/21 Page 99 of 225 PageID 4378
 Case 3:21-cv-00538-N Document 26-6 Filed
                                     Seery - Direct                         169


   1                 THE COURT:    Okay.   Go ahead.

   2                 MR. RUKAVINA:    Mr. Vasek, if you can pull up Exhibit

   3   6N, the ballot summary, Page 7 of 15 on the top.

   4                 MR. POMERANTZ:    Mr. Morris, you're not on mute.

   5                 MR. MORRIS:    Thank you, sir.

   6                 MR. RUKAVINA:    Mr. Vasek, did you hear me?      There it

   7   is.

   8                                 CROSS-EXAMINATION

   9   BY MR. RUKAVINA:

  10   Q     Mr. Seery, are you familiar with this ballot tabulation

  11   that was filed with the Court and that has been admitted into

  12   evidence?

  13   A     Yes, I believe I've seen this.

  14   Q     Okay.    And this says that 31 Class 8 creditors rejected

  15   and 12 Class 8 creditors accepted the plan, correct?

  16   A     That's correct.

  17   Q     And since then, I think we've heard that Mr. Daugherty and

  18   maybe two other employees have changed their vote to an

  19   accept; is that correct?

  20   A     That's correct, yes.

  21   Q     Okay.    Other than three, those three employees that are

  22   changing, do you know of any other Class 8 creditors that are

  23   changing their votes?

  24   A     Mr. Daugherty is not an employee.

  25   Q     I apologize.    Other than those three Class 8 creditors




                                                                    001656
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 170 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 100 of 225 PageID 4379
                                   Seery - Cross                            170


   1   that are changing their votes, do you know of any other ones

   2   that are changing their votes?

   3   A     No.

   4   Q     Okay.   You didn't tabulate the ballots, did you?

   5   A     No, I did not.

   6   Q     Do you have any reason to question the accuracy of this

   7   ballot summary that's been filed with the Court?

   8   A     No, I do not.

   9   Q     Okay.   You mentioned that many of the people that rejected

  10   the plan are former employees who you don't think will

  11   ultimately have allowed claims, correct?

  12   A     Not ultimately.     I said they don't have them now.

  13   Q     Okay.   Are you aware that the Court ordered that

  14   contingent unliquidated claims be allowed to vote in an

  15   estimated amount of one dollar?

  16   A     I'm aware of that, yes.

  17   Q     Okay.   All right.    Now, no motion to reconsider that order

  18   has been filed, correct?

  19   A     Not to my knowledge.

  20   Q     Okay.   No objection to these rejecting employees' claims

  21   have been filed yet, correct?

  22   A     Correct.

  23   Q     Okay.   And no motion to strike or designate their vote has

  24   been filed as of now, correct?

  25   A     Correct.




                                                                    001657
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 171 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 101 of 225 PageID 4380
                                     Seery - Cross                          171


   1                 MR. RUKAVINA:    You can take down that exhibit, Mr.

   2   Vasek.

   3   BY MR. RUKAVINA:

   4   Q     Mr. Seery, the Debtor itself is a limited partnership; I

   5   think you confirmed that earlier, correct?

   6   A     Correct.

   7   Q     And its sole general partner is Strand Advisors, Inc.,

   8   correct?

   9   A     Correct.

  10   Q     And to your understanding, the Debtor, as a limited

  11   partnership, is managed by its general partner, correct?

  12   A     Correct.

  13   Q     Okay.    And Strand, that's where the independent board of

  14   you, Mr. Nelms, and Mr. Dubel -- or I apologize if I'm

  15   misspelling, misstating his name -- that's where the board

  16   sits, at Strand, correct?

  17   A     Yes.

  18   Q     Okay.    And that board has been in place since about

  19   January 9, 2020?

  20   A     Yes.

  21   Q     Okay.    Strand is not a debtor in bankruptcy, correct?

  22   A     No.

  23   Q     Okay.    Do you have any understanding as to whether, under

  24   non-bankruptcy law, a general partner is liable for the debts

  25   of the limited partnership that it manages?




                                                                    001658
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 172 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 102 of 225 PageID 4381
                                    Seery - Cross                           172


   1   A     I do.

   2   Q     Okay.    What's your understanding?

   3   A     Typically, a general partner is liable for the debts of

   4   the partnership.

   5   Q     Okay.    And under the plan, Strand itself is an exculpated

   6   party and a protected party and a released party for matters

   7   arising after January 9, 2020, correct?

   8   A     Yes.

   9   Q     Okay.    You mentioned that you're the chief executive

  10   officer and chief restructuring officer in this case for the

  11   Debtor, correct?

  12   A     For the Debtor, yes.

  13   Q     Yeah.    You are not a Chapter 11 trustee, right?

  14   A     No.

  15   Q     Okay.    You are one of the principal authors of this plan,

  16   correct?

  17   A     Consultant.

  18                 MR. MORRIS:    Objection to the form of the question.

  19                 THE COURT:    Sustained.

  20   BY MR. RUKAVINA:

  21   Q     You are --

  22                 THE COURT:    Sustained.

  23   BY MR. RUKAVINA:

  24   Q     You are --

  25                 THE COURT:    Rephrase.




                                                                    001659
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 173 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 103 of 225 PageID 4382
                                     Seery - Cross                          173


   1   BY MR. RUKAVINA:

   2   Q     -- one of the principal --

   3                 MR. RUKAVINA:    I apologize.

   4   BY MR. RUKAVINA:

   5   Q     You had input in creating this plan, didn't you?

   6   A     I did, yes.

   7   Q     Okay.    And you're familiar with the plan's provisions,

   8   aren't you?

   9   A     Yes.

  10   Q     Okay.    And you, of course, approve of the plan, correct?

  11   A     Yes.

  12   Q     Okay.    And you are, of course, familiar generally with

  13   what the property of the estate currently is, correct?

  14   A     Yes.

  15   Q     Okay.    And part of the purpose of the plan, I take it, is

  16   to vest that property in the Claimant Trust in some respects

  17   and the Reorganized Debtor in some respects, correct?

  18   A     I don't -- I don't know if that's a fair characterization.

  19   Some property -- maybe some property will stay with the

  20   Debtor, some will be transferred directly to the Trust.

  21   Q     Okay.    All property of the estate as it currently exists

  22   will stay with the Debtor or go to the Trust, correct?

  23   A     Yes.

  24   Q     Okay.    And under the plan, the Creditor Trust will be

  25   responsible for payment of prepetition claims, correct?




                                                                    001660
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 174 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 104 of 225 PageID 4383
                                    Seery - Cross                           174


   1   A     Yes.

   2   Q     And under the plan, the Creditor Trust will be responsible

   3   for the payment of postpetition pre-confirmation claims,

   4   correct?

   5   A     Do you mean admin claims?       I don't --

   6   Q     Sure.

   7   A     I don't understand your question.         I'm sorry.

   8   Q     Yes.    We can call them admin claims.

   9   A     Yeah.    Those -- they'll be -- they will be paid on the

  10   effective date or in and around that time.           So I'm not sure if

  11   that's actually going to be from the Trust, but I think it's

  12   actually from the Debtor, as opposed to from the Trust.

  13   Q     Okay.    But after the creation of the Claimant Trust, --

  14   A     Uh-huh.

  15   Q     -- whatever administrative claims are not paid by that

  16   time will be assumed by and paid from the Claimant Trust,

  17   correct?

  18   A     I don't recall that specifically.

  19   Q     Is it your testimony that the Reorganized Debtor will be

  20   obligated post-effective date of the plan to pay any admin

  21   claims that are then unpaid?

  22                 MR. MORRIS:    Objection to the form of the question.

  23                 THE COURT:    Sustained.   Rephrase.

  24   BY MR. RUKAVINA:

  25   Q     Who pays unpaid admin claims under the plan once the plan




                                                                    001661
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 175 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 105 of 225 PageID 4384
                                     Seery - Cross                          175


   1   goes effective?

   2   A     I believe the Debtor does.         The Reorganized Debtor.

   3   Q     Okay.    The Reorganized Debtor also gets a discharge,

   4   correct?

   5   A     Yes.

   6   Q     Okay.    And there is no bankruptcy estate left after the

   7   plan goes effective, correct?

   8                 MR. MORRIS:    Objection to the form of the question.

   9                 THE COURT:    Overruled.

  10                 MR. RUKAVINA:    Your Honor, I have the right to know

  11   what the objection to my question is.

  12                 THE COURT:    I overruled.

  13                 MR. MORRIS:    Okay.

  14                 THE COURT:    I overruled the objection.

  15                 MR. RUKAVINA:    Thank you.

  16   BY MR. RUKAVINA:

  17   Q     Mr. Seery, do you remember my question?

  18   A     That whether there was a bankruptcy estate after the

  19   effective date?

  20   Q     Yes.

  21   A     There wouldn't be a bankruptcy estate anymore, no.

  22   Q     Okay.    Under the plan, the creditors, to the extent that

  23   they have their claims allowed, the prepetition creditors,

  24   they're the beneficiaries of the Claimant Trust, correct?

  25   A     They are some of the beneficiaries, yes.




                                                                    001662
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 176 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 106 of 225 PageID 4385
                                   Seery - Cross                            176


   1   Q     Okay.   And you would be the Trustee, I think you said, of

   2   the Claimant Trust?

   3   A     Of the Claimant Trust, yes.

   4   Q     Okay.   And you will have fiduciary duties to the

   5   beneficiaries of the Claimant Trust, correct?

   6   A     I believe I have some, yes.

   7   Q     Okay.   Well, as the Trustee, you will have some fiduciary

   8   duties; you do agree with that?

   9   A     That's what I said, yes.

  10   Q     Okay.   What's your understanding of what those fiduciary

  11   duties to the beneficiaries of the Claimant Trust will be?

  12   A     I think they'll be -- they are cabined to some degree by

  13   the provisions of the agreement, but generally there will be a

  14   duty of care and a duty of loyalty.

  15   Q     Do you feel like you'll have a duty to try to maximize

  16   their recoveries?

  17   A     That depends.

  18   Q     On what?

  19   A     My judgment on what's the -- if I'm exercising my duty of

  20   care and my duty of loyalty.

  21   Q     Okay.   But surely you'd like to, whether you have a duty

  22   or not, you'd like to maximize their recoveries as Trustee,

  23   wouldn't you?

  24   A     Yes.

  25   Q     Okay.   Now, in addition to the beneficiaries, which I




                                                                    001663
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 177 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 107 of 225 PageID 4386
                                     Seery - Cross                          177


   1   believe are the Class 8 and Class 9 creditors, the plan

   2   proposes to give non-vested contingent interests in the Trust

   3   to certain holders of limited partnership interests, correct?

   4   A     Yes.

   5   Q     Okay.    And those non-vested contingent interests would

   6   only be paid and would only vest if and when all unsecured

   7   creditors and subordinated creditors are paid in full, with

   8   interest, correct?

   9   A     Yes.

  10   Q     Okay.    And those non-vested contingent interests are a

  11   property interest, although they're an inchoate property

  12   interest, correct?

  13   A     I don't know.     I think I testified in my deposition that I

  14   -- I reached for inchoate, but I'm not an expert in the

  15   definitions of property interests.          I don't know if they're

  16   too ethereal to be considered a property interest.

  17   Q     Okay.

  18                 MR. RUKAVINA:    Mr. Vasek, will you please pull up Mr.

  19   Seery's deposition at Page 215?         And if you'll go to Page 200

  20   -- can you zoom -- can you zoom that in a little bit?             Mr.

  21   Vasek, can you zoom on that?

  22                 MR. VASEK:   Just a moment.     There's some sort of

  23   issue here.

  24                 MR. RUKAVINA:    Okay.   And then go to Page 216.

  25   Scroll down to 216, please.




                                                                    001664
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 178 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 108 of 225 PageID 4387
                                     Seery - Cross                          178


   1                 MR. VASEK:   Okay.   I can't see it, so --

   2                 MR. RUKAVINA:    Okay.   Stay, stay where you are.      Go

   3   down one more row.

   4   BY MR. RUKAVINA:

   5   Q     Okay.    Mr. Seery, can you see this?

   6   A     Yes.

   7   Q     Okay.    So, I ask you on Line 21, "They may be a property

   8   interest, but inchoate only, correct?"          And you answer, "That

   9   is my belief.      I don't claim to be an expert on the different

  10   types of property interests," --

  11                 MR. RUKAVINA:    Mr. Vasek, can you go to the next

  12   page?

  13   BY MR. RUKAVINA:

  14   Q     (continues) "-- whether they be inchoate, reversionary,

  15   ethereal.      I don't claim to be an expert on the different

  16   types of property interests."

  17         Do you see that answer, sir?

  18   A     Yes.

  19   Q     And do you stand by your answer given on Lines 23 through

  20   Line 4 of the next page?

  21   A     Yes.

  22   Q     Okay.     And these non-vested contingency -- contingent

  23   interests in the Claimant Trust, they may have some value in

  24   the future, correct?

  25   A     Yes.




                                                                    001665
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 179 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 109 of 225 PageID 4388
                                     Seery - Cross                          179


   1                 MR. RUKAVINA:    Okay.   You can take that down, Mr.

   2   Vasek.

   3   BY MR. RUKAVINA:

   4   Q     Have you tried to see whether anyone outside this case, or

   5   anyone at all, would pay anything for those unvested

   6   contingent interests to the Claimant Trust?

   7   A     No.

   8   Q     Okay.    Now, the Debtor is a registered investment advisor

   9   under the Investment Advisers Act of 1940; is that correct?

  10   A     That's correct.

  11   Q     And under that Act, the Debtor owes a fiduciary duty to

  12   the funds that it manages and to the investors of those funds,

  13   correct?

  14   A     Clearly to the funds, and generally to the investors more

  15   broadly, yes.

  16   Q     Okay.    And would you agree that that duty compels the

  17   Debtor to look for the interests of the funds and the

  18   investors of those funds ahead of its own interests?

  19   A     Generally, but it's a much more fine line than what you're

  20   describing.      It means you can't -- the manager can't put its

  21   own interests in front of the investors and the funds.             It

  22   doesn't mean that the manager subordinates its interest in the

  23   -- to the investors and the funds.

  24                 MR. RUKAVINA:    Well, Mr. Vasek, please pull up the

  25   October 20th transcript at Page 233.




                                                                    001666
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 180 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 110 of 225 PageID 4389
                                   Seery - Cross                            180


   1               MR. MORRIS:    What transcript is this?

   2               MR. RUKAVINA:     October 20, 2019.     Mr. Vasek has the

   3   docket entry.

   4               MR. MORRIS:    Oh, so it's the -- Your Honor, I just do

   5   want to point out that Mr. Rukavina objected, in fact, to the

   6   use of trial transcripts, but we'll get to that when we put on

   7   our evidence, when we finish up.

   8               MR. RUKAVINA:     Well, Your Honor, I believe that

   9   you're allowed to use a trial transcript to impeach testimony,

  10   which is what I'm going to do now.

  11         So, for that purpose, Mr. Vasek, if you could -- are you

  12   on Page 233?

  13               THE COURT:    And just so the record is clear, this is

  14   from October 2020, not October 2019, which is, I think, what I

  15   heard.    Continue.

  16               MR. MORRIS:    Your --

  17               MR. RUKAVINA:     Your Honor, I apologize, you did hear

  18   that and I did make a mistake.         Yes, this is at Docket 1271.

  19         Mr. Vasek, if you'll scroll down, please.          Okay.   No, stop

  20   there.

  21   BY MR. RUKAVINA:

  22   Q     And you see on Line 16, sir, you're asked your

  23   understanding, and then you answer, "Okay."           "And in

  24   exercising those duties, the manager, under the Advisers Act,

  25   has a duty to subordinate its interests to the interests of




                                                                    001667
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 181 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 111 of 225 PageID 4390
                                     Seery - Cross                          181


   1   those investors in the CLOs, correct?"          And you answer --

   2                 MR. RUKAVINA:    Go down, Mr. Vasek.

   3   BY MR. RUKAVINA:

   4   Q     -- "I think -- I think, generally, when you think about

   5   the fiduciary duty, and I think that we -- I want to make sure

   6   I'm very specific about this, is that the manager has a duty,

   7   fiduciary duties -- there's a whole bunch of legal analysis of

   8   what they are, but they are significant -- that the manager

   9   owes to the investors.        And to the extent" --

  10                 MR. RUKAVINA:    Scroll down, please.

  11   BY MR. RUKAVINA:

  12   Q     "And to the extent that the manager's interests would

  13   somehow be -- somehow interfere with the investors' in the

  14   CLO, he is supposed to -- he or she is supposed to subordinate

  15   those to the benefit of the investors."

  16         Did I read that accurately, Mr. Seery?

  17   A     You did.

  18   Q     Was that your testimony on October 20th last?

  19   A     Yes.

  20   Q     Okay.    Are you willing to revise your testimony from a few

  21   minutes ago that the manager does not have to subordinate its

  22   interests to the interests of the investors?

  23   A     No.    I think that's very similar.

  24   Q     Okay.

  25   A     You left out the part about garbled up top where I said it




                                                                    001668
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 182 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 112 of 225 PageID 4391
                                      Seery - Cross                         182


   1   was nuanced, almost exactly what I just said.            On Line 9, I

   2   believe, on the prior page.

   3   Q      Well, I heard you say a couple of minutes ago, and maybe I

   4   misunderstood because of the WebEx nature, that the manager

   5   does not have to subordinate its interests to the interests of

   6   the investors.       Did I misheard you say that a few minutes ago?

   7   A      I think you misheard it.      I said it's a nuanced analysis,

   8   and it's -- it's pretty significant.           But the manager does

   9   subordinate his general interest and assures that the CLO or

  10   any of the investors' interests are paramount, but he doesn't

  11   subordinate every single interest.

  12          For example, and I think it's in this testimony, the

  13   manager, if the fund isn't doing well, doesn't just have to

  14   take his fee and not get paid.         He's allowed -- entitled to

  15   take his fee.       He doesn't subordinate every single interest of

  16   his.    He doesn't give up his home and his family.          So it's --

  17   it's a nuanced analysis.         The interests of the manager are

  18   subordinated to the interests of the investors and the fund.

  19   I don't -- I don't disagree with anything I said there.             I

  20   think I'm consistent.

  21   Q      Okay.

  22                  MR. RUKAVINA:    You can take that down, Mr. Vasek.

  23   BY MR. RUKAVINA:

  24   Q      So, how do you describe, sir, the fiduciary duty that the

  25   Debtor owes to the funds that it manages and to the investors




                                                                    001669
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 183 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 113 of 225 PageID 4392
                                    Seery - Cross                           183


   1   in those funds?

   2                 MR. MORRIS:    Objection to the -- to the extent it

   3   calls for a legal conclusion, Your Honor.           I just want to make

   4   sure we're -- we're asking a witness for his lay views.

   5                 THE COURT:    Okay.    I overrule the objection.     He can

   6   answer.

   7                 THE WITNESS:    Yes.   As a manager of a fund, the

   8   manager is a fiduciary to the fund, and sometimes to the

   9   investors, depending on the structure of the fund.             Some funds

  10   are purposely set up where the investors are actually debt-

  11   holders, and their interests are much more cabined by the

  12   terms of the contract, as opposed to straight equity holders.

  13   But the manager has a duty to seek to maximize value of the

  14   assets in the best interests of the underlying -- of the fund

  15   and the underlying investors, to the extent that it can,

  16   within the confines and structure of the fund.

  17   BY MR. RUKAVINA:

  18   Q     Okay.    And these duties as you just described them, they

  19   would apply to the Reorganized Debtor, correct?

  20   A     They would apply to the Reorganized Debtor to the extent

  21   that it's a manager for a fund, not, for example, with respect

  22   to necessarily interests -- the inchoate interests that we

  23   talked about earlier.

  24   Q     Sure.    And I apologize, I meant just for the fund.          And if

  25   the manager, the Reorganized Debtor, breaches those duties,




                                                                    001670
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 184 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 114 of 225 PageID 4393
                                   Seery - Cross                            184


   1   then it's possible that there's going to be liability,

   2   correct?

   3   A     It's possible.

   4   Q     Okay.   Now, under the plan, the limited partnership

   5   interests in the Reorganized Debtor will be owned by the

   6   Claimant Trust, correct?

   7   A     Yes.

   8   Q     Okay.   And there's a new entity called New GP, LLC that

   9   will be created or already has been created, correct?

  10   A     Yes.

  11   Q     Okay.   And that entity will hold the general partnership

  12   interest in the Reorganized Debtor, correct?

  13   A     I believe that's correct.

  14   Q     Okay.   And that entity -- that being New GP, LLC -- will

  15   also be owned by the Claimant Trust, correct?

  16   A     Yes.

  17   Q     Okay.   Who will manage the Reorganized Debtor?

  18   A     The G -- the GP will manage the Reorganized Debtor.

  19   Q     Okay.   And will there be an officer or officers of the

  20   Reorganized Debtor, or will it all be managed through the GP?

  21   A     It'll be managed through the GP.

  22   Q     Okay.   And who will manage the GP?

  23   A     Likely, I will.

  24   Q     Okay.   That's the current plan, that you will?

  25   A     I'll be the Claimant Trustee, and I believe that I'll be




                                                                    001671
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 185 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 115 of 225 PageID 4394
                                   Seery - Cross                            185


   1   responsible for any assets that remain in the Reorganized

   2   Debtor, yes.

   3   Q     Okay.   Right now, the Debtor is managing its own assets as

   4   the Debtor-in-Possession, right?

   5   A     Yes.

   6   Q     And it is managing various funds and CLOs, right?

   7   A     Yes.

   8   Q     Okay.   And right now, the Debtor is attempting to reduce

   9   some of its assets to money, like the promissory notes that

  10   you mentioned earlier that the Debtor filed suit on, correct?

  11   A     Yes.

  12   Q     And the Debtor is trying to reduce some of its assets to

  13   money, like the promissory notes, to benefit its creditors,

  14   correct?

  15   A     Yes.

  16   Q     Okay.   And correct me if I'm wrong, but the Committee has

  17   filed various claims and causes of action against Mr. Dondero,

  18   correct?

  19   A     They -- they've filed some.       I haven't -- I haven't looked

  20   at their (indecipherable) closely, but --

  21   Q     Okay.

  22   A     -- some are preserved in the case.

  23   Q     You understand --

  24   A     In the plan.    I'm sorry.

  25   Q     You understand that the Committee is doing that for the




                                                                    001672
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 186 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 116 of 225 PageID 4395
                                   Seery - Cross                            186


   1   benefit of the estate, correct?

   2   A     Yes.

   3   Q     And you understand that they're also doing that for the

   4   benefit of creditors, correct?

   5   A     Yes.

   6   Q     Okay.   And under the plan, just so that I'm clear, those

   7   claims that the Committee has asserted will be preserved and

   8   will vest in either the Claimant Trust or the Litigation Sub-

   9   Trust, correct?

  10   A     Yes.

  11   Q     Okay.   And under the plan, the Reorganized Debtor would

  12   continue to manage its assets, correct?

  13   A     Yes.

  14   Q     And it would continue to manage the Funds and the CLOs,

  15   correct?

  16   A     Yes.

  17   Q     And the Claimant Trust would attempt to liquidate and

  18   distribute to its beneficiaries the assets that are

  19   transferred to it, correct?

  20   A     Yes.

  21   Q     Okay.   And you mentioned that the Claimant Trust will have

  22   an Oversight Board comprised of five members, right?

  23   A     Yes.

  24   Q     And four of them will be the people that are currently on

  25   the Committee, right?




                                                                    001673
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 187 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 117 of 225 PageID 4396
                                   Seery - Cross                            187


   1   A     Yes.

   2   Q     And the fifth is David Pauker, and I think you mentioned

   3   that he's independent.       David Pauker is the fifth member,

   4   right?

   5   A     Yes.

   6   Q     Who -- who is he?

   7   A     David Pauker is a very well-known professional in the

   8   restructuring world.       He's a long-time financial advisor in --

   9   in reorganizations.      He's served on numerous boards in

  10   restructuring -- restructurings.

  11   Q     Okay.   So, other than a different corporate structure and

  12   the Claimant Trust, the monetization of assets for the benefit

  13   of creditors would continue post-confirmation as now, correct?

  14   A     I -- I believe so.      I'm not exactly sure what you asked

  15   there.

  16   Q     No one is putting in any new money under the plan, are

  17   they?

  18   A     No.    No.

  19   Q     Okay.   There's no exit financing contingent on the plan

  20   being confirmed, right?

  21   A     You mean no exit -- the plan is not contingent on exit

  22   financing.     I think you just mixed up your -- your financing

  23   and your plan.

  24   Q     I apologize.    There's no exit financing in place today,

  25   correct?




                                                                    001674
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 188 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 118 of 225 PageID 4397
                                   Seery - Cross                            188


   1   A     No.

   2   Q     Okay.   So, post-confirmation, you are basically going to

   3   continue managing the CLOs and funds and trying to monetize

   4   assets for creditors the same as you are today, correct?

   5   A     Similar, yes.

   6   Q     Okay.   And just like the Committee has some oversight role

   7   in the case, the members of the Oversight Board will have some

   8   oversight role post-confirmation, correct?

   9   A     Yes.

  10   Q     Okay.   You don't need anything in the plan itself to

  11   enable you to continue managing the Debtor and its assets,

  12   correct?

  13   A     I don't need anything in the plan?

  14   Q     Correct.

  15   A     I don't -- I don't understand the question.          Can you

  16   rephrase it?

  17   Q     Well, you are managing the Debtor and its assets today,

  18   correct?

  19   A     Yes.

  20   Q     Okay.   Nothing in the plan is going to change that,

  21   correct?

  22   A     Well, it's going to change it a lot.

  23   Q     Okay.   Well, with respect to you managing the Funds and

  24   the CLOs, you don't need anything in the plan that you don't

  25   have today to keep managing them, do you?




                                                                    001675
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 189 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 119 of 225 PageID 4398
                                   Seery - Cross                            189


   1   A     No.    The Debtor manages them, and I will -- I'm the CEO

   2   and I'll be in a similar position with a different team.

   3   Q     Okay.   And I believe you told me that you expect the

   4   Debtor to administer the CLOs for two or three years, maybe?

   5   A     However long it takes, but we expect -- our projections

   6   are that we'd be able to monetize most of the assets within

   7   two years.

   8   Q     Does that include the CLOs?

   9   A     It does, yes.

  10   Q     Okay.   Now, you're going to be the person for the

  11   Reorganized Debtor in charge of managing the CLOs, correct?

  12   A     I'll be the person responsible for managing the

  13   Reorganized Debtor.      The Reorganized Debtor will be the

  14   manager of the CLOs.

  15   Q     Okay.   But the buck will stop with you at the Reorganized

  16   Debtor, right?

  17   A     Yes.

  18   Q     Okay.   You're going to have a team of employees and

  19   outside professionals helping you, but ultimately, on behalf

  20   of the Reorganized Debtor, you're going to be the one in

  21   charge of managing the CLOs, correct?

  22   A     Yes.

  23   Q     Okay.   That means that you'll also be making decisions as

  24   to when to sell assets of the CLOs, correct?

  25   A     Yes.




                                                                    001676
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 190 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 120 of 225 PageID 4399
                                    Seery - Cross                           190


   1   Q     Okay.    And to be clear, the CLOs, they own their own

   2   assets, whatever they are, and the Debtor just manages those

   3   assets, right?

   4   A     Correct.

   5   Q     The Debtor doesn't directly own those assets, right?

   6   A     No.

   7   Q     And currently there's more than one billion dollars in CLO

   8   assets that the Debtor manages?

   9   A     Approximately.

  10   Q     Yeah.    And the Debtor receives fees for its services,

  11   correct?

  12   A     Yes.

  13   Q     Can you generally describe how the amount of those fees is

  14   calculated and paid, if you have an understanding?

  15   A     How the fees are calculated and paid?

  16   Q     Yes, sir.

  17   A     It's a percentage of the assets.

  18   Q     Assets administered or assets sold in any given time

  19   period?

  20   A     Administered.

  21   Q     Okay.    So the sale of CLO assets does not affect the fees

  22   that the Reorganized Debtor would receive under these

  23   agreements?

  24                 MR. MORRIS:    Objection to the form of the question.

  25                 THE COURT:    Over --




                                                                    001677
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 191 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 121 of 225 PageID 4400
                                     Seery - Cross                          191


   1                 THE WITNESS:    That's not correct.

   2                 THE COURT:   Overruled.

   3   BY MR. RUKAVINA:

   4   Q     Okay.    What is not correct about that?

   5   A     When you sell the assets, the amount administered shrinks,

   6   so you have less fees.

   7                 MR. RUKAVINA:    Your Honor, the answer cut out at the

   8   very end.      You have less--?

   9                 THE WITNESS:    Fees.

  10   BY MR. RUKAVINA:

  11   Q     Fees?    I understand.    Okay.   So are you saying that there

  12   is a disincentive to the Reorganized Debtor to sell assets in

  13   the CLOs?

  14   A     No.

  15   Q     Okay.    Is there an incentive to the Reorganized Debtor to

  16   sell assets in the CLOs?

  17   A     To do their job correctly, yes.

  18   Q     Okay.    And the Debtor wishes to assume those contracts

  19   because the Debtor will get those fees going forward and

  20   there'll be a profit, even after the expenses of servicing

  21   those contracts are taken out, correct?

  22   A     They are profitable. That's one of the reasons that we're

  23   assuming, yes.

  24   Q     Okay.    Now, over my objection, you testified that the CLOs

  25   have agreed to the assumption of these contracts, right?




                                                                    001678
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 192 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 122 of 225 PageID 4401
                                   Seery - Cross                            192


   1   A     Yes.

   2   Q     Okay.   Is there anything in the record other than your

   3   testimony here today demonstrating that?

   4   A     I believe there is, yes.

   5   Q     What do you believe there is in the record other than your

   6   testimony?

   7   A     I believe we filed a notice of assumption.

   8   Q     Okay.   My question is a little bit different.          You

   9   testified that the CLOs, over my objection, have agreed to the

  10   assumption.     You did testify so, right?

  11   A     Yes.

  12   Q     Okay.   What is there in the record, sir, from the CLOs

  13   confirming that?

  14   A     You mean today's record?

  15   Q     Yes, sir.

  16   A     I'm the only one who's testified so far.

  17   Q     Okay.   Are you aware of anything in the exhibits that

  18   would confirm your testimony?

  19   A     Not that I know of.

  20   Q     Has there been an agreement with the CLOs that's been

  21   reduced to writing?

  22   A     Yes.

  23   Q     So there is a written agreement with the CLOs providing

  24   for assumption?

  25   A     Yes.




                                                                    001679
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 193 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 123 of 225 PageID 4402
                                     Seery - Cross                          193


   1   Q     A signed, written agreement?

   2   A     No, it's -- it's email.

   3   Q     Okay.    When was this email agreement reached?

   4   A     Within the last couple weeks.         There's a number of back

   5   and forths where that was agreed to, and I believe we filed a

   6   notice of assumption.

   7                 MR. RUKAVINA:    Mr. Vasek, if you will please pull up

   8   Mr. Seery's January 29th deposition.

   9   BY MR. RUKAVINA:

  10   Q     Mr. Seery, you remember me deposing you last Friday,

  11   correct?

  12   A     Yes.

  13   Q     And you remember me asking you if there was a written

  14   agreement in place with the CLOs?

  15   A     I don't recall specifically.

  16                 MR. RUKAVINA:    Okay.   Mr. Vasek, if you would please

  17   scroll to that.      Okay.    Stop there.

  18   BY MR. RUKAVINA:

  19   Q     Sir, you'll recall I also deposed you January 20th, right?

  20   A     Yes.

  21   Q     Okay.    And do you remember that we had some discussion

  22   regarding whether the CLOs would consent or not?

  23   A     Yes.

  24   Q     Okay.    And do you remember telling me something like that

  25   like you think that they will and that's still in the works on




                                                                    001680
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 194 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 124 of 225 PageID 4403
                                     Seery - Cross                          194


   1   January 20th?

   2   A     I don't recall specifically, but if you say that's what it

   3   says.

   4   Q     Okay.    Well, here I'm asking you on January 29th, Line 17,

   5   "I asked you before and you didn't have anything in writing by

   6   then, so let me ask now.        As of today, do you have anything in

   7   writing from the CLOs consenting to the assumption of those

   8   management agreements?"        I'm sorry.     Contracts.   Answer, "I

   9   don't believe that I do.        It could be on my email I opened.          I

  10   don't recall."

  11                 MR. RUKAVINA:    Scroll down, Mr. Vasek.

  12   BY MR. RUKAVINA:

  13   Q     Okay.    Then I ask, "Do you have an understanding of

  14   whether those CLOs have consented in writing to the assumption

  15   of the management agreements?"         And you answer, "I believe

  16   they have.      The actual final docs haven't been completed, but

  17   I believe they have agreed in writing, yes."

  18         Then I ask --

  19                 MR. RUKAVINA:    Scroll down a little bit more.

  20   BY MR. RUKAVINA:

  21   Q     I ask, "Do you expect the final docs to be completed

  22   before Tuesday's confirmation hearing?"          Answer, "I don't know

  23   whether they will be done by Tuesday."

  24         Did I read all of that correctly, sir?

  25   A     Other than your misstatement.         The word was "unopened."




                                                                    001681
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 195 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 125 of 225 PageID 4404
                                     Seery - Cross                          195


   1   Q     Thank you.    So, let me ask you again today.        As of today,

   2   is there a written agreement that has been signed by the

   3   parties providing for the assumption of the CLO agreements?

   4   A     When phrased the way you did, is it signed by the parties,

   5   no.

   6   Q     Okay.

   7                 MR. RUKAVINA:    You can take that down, Mr. Vasek.

   8   BY MR. RUKAVINA:

   9   Q     I think -- I'm not sure if you quantified this earlier,

  10   but it might help.      I believe that the Reorganized Debtor

  11   projects that it will generate revenue of $8.269 million post-

  12   reorganization from managing the CLO contracts, correct?

  13   A     It's in that neighborhood.       I did not testify to that

  14   earlier.

  15   Q     That's what I meant.       And when I asked you at deposition,

  16   you were able to give me an estimate of how much it would cost

  17   to generate that revenue, correct?

  18   A     I was not?

  19   Q     You were?    I'm sorry.     Let me --

  20   A     Did you say I wasn't or I was?

  21   Q     Let me -- I apologize.       Let me ask again.     I talk too fast

  22   and I have an accent.         You have been able to give an estimate

  23   of how much the Reorganized Debtor will expend to generate

  24   that revenue, correct?

  25   A     Yes.




                                                                    001682
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 196 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 126 of 225 PageID 4405
                                   Seery - Cross                            196


   1   Q     Okay.   Do you remember what your estimate is?

   2   A     I -- I think it was around $2 million a year.           It was a

   3   portion of our employees plus the contracts.

   4   Q     Okay.   So, over the life of the projection at $8.2

   5   million, do you remember that you projected costs of about

   6   $3.5 to $4 million to generate that revenue?

   7   A     If -- if you are representing that to me, I'd accept it.

   8   Yes, that sounds about right.

   9   Q     Well, suffice it to say you're projecting at least $4

  10   million in net profit over the next two years for the

  11   Reorganized Debtor from managing the CLO agreements, correct?

  12   A     Net profit is not a fair, fair way to analyze it, no.

  13   Q     Okay.   Are you projecting any profit for the Reorganized

  14   Debtor from managing the CLO agreements post-confirmation?

  15   A     Yes.

  16   Q     Okay.   Do you have an estimate of what that profit is?

  17   A     General overview are the contracts are profitable to about

  18   the tune of $4 million over that period.

  19   Q     Okay.   Thank you.    If the Reorganized Debtor makes a

  20   profit post-confirmation, is it fair to say that that would

  21   then be dividended up or distributed up to the partners,

  22   ultimately to the Claimant Trust?

  23   A     I don't think that's fair to say, no.

  24   Q     Okay.   So, if the Reorganized Debtor makes a profit post-

  25   confirmation, where does that profit go?




                                                                    001683
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 197 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 127 of 225 PageID 4406
                                     Seery - Cross                          197


   1   A     The Reorganized Debtor -- what kind of profit?           I don't

   2   understand your question.

   3   Q     Okay.    I apologize if I'm being too simplistic about it.

   4   If a business, after it takes account of its expenses to

   5   generate revenue, has any money left over, would that be

   6   profit to you?

   7   A     Yes.

   8   Q     Okay.    Do you think that the Reorganized Debtor, post-

   9   confirmation, will make a profit?

  10   A     I don't know.

  11   Q     Okay.    Do you think that the Reorganized Debtor, post-

  12   confirmation, will lose money?

  13   A     I think there will be costs, and the costs will exceed the

  14   -- the amount that it generates on an income basis, yes.

  15   Q     Okay.    Thank you.

  16                 MR. RUKAVINA:    Mr. Vasek, if you'll please pull up

  17   the plan, the injunctions, and releases.           9F.

  18         (Pause.)

  19   BY MR. RUKAVINA:

  20   Q     I apologize, Mr. Seery.

  21                 MR. RUKAVINA:    So, Mr. Vasek, if you'll go to the

  22   bottom of the Page 51.        Stop there.

  23   BY MR. RUKAVINA:

  24   Q     So, I'm going to read just the first couple sentences

  25   here, Mr. Seery, if you'll read it along with me.            Subject --




                                                                    001684
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 198 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 128 of 225 PageID 4407
                                   Seery - Cross                            198


   1   this is the bottom paragraph:        Subject in all respects to

   2   Article 12(b), no enjoined party may commence or pursue a

   3   claim or cause of action of any kind against any protected

   4   party that arose or arises from or is related to the Chapter

   5   11 case, the negotiation of the plan, the administration of

   6   the plan, or property to be distributed under the plan, the

   7   wind-down of the business of the Debtor or Reorganized Debtor.

   8         I'd like to stop there.       Do you see that clause there, Mr.

   9   Seery, talking about the wind-down of the business of the

  10   Debtor or Reorganized Debtor?        Do you see that, sir?

  11   A     Yes.

  12   Q     Okay.   Do I understand correctly that this provision we've

  13   just read means that, upon the assumption of these CLO

  14   management agreements, if the counterparties to those

  15   agreements want to take any action against the Reorganized

  16   Debtor, they first have to go through this channeling

  17   injunction?

  18   A     I believe that's what it says, yes.

  19   Q     Okay.   Because the wind-down of the business of the

  20   Reorganized Debtor will include the management of these CLO

  21   portfolio management agreements, correct?

  22   A     Yes.

  23   Q     Okay.   As well as the management of various funds that the

  24   Debtor owns, correct?

  25   A     Yes.




                                                                    001685
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 199 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 129 of 225 PageID 4408
                                   Seery - Cross                            199


   1   Q     Okay.    And would you agree with me that the new general

   2   partner, New GP, LLC, is also a protected party under the

   3   plan?

   4   A     I assume it is.     I don't recall specifically.

   5   Q     I believe you discussed to some degree postpetition

   6   losses.      I'd like to visit a little bit about those.         Since

   7   January 9th, 2020, Mr. Dondero was not an officer of the

   8   Debtor, correct?

   9   A     Correct.

  10   Q     And since January 9th, 2020, he was no longer a director

  11   of Strand, correct?

  12   A     That's correct.

  13   Q     Since January 9th, 2020, until he was asked to resign, he

  14   was an employee, correct?

  15   A     Yes.

  16   Q     And about -- I'm trying to remember.         About when did he

  17   resign?      October something of 2020?      Do you remember?

  18   A     I don't recall.

  19   Q     Okay.    Do you recall if it was in October 2020?

  20   A     It was in the fall.

  21   Q     Okay.    And he resigned because the independent board asked

  22   him to resign, correct?

  23   A     Yes.

  24   Q     Okay.    And you mentioned that the estate has had a

  25   postpetition drop in the value of its assets and the assets




                                                                    001686
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 200 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 130 of 225 PageID 4409
                                   Seery - Cross                            200


   1   that it manages.      Right?

   2   A     I believe I went through the estate's assets.           The only

   3   asset that wasn't a direct estate asset was the hundred

   4   percent control of Select Equity Fund.          I didn't talk about

   5   the Fund assets.

   6   Q     Okay.   Do you recall that the disclosure statement that

   7   the Court approved states that, postpetition, there was a drop

   8   from approximately $566 million to $328 million in the value

   9   of Debtor assets and assets under Debtor management?

  10   A     Yes.    That's the $200 million I walked through earlier.

  11   Q     Okay.   And I believe you mentioned some of it was due to

  12   the pandemic, right?

  13   A     It certainly impacted the markets.         The pandemic didn't

  14   cause a specific loss.       It impacted the markets and the

  15   ability to work within those markets.

  16   Q     But you also believe that Mr. Dondero was responsible for

  17   something like a hundred million dollars of these losses,

  18   right?

  19   A     Probably more.

  20   Q     Okay.   Mr. Dondero is not being released or exculpated for

  21   that, is he?

  22   A     No.

  23   Q     And while Mr. Dondero was an employee during the period of

  24   these losses, he answered to you as CEO and CRO, correct?

  25   A     Not during that period.       I wasn't (audio gap) until later.




                                                                    001687
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 201 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 131 of 225 PageID 4410
                                   Seery - Cross                            201


   1   Q     I'm sorry.    As of January 9th, 2020, were you the CEO of

   2   the Debtor?

   3   A     No.

   4   Q     When did you become the CEO of the Debtor?

   5   A     I believe the order was July 9th, retroactive to a date in

   6   March.

   7   Q     July 9th, 2020?

   8   A     Correct.

   9   Q     Okay.   And when did you become the CRO of the Debtor?

  10   A     At the same time.

  11   Q     Okay.   So, between January and July 2020, you were one of

  12   the independent directors, correct?

  13   A     Yes.

  14   Q     Okay.   So, during that period of time, would Mr. Dondero

  15   have answered to that independent board?

  16   A     Yes.

  17   Q     Okay.   Now, if someone alleges that that independent board

  18   has any liability on account of Mr. Dondero's losses, that's

  19   released under this plan, isn't it?

  20   A     Yes.

  21   Q     Okay.   And if someone alleges that Strand has any

  22   liability on account of Mr. Dondero's losses, that's released

  23   under this plan, correct?

  24   A     Yes.

  25   Q     Okay.   And if someone believes that the Debtor -- that the




                                                                    001688
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 202 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 132 of 225 PageID 4411
                                   Seery - Cross                            202


   1   way that the Debtor has managed the CLOs or its funds

   2   postpetition gives rise to a cause of action in negligence,

   3   that's also released and exculpated in the plan, correct?

   4   A     I believe it would be.      I'm not positive, but I believe it

   5   would be.

   6   Q     Well, let's be clear.      The plan does not release or

   7   exculpate you or Strand or the board for willful misconduct,

   8   gross negligence, fraud, or criminal conduct, correct?

   9   A     No, it does not.

  10   Q     Okay.   And I'm not, just so we're clear, I'm not alleging

  11   that, okay?     So I want the judge to understand I'm not

  12   alleging that.      But the plan does release and exculpate for

  13   negligence, right?

  14   A     Yes.

  15   Q     Okay.   Where do you have an understanding a cause of

  16   action for breach of fiduciary duty lies on the spectrum of

  17   negligence all the way to criminal conduct?

  18   A     It's -- it's not -- generally not criminal, although I

  19   suppose that breach of fiduciary duty could be criminal.

  20   Typically, it's negligence, and that you would breach a duty

  21   for either duty of care, duty of loyalty.           But it could slide

  22   to willful.     And probably most of the instances where they

  23   come up are where someone has done something willfully or

  24   grossly negligent.

  25   Q     Okay.   But -- and I would agree with you.         But there are




                                                                    001689
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 203 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 133 of 225 PageID 4412
                                   Seery - Cross                            203


   1   certain breaches of fiduciary duty that are possible based on

   2   simple negligence, correct?

   3   A     They are, and in these instances, they don't -- they don't

   4   rise to actionable claims because they're indemnified by the

   5   funds.

   6   Q     Okay.   You have to explain that to me.        So, the negligence

   7   claim is not actionable because someone is indemnifying it?

   8   A     Typically, there's no way to recover because it's

   9   indemnified by the fund that the investor might be in.             If it

  10   goes beyond that, then it wouldn't be.

  11   Q     Okay.   So there are potential negligence breach of

  12   fiduciary duty claims that might be subject to these

  13   exculpations and releases that would not be indemnified?

  14   A     Gross negligence and willful misconduct, certainly.

  15   Q     Okay.   Now, post-confirmation, post-confirmation, if the

  16   Debtor, or the Reorganized Debtor, rather, engages in

  17   negligence or any actionable conduct, that's when the

  18   channeling injunction comes into play, right?

  19   A     I don't quite understand your question.

  20   Q     Okay.

  21   A     Can you repeat that?

  22   Q     Sure.   To your understanding, does the channeling

  23   injunction we're looking at right now -- and you can read it

  24   if you need to -- does it apply to purely post-confirmation

  25   alleged causes of action?




                                                                    001690
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 204 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 134 of 225 PageID 4413
                                   Seery - Cross                            204


   1   A     It does apply to those, yes.

   2   Q     Okay.   And it says that the Bankruptcy Court will have

   3   sole and exclusive jurisdiction to determine whether a claim

   4   or cause of action is colorable, and, only to the extent

   5   legally permissible and as provided for in Article 11, shall

   6   have jurisdiction to adjudicate the underlying colorable claim

   7   or cause of action.

   8         Do you see that, sir?

   9   A     I do.

  10   Q     Okay.   And this -- the Bankruptcy Court's exclusive

  11   jurisdiction here, that would continue after confirmation?              Is

  12   that the intent behind the plan?

  13   A     It has -- it says what it says.        Will have the sole and

  14   exclusive jurisdiction to determine whether a claim is

  15   colorable, and then, to the extent permissible, it'll have

  16   jurisdiction to adjudicate.

  17   Q     Okay.   Nothing in this plan limits the period of the

  18   Bankruptcy Court's inquiry to the pre-confirmation time frame,

  19   correct?

  20   A     I don't believe it does, no.

  21   Q     Okay.   Have you taken into account the potential that this

  22   bankruptcy case will eventually be closed with a final decree?

  23   A     Have I taken that into account?

  24   Q     Well, do you know what a final decree in Chapter 11 is?

  25   A     I do.




                                                                    001691
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 205 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 135 of 225 PageID 4414
                                     Seery - Cross                          205


   1   Q     Okay.    So, help me understand.      If there's a final decree

   2   and the bankruptcy case is closed, then who do I go to,

   3   because the Bankruptcy Court has exclusive jurisdiction, to

   4   get this clearing injunction cleared?

   5                 MR. MORRIS:    Objection to the form of the question,

   6   Your Honor.

   7                 THE COURT:    Sustained.    Rephrase.

   8                 MR. RUKAVINA:    Okay.

   9   BY MR. RUKAVINA:

  10   Q     Is it the plan's intent, Mr. Seery, that this channeling

  11   injunction that we just looked at would continue to apply even

  12   after a point in time in which the bankruptcy case is closed?

  13   A     I don't believe so.

  14                 MR. RUKAVINA:    Again, Your Honor, someone -- I heard

  15   someone's phone right when he answered, and I didn't hear his

  16   answer, if he could please re-answer.

  17                 THE WITNESS:    I don't -- I don't think if the case is

  18   closed that's the intention.

  19   BY MR. RUKAVINA:

  20   Q     Okay.    What about if there's a final decree entered?

  21                 MR. MORRIS:    Objection, Your Honor.     You know, the

  22   document kind of speaks for itself.

  23                 THE COURT:     Overruled.   He can answer if he knows.

  24                 THE WITNESS:     Yeah.   I don't -- I don't -- I'm not

  25   making a distinction between the case being closed and the




                                                                    001692
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 206 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 136 of 225 PageID 4415
                                     Seery - Cross                          206


   1   final decree.      I believe in both instances they'll be pretty

   2   close to the same time and we'll make a judgment then as to

   3   how to close the case in accordance --

   4   Q     Okay.

   5   A     -- with the rules.

   6                 MR. RUKAVINA:    Mr. Vasek, if you'll please scroll up

   7   to the beginning of this injunction.          A little bit higher.

   8   Right there.      Right there.

   9   BY MR. RUKAVINA:

  10   Q     The very first clause, Mr. Seery, if you'll read with me,

  11   says, Upon entry of the confirmation order -- pardon me --

  12   all enjoined parties are and shall be permanently enjoined on

  13   and after the effective date from taking any actions to

  14   interfere with the implementation or consummation of the

  15   plan.

  16         Do you see that, sir?

  17   A     I do, yes.

  18   Q     What does interfering with the implementation or

  19   consummation of the plan mean?

  20   A     It means in some way taking actions to upset, distract,

  21   stop, or otherwise prohibit or hurt the estate from

  22   implementing or consummating the plan.

  23   Q     Okay.     And is that intended -- is that clause we just

  24   read and you described intended to be very broad?

  25   A     I -- I think it's -- if the words have meaning, yes, that




                                                                    001693
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 207 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 137 of 225 PageID 4416
                                     Seery - Cross                          207


   1   it should -- it's pretty broad.

   2   Q     Okay.    Is the Debtor not able to state with more

   3   specificity what it would believe interference with the

   4   implementation or consummation of the plan would mean?

   5                 MR. MORRIS:    Objection to the form of the question.

   6                 THE COURT:     Sustained.

   7                 THE WITNESS:     I think it's -- I think it's --

   8                 THE COURT:     Sustained.

   9                 MR. RUKAVINA:     Okay.

  10                 THE WITNESS:     I'm sorry.

  11   BY MR. RUKAVINA:

  12   Q     Well, you just gave us four or five examples of what

  13   interfering with the implementation or consummation of the

  14   plan might be.      Why isn't that, those four or five examples,

  15   why aren't they listed here?

  16                 MR. MORRIS:    Object to the form of the question.

  17                 MR. RUKAVINA:     Well, Your Honor, I'll withdraw it

  18   and I'll argue this at closing argument.

  19                 THE COURT:     Okay.

  20   BY MR. RUKAVINA:

  21   Q     When did the Committee agree to you serving as the

  22   Claimant Trustee?

  23   A     In the late -- in the late fall.         I've been contemplated

  24   to be the Claimant Trustee.          I'm willing to take -- if we can

  25   come to an agreement.         They have their options open if we




                                                                    001694
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 208 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 138 of 225 PageID 4417
                                   Seery - Cross                            208


   1   can't come to an agreement on compensation.

   2   Q      Okay.   And since the Committee agreed to you being the

   3   Claimant Trustee, you have reached a resolution with UBS,

   4   correct?

   5   A      I don't think so.     I think that that was before UBS, the

   6   UBS resolution was reached.

   7   Q      I'm sorry.   When did you reach the UBS resolution in

   8   principle with UBS?

   9   A      I don't recall the exact date, but I do recall specific

  10   conversations where some of the Committee members were

  11   supportive.     I didn't know that UBS wasn't, but I assumed

  12   that some meant not all.        And that was UBS, because I don't

  13   think we had a deal yet.

  14   Q      Well, let me ask the question in a little bit of a

  15   different way.      Whenever the Debtor reached the agreement in

  16   principle with UBS that your counsel described this morning,

  17   whenever that point in time was, the Committee had already

  18   agreed before that point in time to you serving as Claimant

  19   Trustee, correct?

  20   A      I believe so, yes.

  21   Q      And is the answer the same with respect to the

  22   HarbourVest settlement?

  23   A      I believe so.    With HarbourVest, I believe so as well,

  24   yes.

  25   Q      What about the Acis settlement?




                                                                    001695
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 209 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 139 of 225 PageID 4418
                                     Seery - Cross                          209


   1   A     I don't believe so.       I think Acis came first.       I don't

   2   think we settled on an agreement on Claimant Trustee until

   3   after the Acis -- certainly after the Acis agreement, maybe

   4   not after the Acis 9019.         I just don't recall.

   5   Q     Okay.    And the million-dollar cutoff for convenience

   6   class creditors, that number was a negotiated amount with the

   7   Committee, correct?

   8   A     Yes.

   9   Q     Okay.     Thank you, Mr. Seery.

  10                 MR. RUKAVINA:    Your Honor, I'll pass the witness.

  11                 THE COURT:    All right.   Just for purposes of time,

  12   it's 3:00 o'clock, so you went 48 minutes.

  13         Who's next?

  14                 MR. DRAPER:     Mr. Taylor is.

  15                 THE COURT:    All right.   Mr. Taylor, go ahead.

  16                 MR. TAYLOR:   Yes, Your Honor.     At this time, what we

  17   would like the Court to do, we are asking for a brief

  18   continuance and to go into tomorrow, and there is a reason

  19   for that and I would like to explain it.

  20         Mr. Dondero has communicated an offer which we believe to

  21   be a higher and better offer than what the plan analysis,

  22   even in its most recent iteration that was just changed last

  23   night, will yield significantly higher recoveries.             Those are

  24   guaranteed recoveries.         There is a cash component to that

  25   offer.    There are some debt components, but they would be




                                                                    001696
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 210 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 140 of 225 PageID 4419
                                   Seery - Cross                            210


   1   secured by substantially all of the assets of Highland.

   2         We believe it's a higher and better offer, that the

   3   creditors and the Creditors' Committee, Mr. Seery, who

   4   obviously has been testifying all day on the stand, may have

   5   heard some -- some inkling of it via a text or an email he

   6   might have been able to glance at, or maybe not, because he's

   7   been too busy, and that's understandable.

   8         But we do believe it is a material offer.           It is a real

   9   offer.    And for that reason, we would like to request the

  10   Court's indulgence.       This has gone rather fast.        We believe

  11   that in the event that it does not gain any traction, then we

  12   could complete this confirmation hearing tomorrow, or it's

  13   more than likely that we could.          And therefore we would

  14   request a continuance until tomorrow morning beginning at

  15   9:30 so all the parties can confer, consider that offer, and

  16   see if it gains any traction.

  17               THE COURT:    All right.

  18               MR. POMERANTZ:     Your -- Your --

  19               THE COURT:    Go ahead.     Mr. Morris?    Or who is going

  20   to respond --

  21               MR. POMERANTZ:     Your --

  22               THE COURT:    -- to that?

  23               MR. POMERANTZ:     Your Honor, this is Jeff --

  24               THE COURT:    Mr. Pomerantz?

  25               MR. POMERANTZ:     This is Jeff Pomerantz. I will




                                                                    001697
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 211 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 141 of 225 PageID 4420
                                   Seery - Cross                            211


   1   respond.

   2         I think right at the beginning of the hearing, or

   3   slightly after, I did receive an email from Michael Lynn

   4   extending this offer.       The email was also addressed to Mr.

   5   Clemente.     As we have told Your Honor before, if the Committee

   6   is interested in continuing negotiations with Mr. Dondero, far

   7   be it from us to stand in the way.

   8         So what I would really ask is for Mr. Clemente to respond

   9   to think if -- to see if he thinks that this offer is worthy.

  10   If it's worthy and the Committee wants to consider it, we

  11   would by all means support a continuance.           If it is not, I

  12   think this is just a last-minute delay without a reason.              And

  13   if there is no likelihood of that being acceptable or the

  14   Committee wanting to engage, we would want to continue on.

  15               THE COURT:    All right.     Mr. Clemente, what say you?

  16               MR. CLEMENTE:     Yes.    Yes, Your Honor.    Matt Clemente

  17   on behalf of the Committee.

  18         Obviously, I haven't had a chance to confer with my

  19   Committee members, but there's no reason to not continue the

  20   confirmation hearing today.          I will be able to confer with

  21   them over email, et cetera, this evening.           There's simply no

  22   reason to not continue going forward at this particular point

  23   in time, Your Honor.

  24         So, although I haven't conferred with the Committee

  25   members, that would be what I would recommend to them.             And so




                                                                    001698
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 212 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 142 of 225 PageID 4421
                                    Seery - Cross                           212


   1   my view, the Committee's view, I believe, would be let's

   2   continue forward and we'll discuss Mr. Dondero's proposal that

   3   I know came across after opening statements this morning, you

   4   know, in due course.        But I do not believe that a continuance

   5   here is necessary or appropriate.

   6                 THE COURT:    All right.   Mr. Taylor, that request is

   7   denied, so you may cross-examine.

   8                 MR. TAYLOR:    Yes.   (Pause.)   I'm sorry, Your Honor.

   9   I have a couple people that are in my ear.           But yes, I'm ready

  10   to proceed.

  11                 THE COURT:    Okay.

  12                                CROSS-EXAMINATION

  13   BY MR. TAYLOR:

  14   Q     Mr. Seery, I believe you can probably largely testify from

  15   your memory of the various iterations of the plan analysis

  16   versus the liquidation analysis.         But to the extent that

  17   you're unable to, we can certainly pull those up.

  18         Mr. Seery, you put forth or Highland put forth on November

  19   24th of 2020 a plan analysis versus a liquidation analysis,

  20   correct?

  21   A     I think that's the approximate date, yes.

  22   Q     Okay.    And do you recall what the plan analysis predicted

  23   the recovery to general unsecured creditors in Class 8 would

  24   be at that time?

  25   A     I believe it was in the 80s.




                                                                    001699
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 213 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 143 of 225 PageID 4422
                                    Seery - Cross                           213


   1   Q     And approximately 87.44 percent?

   2   A     That sounds close, yes.

   3   Q     Okay.    And then just right before -- the evening before

   4   your deposition that took place on January 29th, I believe a

   5   revised plan analysis versus a liquidation analysis was

   6   provided.      Do you remember that?

   7   A     Yes.

   8   Q     Okay.    And what was the predicted recovery to general

   9   unsecured creditors under that analysis?

  10   A     I believe that was --

  11                 MR. MORRIS:    Object to the form of the question.       I

  12   just want to make sure that we're talking about the -- and

  13   maybe I misunderstood the question -- plan versus liquidation.

  14                 THE COURT:    Okay.   Could you restate --

  15                 MR. TAYLOR:    I said plan analysis.

  16                 THE COURT:    Plan.

  17                 THE WITNESS:    I believe that that initially was in

  18   the -- in the high 60s.

  19   BY MR. TAYLOR:

  20   Q     It was --

  21   A     Might have been --

  22   Q     -- 62.14 percent; is that correct?

  23   A     Okay.    Yeah.    That sounds -- I'll take your

  24   representation.        That's fine.

  25   Q     Okay.    And going back to the November 28th liquidation




                                                                    001700
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 214 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 144 of 225 PageID 4423
                                   Seery - Cross                            214


   1   analysis, what did Highland believe that creditors in Class 8

   2   would get under a liquidation analysis?

   3   A     I don't recall the -- if you just tell me, I'll -- I'll --

   4   if you're reading it, I'll agree with -- because I -- from my

   5   memory.

   6   Q     62.6 percent?     Is that correct?

   7   A     That sounds about right.

   8   Q     You would agree with me, would you not, that 62.6 cents on

   9   the dollar is higher than 62.14 cents, correct?

  10   A     Yes.

  11   Q     And so at least comparing the January 28th versus -- of

  12   2021 versus the November 24th of 2020, the liquidation

  13   analysis actually ended up being higher than the plan

  14   analysis, correct?

  15   A     Yes.

  16   Q     But there was -- there was some changes also in the plan

  17   analysis.     I'm sorry.    There were some subsequent changes that

  18   were done over the weekend that were provided on February 1st.

  19   Is that correct?

  20   A     Yes.

  21   Q     Okay.   And what were -- give us an overview of what those

  22   changes were.

  23   A     What are -- what are you comparing?         What would you like

  24   me to compare?

  25   Q     Okay.   The January to February plan analysis, what were




                                                                    001701
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 215 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 145 of 225 PageID 4424
                                   Seery - Cross                            215


   1   the changes?      Why did it go up from 62.6 to 71.3?

   2   A     The main changes, as we discussed earlier, and maybe the

   3   only major change, was the UBS claim amount, which went down

   4   significantly from the earlier iteration.           And then there was

   5   the small change related to the RCP recovery, which was a

   6   double-count.

   7   Q     Okay.    And you talked about earlier about what assumptions

   8   went into these analyses, correct?

   9   A     Yes.

  10   Q     And you said these assumptions were always done after

  11   careful consideration.       Is that a correct summation of what

  12   you said?

  13   A     I think that's fair.

  14   Q     Okay.

  15                 MR. TAYLOR:   Mr. Assink, could you pull up the

  16   November assumptions?

  17   BY MR. TAYLOR:

  18   Q     I believe that's coming up, Mr. Seery.         The Court.

  19         (Pause.)

  20                 MR. TAYLOR:   And go down one page, please, Mr.

  21   Assink.      Roll up.   The Assumption L.

  22   BY MR. TAYLOR:

  23   Q     So, these are the November assumptions, correct, Mr.

  24   Seery?

  25   A     I believe so, yes.




                                                                    001702
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 216 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 146 of 225 PageID 4425
                                    Seery - Cross                           216


   1   Q     Okay.    And what was the assumption that you made after

   2   careful consideration regarding the claims for UBS and

   3   HarbourVest?

   4   A     The plan assumes zero, that was L, for those claims.

   5   Q     Okay.    And ultimately what did -- and I believe you just

   6   announced this today and made this public today -- what is

   7   UBS's claim?      What are you proposing that it be allowed at?

   8   A     $50 million in Class 8, and then they have a junior claim

   9   as well.

  10   Q     Okay.    And what about HarbourVest?       What kind of allowed

  11   claim did they end up with?

  12   A     $45 million in Class 8 and a $35 million junior claim.

  13   Q     So your well-reasoned assumption, carefully considered,

  14   was off by $95 million; is that correct?

  15                 MR. MORRIS:    Objection to the form of the question.

  16                 THE COURT:    Overruled.

  17                 THE WITNESS:    The difference between zero and those

  18   numbers is $95 million, yes.

  19   BY MR. TAYLOR:

  20   Q     You solicited creditors of the Highland estate based upon

  21   the November plan analysis and liquidation analysis that was

  22   provided and that we're looking at right now, correct?

  23   A     It was one of the bases, yes.        It's the plan is what --

  24   what we solicited votes for, not the projections.

  25   Q     But this was included within the disclosure statement; is




                                                                    001703
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 217 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 147 of 225 PageID 4426
                                   Seery - Cross                            217


   1   that correct?

   2   A     It's one of the bases.      It was included, yes.

   3   Q     And this is the bases by which you believe that the best

   4   interests of the creditors have been met better than a Chapter

   5   7 liquidation, correct?

   6   A     I believe this evidences that the best interest test would

   7   be satisfied, yes.

   8   Q     And so the record is very clear, for this Court and

   9   anybody looking at the record, no solicitation was done of the

  10   creditor body after the disclosure statement was sent out?              No

  11   updates were sent, correct?

  12   A     Updated projections were filed, but no solicitation was --

  13   was -- there was only one solicitation.          We did not resolicit.

  14   That's correct.

  15   Q     Okay.   Mr. Seery, how much are you -- after this plan, or

  16   if this plan is confirmed, how much are you going to be paid

  17   per month to be the Trustee?

  18   A     For the Trustee role, $150,000 per month is the base.

  19   Q     It's a base amount?      On top of that, you're going to

  20   receive some sort of bonus amount, correct?

  21   A     There's two bonuses.      There's a bonus for the bankruptcy

  22   case, which I'd need Court approval for, and then I'm going to

  23   seek a bonus for the Trustee work, which would be a

  24   combination of myself and the team for a performance bonus.

  25   That's to be negotiated.




                                                                    001704
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 218 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 148 of 225 PageID 4427
                                   Seery - Cross                            218


   1         To be fair, the Committee or the Oversight Group may not

   2   agree to any change, in which case we would not have an

   3   agreement.

   4   Q     And what would happen if you don't come to an agreement,

   5   Mr. Seery?

   6   A     They would have to get a different Plan Trustee.

   7   Q     Okay.   So it's certainly going to have to be greater than

   8   zero, correct?

   9   A     Typically.

  10   Q     Is it going to be in the nature of three or four percent

  11   of the sales proceeds, or have you considered that?

  12   A     Oh, I'm sorry.     Yeah, you mean the bonus?       No.    I've been

  13   thinking -- my apologies.        I misunderstood.     I thought you

  14   meant any number.      I haven't -- I haven't had negotiation with

  15   them.    I'm thinking about looking at the full recovery of the

  16   team -- for the team, looking at expected performance numbers,

  17   and then trying to negotiate a structure of bonus compensation

  18   that would be payable to the whole team, and then allocated by

  19   the CEO (garbled) which would be made.

  20   Q     When predicting the expenses of the Trust going forward in

  21   your projections, did you build in an amount for a bonus fee?

  22   A     No.   It wouldn't be part of the expenses.         It would come

  23   out at the end.

  24   Q     Okay.   So those additional expenses are not shown in the

  25   plan analysis, correct?




                                                                      001705
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 219 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 149 of 225 PageID 4428
                                   Seery - Cross                            219


   1   A     No, they're not.     It's just not going to be an expense.

   2   It'll be a -- as an operating expense.          It'll be an

   3   expenditure at the end out of distributions.

   4   Q     Okay.    And did you subtract those from the distributions?

   5   A     No.

   6   Q     Okay.    A Chapter 7 trustee is not going to charge $150,000

   7   or more to monetize these assets, is he?

   8   A     No.

   9   Q     Have you priced how much D&O insurance is going to be on a

  10   go-forward basis post-confirmation?

  11   A     I'm sorry.    I couldn't -- couldn't hear you.

  12   Q     Sorry.    Let me get closer to my mic.       Have you priced what

  13   D&O insurance is going to run the Trust on a go-forward basis

  14   post-confirmation?

  15   A     Yes.

  16   Q     Okay.    And what are you projecting that to run?

  17   A     About $3-1/2 million.

  18   Q     And is that per annum for over the two-year life of this

  19   plan?

  20   A     Well, it's the two-year projection period, not life.            But

  21   I expect that that's for the two-year projection period.

  22   Q     Okay.    So approximately one point -- I'm sorry, you said

  23   $3.5 million, correct?

  24   A     Yes.

  25   Q     Okay.    So, $1.75 million per year?




                                                                    001706
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 220 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 150 of 225 PageID 4429
                                   Seery - Cross                            220


   1   A     Yes.

   2   Q     On top of the minimum $1.8 million per year that you're

   3   going to be paid, correct?

   4   A     Well, that's -- that's the base compensation.           But, again,

   5   to be fair to the Oversight Committee, they haven't approved

   6   it yet.      So the Committee, the Committee reserves their rights

   7   to negotiate a total package.

   8   Q     And there's going to be a Litigation Trustee, correct?

   9   A     Yes.

  10   Q     And that Litigation Trustee is going to be paid some

  11   amount of compensation, correct?

  12   A     Yes.

  13   Q     That has not been negotiated yet, correct?

  14   A     No, I believe -- I believe the base piece has.           But his --

  15   I don't know what the contingency fee or if that's been

  16   negotiated yet.      I don't know.

  17   Q     And what is the base fee for the Litigation Trustee?

  18   A     My recollection is it was about $250,000 a year, some

  19   number in that area.

  20   Q     Thank you.    So, at this point, over the two-year period,

  21   we're looking at approximately $3.6 million to you, $3.5

  22   million to the D&O insurance, and approximately $500,000 base

  23   fee to the Litigation Trustee, plus a contingency.             Is that

  24   correct?

  25   A     That's probably real close, yes.




                                                                    001707
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 221 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 151 of 225 PageID 4430
                                   Seery - Cross                            221


   1   Q     Okay.   And how about U.S. Trustee fees?         You've estimated

   2   of how much those are going to be during the two-year period,

   3   correct?

   4   A     They're built into the plan up 'til -- I think it's only

   5   up until the actual effective date, but I don't recall the

   6   specifics.

   7   Q     Okay.   And U.S. Trustee fees, the case is going to stay

   8   open and those are going to continue to have to be paid, even

   9   after confirmation, correct?

  10   A     Yes.

  11   Q     Okay.   And do you have an estimate of how much those are

  12   going to run per annum or over that two-year period?

  13   A     I don't recall, no.

  14   Q     Okay.   Well, they're provided within your projections,

  15   correct?

  16   A     Yes.

  17   Q     Okay.   A Chapter 7 trustee would not have to incur any of

  18   these costs, would they?

  19   A     I don't think they'll have to incur Chapter -- U.S.

  20   Trustee fees.     I don't know whether they would bring on a

  21   litigation trustee or not.        I would assume, since there's --

  22   appear to be valuable claims, they probably would, but perhaps

  23   they would do it themselves.        So I don't know the specifics of

  24   what they would do.

  25   Q     In preparing your liquidation analysis, did you ask




                                                                    001708
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 222 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 152 of 225 PageID 4431
                                   Seery - Cross                            222


   1   Pachulski if they would be willing to work for a Chapter 7

   2   trustee if one was appointed?

   3   A     I didn't specifically ask, no.

   4   Q     Did you ask DIS, your, for lack of a better word,

   5   financial advisors in this case, if they would be willing to

   6   work with a Chapter 7 trustee?

   7   A     DSI.    No, I did not specifically ask them.

   8   Q     Okay.   All right.    Any of the accountants that you're

   9   working with, did you ask them if they would be willing to

  10   work with a Chapter 7 trustee?

  11   A     I didn't specifically ask them, no.

  12   Q     Okay.   The proposed plan has no requirements that you

  13   notice any potential sale of either Highland assets or

  14   Highland subsidiary assets; is that correct?

  15   A     Do you mean after the effective date?

  16   Q     Yes.

  17   A     No, it does not.

  18   Q     In the SSP sale, which is a subsidiary of Trussway, which

  19   is a subsidiary of Highland, or actually it's a sub of a sub

  20   of Highland, you conducted the sale of SSP, correct?

  21   A     The team did, yes.      I was part.

  22   Q     All right.    That was not noticed to the creditor body; is

  23   that correct?

  24   A     That's correct.

  25   Q     And it is the Debtor's and your position that no notice




                                                                    001709
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 223 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 153 of 225 PageID 4432
                                   Seery - Cross                            223


   1   was required because this was a sub of a sub and therefore

   2   this was in the ordinary course?

   3   A     Not exactly, no.

   4   Q     Okay.   Then what is your position?

   5   A     It was in the ordinary course.        It was -- I believe it's a

   6   sub of a sub of a sub, and a significant portion of the

   7   interests are owned by third parties.

   8   Q     It is possible, is it not, that had you noticed this to

   9   the larger creditor body, that you might have engendered a

  10   competitive bidding situation that might have reached a higher

  11   return for investors, correct?

  12   A     The same possibility is it could have gone lower.

  13   Q     But it is possible, correct?

  14   A     Certainly possible.

  15   Q     In fact, there is normally requirements under the

  16   Bankruptcy Code and the Rules that asset sales are noticed out

  17   to the creditor body, correct?

  18   A     Asset sales that -- property of the estate, yes.           Other

  19   than in the ordinary course, of course.

  20   Q     I believe you have described Mr. Dondero as being very

  21   litigious within this case; is that correct?

  22   A     I believe so, yes.

  23   Q     Okay.   Did Mr. Dondero initiate any litigation in this

  24   case prior to September 2020?

  25   A     Prior to September?      I don't believe so.      I don't know




                                                                    001710
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 224 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 154 of 225 PageID 4433
                                   Seery - Cross                            224


   1   when he filed the claim from NexPoint.          It certainly indicated

   2   that -- I believe it was from NexPoint.          My memory is slightly

   3   off here.     He filed a claim in -- administrative claim, which

   4   effectively is like you're bringing a complaint, against HCMLP

   5   for the management of Multi-Strat and the sale of the life

   6   settlement policies out of Multi-Strat, which was conducted in

   7   the spring.

   8   Q     And wasn't Mr. Dondero seeking document production related

   9   to that sale?

  10   A     No.

  11   Q     Okay.   I believe that the preliminary injunction that you

  12   talked about and were questioned earlier, the plan asks to

  13   enjoin (garbled) party from allowing the plan to go effective.

  14   Is that correct?

  15   A     I'm sorry.    I didn't understand you question.         There was a

  16   -- there was a bunch of interference.

  17   Q     Okay.   Sure.   I'm sorry about that.       I don't know if

  18   that's -- I don't think that's me, but --

  19   A     It may not be.     It sounded like someone else.

  20   Q     The injunction prohibits anybody from interfering with the

  21   plan going effective, correct?

  22   A     The plan injunction?

  23   Q     Yes.

  24   A     Yes.

  25   Q     Okay.   Just so I'm clear, is the plan injunction




                                                                    001711
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 225 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 155 of 225 PageID 4434
                                   Seery - Cross                            225


   1   attempting to strip appellate rights of Mr. Dondero?

   2   A     No.

   3   Q     Okay.    So, if, for instance, if he were to file any appeal

   4   of an order confirming this plan, he wouldn't be in violation

   5   of that plan injunction?

   6   A     I don't think so, because the order wouldn't be final.

   7   Q     Okay.    But it -- it says upon entry of a confirmation

   8   order, you're enjoined from doing so.          So that's not the

   9   intent?

  10   A     It certainly would not be my intent.         I don't think that

  11   anybody had that in mind.

  12   Q     Okay.    And if Mr. Dondero were to seek a stay pending

  13   appeal either during that 14-day period or afterwards, is that

  14   plan injunction attempting to stop that -- that sort of

  15   action?

  16   A     I apologize.    You're breaking up.       But I think I

  17   understood your question.        No, it was -- it was your screen as

  18   well.    No.   If either this Court stays its own order or a

  19   higher court says that the order is stayed, then there would

  20   be no way there could be any allegation that it's interfering

  21   with an order if it's not effective.

  22   Q     Mr. Dondero opposed the Acis sale, correct?

  23   A     The Acis settlement?

  24   Q     Correct.

  25   A     Yes.




                                                                    001712
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 226 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 156 of 225 PageID 4435
                                   Seery - Cross                            226


   1   Q     After he opposed the Acis settlement, the next filing Mr.

   2   Dondero made was requesting that the Debtor notice the sale of

   3   any assets or any major subsidiary assets.           Is that correct?

   4   A     I don't recall the sequence of his filings.          I think that

   5   Judge Lynn at least sent a letter to that effect.            I don't

   6   recall if there is a filing to that effect.

   7   Q     Did Mr. Dondero, through his counsel, attempt to resolve

   8   that motion without filing anything further?

   9   A     I don't recall the specifics of the motion.          I know they

  10   asked for some sort of relief that -- that we thought was

  11   inappropriate.

  12   Q     When the Court postponed any hearing on Mr. Dondero's

  13   request for relief until the eve of the confirmation hearing,

  14   and Mr. Pomerantz announced that no sales were expected before

  15   confirmation, did Mr. Dondero withdraw his motion?

  16   A     Again, I don't recall the specifics of the motion.            I only

  17   recall the letter from Judge Lynn.

  18   Q     Did Mr. Dondero do anything more than object to the

  19   HarbourVest deal?

  20   A     Not that I know of.

  21   Q     Did Mr. Dondero do anything more than respond to the

  22   Defendants' injunction suit?

  23               MR. MORRIS:    Objection to the form of the question.

  24   I mean, -- objection to the form.

  25               THE COURT:    Overruled.




                                                                    001713
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 227 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 157 of 225 PageID 4436
                                   Seery - Cross                            227


   1               MR. TAYLOR:    I apologize.     I should have said the

   2   Debtor's injunction suit.

   3               THE WITNESS:     Yeah, the -- I'm not sure of the

   4   specific order, but certainly the communications with me,

   5   which I think are prior to the order.          The communications with

   6   Mr. Surgent, which I believe are after the order.            Certain

   7   communications with Mr. Waterhouse, which were oral.             Those

   8   were all similarly difficult and obstreperous actions.

   9   BY MR. TAYLOR:

  10   Q     Has Mr. Dondero commenced any adversary proceeding or

  11   litigation in this case other than filing a competing plan?

  12               MR. MORRIS:    Objection to the form of the question.

  13               THE COURT:    Over --

  14               THE WITNESS:     Yeah, I don't --

  15               THE COURT:    -- ruled.

  16               THE WITNESS:     I don't believe he's commenced an

  17   adversary.     I'm sorry, Judge.      I don't believe he's commenced

  18   an adversary proceeding, no.

  19   BY MR. TAYLOR:

  20   Q     Mr. Dondero didn't file any opposition to the life

  21   settlement sale, did he?

  22   A     We didn't do the life settlement (garbled) Court.

  23   Q     Right.   Again, that wasn't noticed through the -- this

  24   Court, was it?

  25   A     It was an -- the reason was it was an asset of Multi-Strat




                                                                    001714
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 228 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 158 of 225 PageID 4437
                                   Seery - Cross                            228


   1   Fund.    It wasn't an asset of the Debtor's.

   2   Q     Okay.   Mr. Dondero did have concerns regarding the life

   3   settlement sale, correct?

   4   A     Yes.

   5   Q     In fact, he believed that they were being sold for

   6   substantially less than what could have otherwise been

   7   received, correct?

   8   A     He may have.

   9   Q     And if you conduct any subsequent sales for less than

  10   market value that might ultimately prevent the waterfall from

  11   ever reaching Mr. Dondero, he would have no recourse under

  12   this proposed plan to object to this sale or otherwise have

  13   any comment on it.      Is that correct?

  14   A     I clearly object to the thinking that that was less than

  15   market value.     It was -- it was more than market value.          So I

  16   don't -- I disagree with the premise of your question.

  17   Q     So, I don't believe that was the question that was asked.

  18   The question that was asked is, as you move forward with your

  19   -- what I will characterize as a wind-down plan, not putting

  20   that word in your mouth -- but as you execute forward on your

  21   plan, as these sales of these assets go through, no notice is

  22   going to be provided, correct?

  23   A     Not necessarily.     It depends on the asset and what we

  24   think of the, you know, the -- the position of the parties at

  25   the time.




                                                                    001715
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 229 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 159 of 225 PageID 4438
                                   Seery - Cross                            229


   1         If we have a -- if we have a transaction that's pending

   2   that wouldn't be hurt by a notice and that we'd be able to get

   3   the Court's imprimatur to maybe more better insulate, if you

   4   will, against Mr. Dondero's attacks, then we may well come to

   5   the Court to seek that.

   6         The problem with noticing sales is that -- that it often

   7   depresses value.      That's just not the way folks outside of the

   8   bankruptcy world (audio gap) sales.

   9   Q     So there's no requirement that either public or private

  10   notice be provided, correct?

  11   A     No.   Meaning it is correct.

  12   Q     Okay.   And if Mr. Dondero had objections either to the

  13   pricing of the sale or the manner and means by which the sale

  14   was being conducted, he would be prohibited by the plan

  15   injunction from bringing any objection to such sale, correct?

  16   A     I believe so, yes.

  17   Q     Mr. Dondero also had concerns regarding the OmniMax sale,

  18   correct?

  19   A     Mr. Dondero did not go along with the OmniMax sale with

  20   the assets that he managed.        I don't know if he had concerns

  21   with -- with our sale or OmniMax's interests.

  22   Q     Did Mr. Dondero ever express to you any concern that the

  23   value wasn't being maximized regarding the sale of those

  24   assets?

  25   A     He thought he could get more.        I don't know that he




                                                                    001716
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 230 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 160 of 225 PageID 4439
                                    Seery - Cross                           230


   1   thought that he could get more for his assets that he was

   2   managing or whether he thought he could get more for all of

   3   the assets.

   4   Q     Other than voicing those concerns, did Mr. Dondero file

   5   any pleading with this Court attempting to block that sale?

   6   A     Pleading with the Court?       No.

   7               MR. TAYLOR:      Your Honor, I would like to confer with

   8   my colleagues just very briefly and see if they have anything

   9   further.    And even if they don't, Mr. Lynn of my firm would

  10   like a very brief moment to address the Court prior to me

  11   passing the witness.

  12         So, if I may have a literally hopefully one-minute break

  13   where I can turn my camera off and my microphone off to confer

  14   with my colleagues, and then move forward?

  15               THE COURT:      Okay.   Well, you can have a one-minute

  16   break, but we're going to continue on with cross-examination

  17   at this point.      Okay?    I'm not sure what you meant by Mr. Lynn

  18   wants to raise an issue at this point.           Could you elaborate?

  19               MR. TAYLOR:      I will get some elaboration during our

  20   30-second to one-minute break, Your Honor.           I was just passed

  21   a note.

  22               THE COURT:      All right.     So, but I'll just you know,

  23   --

  24               A VOICE:    Your Honor?

  25               THE COURT:      -- I'm inclined to continue with the




                                                                    001717
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 231 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 161 of 225 PageID 4440
                                   Seery - Cross                             231


   1   cross-examination.       You know, this isn't a time for, you know,

   2   arguments or anything like that.         All right?

   3         So, we'll take a one-minute break.         You can turn off your

   4   audio and video for one minute, and come back.

   5         (Off the record, 3:33 p.m. to 3:34 p.m.)

   6               THE WITNESS:     Your Honor?

   7               THE COURT:    Yes?

   8               THE WITNESS:     It's Jim Seery.     Can I turn it into

   9   just a two-minute break, since I've sat in my seat, and it

  10   would be better for him to just continue straight through.              I

  11   could use one or two minutes.

  12               THE COURT:    Okay.

  13               THE WITNESS:     I apologize.

  14               THE COURT:    All right.    Well, it's been more than

  15   minute.    Let's just say a five-minute break for everyone, and

  16   we'll come back at 3:39 Central time.          Okay.

  17               THE WITNESS:     Okay.   Thank you, Your Honor.       I

  18   appreciate that.

  19         (A recess ensued from 3:35 p.m. until 3:40 p.m.)

  20               THE CLERK:    All rise.

  21               THE COURT:    Please be seated.      All right.    We are

  22   back on the record.       Mr. Taylor, are you there?

  23               MR. TAYLOR:    I am, Your Honor.      My video is not

  24   wanting to start, but my -- I believe my audio is on.

  25               THE COURT:    Okay.   After you went offline for your




                                                                     001718
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 232 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 162 of 225 PageID 4441
                                   Seery - Cross                            232


   1   one-minute break, Mr. Seery asked for a five-minute bathroom

   2   break, or a couple-minute.        Anyway, we've been gone on a

   3   bathroom break.      We're back now.

   4               MR. TAYLOR:    Thank you.     I was actually -- I was

   5   still listening with one ear, --

   6               THE COURT:    Okay.

   7               MR. TAYLOR:    -- Your Honor, so I understand.

   8               THE COURT:    All right.

   9               MR. TAYLOR:    So, thank you.

  10               THE COURT:    Are you finished with cross, or no?

  11               MR. TAYLOR:    Just a little bit of a follow-up.

  12                         CROSS-EXAMINATION, RESUMED

  13   BY MR. TAYLOR:

  14   Q     Mr. Seery, you had previously testified that Mr. Dondero's

  15   counsel had threatened you and/or the independent board, I was

  16   not exactly sure who you were referring to, with suits, and I

  17   believe you said a hundred million dollars' worth of suits and

  18   getting dragged into litigation.

  19         Is that still your testimony today, that you were -- you

  20   were threatened with suit by this firm of a suit of over a

  21   hundred million dollars?

  22   A     I believe what I was told by my counsel was that, not Mr.

  23   Dondero's, but one of the other counsel, who I can name, said

  24   specifically that Dondero will sue Seery for hundreds of

  25   millions of dollars.       We're going to take it up to the Fifth




                                                                    001719
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 233 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 163 of 225 PageID 4442
                                    Seery - Cross                           233


   1   Circuit, get it reversed, and he'll go after him.

   2   Q     Okay.    So it was not Mr. Dondero's counsel, and you were

   3   not -- is that correct?

   4   A     No.    It was one of the other counsel on the phone today.

   5   Q     Okay.    And you base that not upon your own personal

   6   knowledge but based on some -- something else that you were

   7   told, correct?

   8   A     Yes.    By my counsel.

   9   Q     Thank you.

  10                 MR. TAYLOR:    Yes, Your Honor.    We can pass the

  11   witness.

  12                 THE COURT:    Okay.   So, you've gone, or you and Mr.

  13   Rukavina collectively have gone one hour and 17 minutes.              Mr.

  14   Draper, you're next.

  15                 MR. DRAPER:    Yes, Your Honor.    Thank you.    I

  16   basically have no more than ten questions, so I gather the

  17   Court will welcome that.

  18                 THE COURT:    Okay.

  19                                CROSS-EXAMINATION

  20   BY MR. DRAPER:

  21   Q     Mr. Seery, has the new general partner been formed yet?

  22   A     I don't know if they've been -- we've actually done the

  23   formation, but it -- it would be in process.

  24   Q     So it either has been formed or has not been formed?

  25   A     I don't -- I don't know the answer.




                                                                     001720
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 234 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 164 of 225 PageID 4443
                                   Seery - Cross                            234


   1   Q     Okay.   Now, going forward, Judge Nelms and Mr. Dubel will

   2   have nothing to do with the Reorganized Debtor, correct?

   3   A     Not necessarily, but they don't have a specific role at

   4   this time.

   5   Q     They won't be officers or directors of the new general

   6   partner or the Reorganized Debtor, correct?

   7   A     I don't -- I don't believe so, but it's not set in stone.

   8   Q     All right.    Has any finance -- has any party who is the

   9   beneficiary of an exculpation, a release, or the channeling

  10   injunction contributed anything to this plan of reorganization

  11   in terms of money?

  12   A     No.

  13   Q     Have you ever interviewed a trustee as to how they would

  14   liquidate the assets or monetize the assets in this case?

  15   A     No.

  16   Q     And last question is, is there any bankruptcy prohibition

  17   that you're aware of that a Chapter 7 trustee could not do

  18   what you're doing?

  19   A     Which -- which -- what do you mean, under the plan?

  20   Q     No.   Could not monetize the assets of the estate in the

  21   manner that you're attempting to monetize them.

  22   A     I don't think there's a specific rule, but I just haven't

  23   -- I haven't seen that before, no.         So I don't think there's a

  24   specific rule that I know of.

  25   Q     Okay.




                                                                    001721
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 235 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 165 of 225 PageID 4444
                                   Seery - Cross                            235


   1               MR. DRAPER:    I have nothing further for this witness.

   2               THE COURT:    All right.    I should have asked, we had a

   3   couple of other objectors.        Ms. Drawhorn, did you have any

   4   questions?

   5               MS. DRAWHORN:     I have no questions, Your Honor.

   6               THE COURT:    All right.    Were there any other

   7   objectors out there that I missed that might have questions?

   8         All right.    Any redirect?

   9               MR. MORRIS:    Your Honor, if I may, can I -- can I

  10   just take a short minute to confer with my colleagues?

  11               THE COURT:    Sure.   You can --

  12               MR. MORRIS:    Thank you.

  13               THE COURT:    -- put you --

  14               MR. MORRIS:    Two -- two minutes, Your Honor.

  15               THE COURT:    Okay.

  16         (Pause, 3:45 p.m. until 3:48 p.m.)

  17               THE COURT:    All right.    We've been a couple of

  18   minutes.    Mr. Morris?

  19               MR. MORRIS:    Yes, Your Honor.

  20               THE COURT:    What are --

  21               MR. MORRIS:    Just, just a few points, Your Honor.

  22               THE COURT:    Okay.

  23               MR. MORRIS:    Hold on a sec.     You ready, Mr. Seery?

  24               THE WITNESS:     I am, yes.

  25                             REDIRECT EXAMINATION




                                                                    001722
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 236 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 166 of 225 PageID 4445
                                  Seery - Redirect                          236


   1   BY MR. MORRIS:

   2   Q     You were asked a number of questions about your

   3   compensation.      Do you recall all that?

   4   A     Yes, I do.

   5   Q     And you testified to the $150,000 a month.          Do you recall

   6   that?

   7   A     Yes.

   8   Q     Under the -- under the documentation right now, your

   9   compensation is still subject to negotiation with the

  10   Committee; is that right?

  11   A     Yes, it is.

  12   Q     Okay.   You were asked a couple of questions about the

  13   conduct of Mr. Dondero.       Earlier, you testified that the

  14   monetization plan was filed under seal at around the time of

  15   the mediation.      Do I have that right?

  16   A     Yes.    Right at the start of the mediation.

  17   Q     Okay.   And is that the first time that the Debtor made the

  18   constituents aware, including Mr. Dondero, that it intended to

  19   use that as a catalyst towards getting to a plan?

  20   A     That's the first time that we filed it, but that plan had

  21   been discussed prior to that.

  22   Q     And do you recall that there came a point in time where

  23   you -- when the Debtor gave notice that it intended to

  24   terminate the shared services agreements with the Dondero-

  25   related entities?




                                                                    001723
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 237 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 167 of 225 PageID 4446
                                   Seery - Redirect                         237


   1   A     Yes.

   2   Q     And when did that happen?

   3   A     That was about 60 -- now it's like 62 days ago.

   4   Q     Uh-huh.    And you know, from your perspective, from the

   5   filing of the monetization plan in August through the notice

   6   of shared services, is that what you believe has contributed

   7   to the resistance by Mr. Dondero to the Debtor's pursuit of

   8   this plan?

   9   A     Well, I think there's a number of factors that

  10   contributed, but the evidence that I've seen is that when we

  11   started talking about a transition, if there wasn't going to

  12   be a deal, if Mr. Dondero couldn't reach a deal with the

  13   creditors, we were going to push forward with the monetization

  14   plan.    And the monetization plan required the transition of

  15   the employees.      And indeed, it called specifically, and we had

  16   testimony regarding it all through the case, about the

  17   employees being terminated or transferred.

  18         In order to transfer them over to an entity that's

  19   related, Mr. Dondero pulls all of those strings.            And he

  20   refused to engage on that.        We started in the fall.       We

  21   specifically told employees of the Debtor not to engage.              They

  22   couldn't spend his money, which made sense --

  23                MR. TAYLOR:    Objection, Your Honor.

  24                THE WITNESS:    So, very -- that --

  25                THE COURT:    Just -- there's an objection.




                                                                    001724
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 238 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 168 of 225 PageID 4447
                                  Seery - Redirect                          238


   1               MR. MORRIS:    There's an objection.

   2               THE WITNESS:     I'm sorry.

   3               THE COURT:    There was an objection.

   4               MR. TAYLOR:    Yes, Your Honor.      Object --

   5               THE COURT:    Go ahead.

   6               MR. TAYLOR:    Yes, Your Honor.      This is Clay, Clay

   7   Taylor.    Objection.     He's directly said Mr. Dondero told other

   8   employees x, and that is purely hearsay, not based upon his

   9   personal opinion, or his personal knowledge, and therefore

  10   that part of the answer should be struck.

  11               MR. MORRIS:    Your Honor, it's a statement against

  12   interest.

  13               THE COURT:    Overrule the objection.       Go ahead.

  14               THE WITNESS:     Yeah.    The difficulty of transitioning

  15   this business, I've equated it to doing a corporate carve-out

  16   transaction on an M&A side.          It's hard, and you need

  17   counterparties on the other side willing to engage.             And what

  18   we went through over the weekend, on Friday, was seemingly

  19   that the Funds, you know, directed by Mr. Dondero, just

  20   haven't engaged.

  21         We actually gave them an extra two weeks to engage,

  22   because it's -- they've really been unable to do anything.              I

  23   mean, hopefully, we've got the employees working in a way that

  24   can -- that can foster and get around some of this

  25   obstreperousness, and I've used that word before, but that's




                                                                    001725
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 239 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 169 of 225 PageID 4448
                                  Seery - Redirect                          239


   1   what it is.     It's really an attempt to just prevent the plan

   2   from going forward.

   3         And at some point, the plan will go forward.           And if we

   4   are unable to transition people, we will simply have to

   5   terminate them.      And that is not a good outcome for those

   6   employees, but it's not a good outcome for the Funds, either.

   7   And the Funds, Mr. Dondero, the Advisors, the boards, nobody

   8   wants to do anything except come in this court.

   9   BY MR. MORRIS:

  10   Q     Do you recall being asked about Mr. Dondero and certain

  11   things that he didn't do and certain actions that he hadn't

  12   taken?

  13   A     Yes.

  14   Q     By Mr. Taylor?     To the best of your recollection, did Mr.

  15   Dondero personally object to the HarbourVest settlement?

  16   A     I -- I don't recall if he did or if it was one of the

  17   entities.

  18   Q     It was Dugaboy.     Does that refresh your recollection?

  19   A     Dugaboy certainly objected, yes.

  20   Q     And do you understand that Dugaboy has appealed the

  21   granting of the 9019 order in the HarbourVest settlement?

  22   A     Yes.

  23   Q     And Mr. Taylor asked you to confirm that Mr. Dondero

  24   hadn't taken any action with respect to the life settlement

  25   deal.    Do you remember that?




                                                                    001726
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 240 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 170 of 225 PageID 4449
                                   Seery - Redirect                         240


   1   A     I do.

   2   Q     But are you aware that Dugaboy actually filed an

   3   administrative claim relating to the alleged mismanagement of

   4   the life settlement sale?

   5   A     Yes, I did, I did allude to that.         I wasn't sure it was

   6   Dugaboy, but -- but that was very --

   7   Q     Uh-huh.

   8   A     -- very early on, an objection filed in the form of an

   9   administrative claim or complaint against, if you will,

  10   against Highland for the management of Multi-Strat.

  11   Q     Uh-huh.    And Mr. Dondero didn't personally file any motion

  12   seeking to inhibit the Debtor from managing the CLO assets; is

  13   that right?

  14   A     No, not the CLO assets, no.

  15   Q     Yeah.    But the Funds and the Advisors did.        That was the

  16   hearing on December 16th.        Do you recall that?

  17   A     Yeah.    That was the -- the Funds.       K&L Gates, the Funds,

  18   and the various Advisors.

  19   Q     All right.    Do you recall Mr. Rukavina asking you whether

  20   there was any evidence in the record to support your testimony

  21   that there was an agreement in place to assume the CLO

  22   management agreements?

  23   A     I recall the question, yes.

  24   Q     Okay.

  25                 MR. MORRIS:   Your Honor, I'm going to ask Ms. Canty




                                                                    001727
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 241 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 171 of 225 PageID 4450
                                     Seery - Redirect                       241


   1   to put up on the screen the Debtor's omnibus reply to the plan

   2   objections.

   3                  THE COURT:    Okay.

   4                  MR. MORRIS:    It was filed -- it was filed on January

   5   22nd.    And if we can go, I think, to -- I think it's Paragraph

   6   -- I think it's Paragraph 135 on Page 71.            Yeah.   Okay.

   7   BY MR. MORRIS:

   8   Q      Take a look at that, Mr. Seery.          Does that -- does that

   9   statement in Paragraph 135 accurately reflect the

  10   understanding that's been reached between the Debtor and the

  11   CLO Issuers with respect to the Debtor's assumption of the CLO

  12   management agreements?

  13   A      Yes.    I think that's consistent with what I testified to

  14   earlier, the substance of the agreement.

  15                  MR. MORRIS:    And if we can just scroll to the top,

  16   just to see the date.          Or the bottom.    I guess the top.

  17                  THE WITNESS:    Do you mean the date of this pleading?

  18   BY MR. MORRIS:

  19   Q      Yeah.    So, it was filed on January 22nd, right, ten days

  20   ago?    Okay.

  21   A      That's correct.

  22                  MR. MORRIS:    I'd like to put up on the screen an

  23   email, Your Honor, that I'd like to mark as Debtor's Exhibit

  24   10A.    And this is --

  25   BY MR. MORRIS:




                                                                    001728
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 242 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 172 of 225 PageID 4451
                                    Seery - Redirect                        242


   1   Q     Do you recall, Mr. Seery, you testified that the agreement

   2   was reflected in an email?

   3   A     Yes.

   4   Q     Is this the email that you're referring to?

   5                 MR. MORRIS:    If we could scroll down.     Right there.

   6                 THE WITNESS:    Yes.

   7                 MR. MORRIS:    Okay.   One -- the email below.      Okay.

   8   Right there.

   9   BY MR. MORRIS:

  10   Q     Is that the -- is that the email you had in mind?

  11   A     It was the series of emails.        We -- we had a -- I think I

  12   testified in the prior testimony, or my -- one of my

  13   depositions, that we had had a number of conversations with

  14   the Issuers and their counsel, and this was the summary of the

  15   agreement that was contained in these emails.

  16   Q     Okay.    And this is, this is the same date as the omnibus

  17   reply that we just looked at, right, January 22nd?

  18   A     That's correct.

  19   Q     Okay.    You were asked a question, I think, late in your

  20   cross-examination about a Chapter 7 trustee's ability to sell

  21   the assets in the same way as you are proposing to do.             Do you

  22   recall that testimony?

  23   A     Yes.

  24   Q     And I think, if I understood correctly, the question was

  25   narrowly tailored to whether there was any legal impediment to




                                                                    001729
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 243 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 173 of 225 PageID 4452
                                  Seery - Redirect                          243


   1   a trustee doing -- performing the same functions as you.              Do I

   2   have that right?

   3   A     That's the question I was asked, whether the Bankruptcy

   4   Code had a specific prohibition.

   5   Q     Okay.   And I think, I think you testified that you weren't

   6   aware of anything.      Is that right?

   7   A     That's correct.

   8   Q     All right.    But let's talk about practice.        Do you think a

   9   Chapter 7 trustee will realize the same value as you and the

  10   team that you're assembling will, in terms of maximizing value

  11   and getting the maximum recovery for the assets?

  12   A     No.   As I testified earlier, you know, I've been working

  13   with these assets now for a year.         It's a complicated

  14   structure.     The assets are all slightly different.          And

  15   sometimes much more than slightly.         And the team that we're

  16   going to have helping managing is familiar with the assets as

  17   well.    We believe we'll be able to execute very well in the

  18   markets that we (garbled).

  19   Q     Do you think a Chapter 7 trustee will have a steep

  20   learning curve in trying to even begin to understand the

  21   nature of the assets and how to market and sell them?

  22   A     I think anybody coming into this, the way this company is

  23   set up, as an asset manager, and the diversity of the assets,

  24   would have a steep learning curve, yes.

  25   Q     Do you have any view as to whether the perception in the




                                                                    001730
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 244 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 174 of 225 PageID 4453
                                  Seery - Redirect                          244


   1   marketplace of a Chapter 7 trustee taking over to sell the

   2   assets will have an impact on value as compared to a post-

   3   confirmation estate of the type that's being proposed under

   4   the plan?

   5   A     Yes, I do, and it certainly would be negative, in my

   6   experience.     Typically, assets are not conducted -- asset

   7   sales are not conducted through a bankruptcy court, and

   8   certainly not with a Chapter 7 trustee that has to sell them,

   9   and generally is viewed as having to sell them quickly.             So we

  10   -- we approach each asset differently, but certainly in a way

  11   that would be much more conducive to maximizing value than a

  12   Chapter 7 trustee could, just by the nature of their role.

  13   Q     Is it -- is it your understanding that, under the proposed

  14   plan and under the proposed corporate governance structure,

  15   that the Claims Oversight Committee will -- will manage you?

  16   That you'll report to that Committee and that they'll have the

  17   opportunity to make their assessment as to the quality of your

  18   work?

  19   A     Yeah, absolutely.     And that's consistent with what we've

  20   done before in this case.        Even where it wasn't an asset of

  21   the estate or was being sold in the ordinary course, we spent

  22   time with the Committee and the Committee professionals before

  23   selling assets.

  24   Q     And you've worked with the Committee for over -- for a

  25   year now, right?




                                                                    001731
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 245 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 175 of 225 PageID 4454
                                  Seery - Redirect                          245


   1   A     It's over a year.

   2   Q     And the Committee is comfortable with you taking this

   3   role; is that right?

   4   A     I think they're supportive of it.         Comfortable might be

   5   not the right word choice.

   6   Q     Okay.   I appreciate the clarification.         And do you have

   7   any reason to believe that the -- that the Oversight Committee

   8   is going to allow you the unfettered discretion to do whatever

   9   you want with the assets of the Trust?

  10   A     Not a chance.     Not with this group.      Nor would I want to.

  11   There's no right or wrong answer for most of these things, and

  12   the collaborative views from professionals and people who have

  13   an economic stake in the outcome will be helpful.

  14   Q     Okay.   You were asked some questions about the November

  15   projections and the -- and the assumption that was made that

  16   valued the HarbourVest and the UBS claims at zero.            Do you

  17   recall that?

  18   A     Yes.

  19   Q     As of that time, was the Debtor still in active litigation

  20   with both of those claim holders?

  21   A     Very much so.

  22   Q     And after the disclosure statement was issued, do you

  23   recall that the Court entered its order on UBS's Rule 3018

  24   motion?

  25   A     Yes.




                                                                    001732
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 246 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 176 of 225 PageID 4455
                                  Seery - Redirect                           246


   1   Q     And do you recall what the -- what the claims estimate was

   2   for voting purposes under that order?

   3   A     It was about $95 million.       That was -- it was together

   4   with the summary judgment orders of that date.            They were

   5   separate orders, but that was the lone hearing.

   6   Q     And was that public information, that order was publicly

   7   filed on the docket; isn't that right?

   8   A     Yes, it was.

   9   Q     Is there anything in the world that you can think of that

  10   would have prevented any claim holder from doing the math to

  11   try to figure out the impact on the estimated recoveries from

  12   the -- by using that 3018 claims estimate?

  13   A     No.   It would have -- it would have been quite easy to do.

  14   Q     And, in fact, that's what you wound up doing with respect

  15   to the January projections, right?

  16   A     That's correct.

  17   Q     And do you recall when the HarbourVest settlement, when

  18   the 9019 motion was filed?

  19   A     I don't recall the actual filing.         It was subsequent to

  20   the UBS, though.

  21               MR. MORRIS:    Ms. Canty, if you have it, can we just

  22   put it on the screen, to see if we can refresh Mr. Seery's

  23   recollection?     If we could just look at the very top.

  24   BY MR. MORRIS:

  25   Q     Does that refresh your recollection that the 9019 motion




                                                                    001733
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 247 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 177 of 225 PageID 4456
                                  Seery - Redirect                          247


   1   was filed on December 23rd?

   2   A     Yes, it does.     The agreement was reached before that, but

   3   it took a little bit of time to document the particulars and

   4   then to -- to get it filed.

   5   Q     And this wasn't filed under seal, to the best of your

   6   recollection, was it?

   7   A     No, no.    This was -- this was open, and we had a very open

   8   hearing about it, because it was a related-party objection.

   9   Q     And to the best of your recollection, did this 9019 motion

  10   publicly disclose all of the material terms of the proposed

  11   settlement?

  12   A     Yes, it did.

  13   Q     Can you think of anything in the world that would have

  14   prevented any interested party from doing the math to figure

  15   out how this particular settlement would impact the claim

  16   recoveries set forth in the Debtor's disclosure statement?

  17   A     No.   And just again, to be clear, the plan and the

  18   projections had assumptions, but the plan was very clear that

  19   the denominator was going to be determined by the total amount

  20   of allowed claims.

  21   Q     And, again, at the time that that was filed, you hadn't

  22   reached a settlement with HarbourVest, had you?

  23   A     No.

  24   Q     And the order on the 3018 motion hadn't yet been filed; is

  25   that right?




                                                                    001734
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 248 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 178 of 225 PageID 4457
                                  Seery - Redirect                          248


   1   A     That's correct.

   2   Q     Okay.   Has -- are you aware of any creditor expressing any

   3   interest in trying to change their vote as a result of the

   4   updates of the forecasts?

   5   A     Only Mr. Daugherty.      And actually, they have a stipulation

   6   with the two -- the two former employees.

   7   Q     All right.    But to be fair, that wasn't -- had nothing to

   8   do with the revisions to the projections?           That was just in

   9   connection with their settlement; is that right?

  10   A     That's correct.     As was, I suspect, Mr. Daugherty's, but

  11   he'd been aware of the settlements, just like everyone else.

  12   Q     Okay.   You were asked a couple of questions, I think, by

  13   Mr. Rukavina about whether there is anything that you need to

  14   do your job on a go-forward basis.         And I think you said no.

  15   Do I -- do I have that right?        Nothing further that you need?

  16   A     I -- I'm not really sure what your question means, to be

  17   honest.

  18   Q     Okay.   Fair enough.     To be clear, is there any chance that

  19   you would accept the position as the Claimant Trustee if the

  20   gatekeeper and injunction provisions of the proposed plan were

  21   extracted from those documents?

  22   A     No.   As I said earlier, they're integral in my view to the

  23   entire plan, but they're absolutely essential to my bottom.

  24   Q     Okay.   And through -- through the date of the effective

  25   date, are you relying on the exculpation clause of the -- have




                                                                    001735
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 249 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 179 of 225 PageID 4458
                                    Seery - Redirect                        249


   1   you been relying on the exculpation clause in the January 9th

   2   order that you testified to at the beginning of this hearing?

   3   A     Yeah.    Both the January 9th order as well as the July

   4   order with respect to my CEO/CRO positions.

   5   Q     Okay.

   6                 MR. MORRIS:    I've got nothing further, Your Honor.

   7                 THE COURT:    All right.   Any recross on that redirect?

   8                 A VOICE:   I believe Mr. Rukavina is speaking but is

   9   muted, Your Honor.

  10                 THE COURT:    Mr. Rukavina, do you have any recross?

  11                 MR. RUKAVINA:    Your Honor, I do, yes.     Thank you.     I

  12   apologize.

  13                 THE COURT:    Okay.

  14                 MR. RUKAVINA:    Can you hear me now?

  15                 THE COURT:    Yes.

  16                 THE WITNESS:    Yes.

  17                 MR. RUKAVINA:    Thank you.

  18         Mr. Vasek, if you'll please pull up the Debtor's Omnibus

  19   Reply, Docket 1807.         And if you'll go to Exhibit C.      Do a word

  20   search for Exhibit C.         It's attached to it.    Okay.   Now scroll

  21   down.    Stop there.

  22                                RECROSS-EXAMINATION

  23   BY MR. RUKAVINA:

  24   Q     Mr. Seery, do you see what's attached as Exhibit C to the

  25   Omnibus Reply, which is proposed language in the confirmation




                                                                     001736
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 250 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 180 of 225 PageID 4459
                                  Seery - Recross                           250


   1   order?

   2   A     I see the exhibit.       I didn't know if this was -- I don't

   3   know exactly what it's for.        If it's proposed language, I'll

   4   accept your representation.

   5                 MR. RUKAVINA:    Well, scroll back up to Exhibit C, Mr.

   6   Vasek.    I want to make sure that I understand what you're

   7   saying.      Scroll back up.    Do the word search for where Exhibit

   8   C appears first.      Start again.     Okay.   So scroll up.

   9   BY MR. RUKAVINA:

  10   Q     So, you'll recall Mr. Morris was asking you about the

  11   paragraph in here where you outlined the terms of the

  12   agreement with the CLOs.        Do you recall that testimony?

  13   A     Yes.

  14   Q     Okay.    And then you see it says, The Debtor and the CLOs

  15   agreed to seek approval of this compromise by adding language

  16   to the confirmation order.        A copy of that language is

  17   attached hereto as Exhibit C and will be included in the

  18   confirmation order.

  19         Do you see that, sir?

  20   A     I do.

  21   Q     Okay.

  22                 MR. RUKAVINA:    Mr. Vasek, go back to Exhibit C.

  23   BY MR. RUKAVINA:

  24   Q     So it's correct that this Exhibit C is the referenced

  25   agreement that the Debtor and the CLOs will seek approval of,




                                                                    001737
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 251 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 181 of 225 PageID 4460
                                  Seery - Recross                           251


   1   correct?

   2   A     The -- the -- it may be word-splitting, but I believe it

   3   says that they've reached agreement and this is the language

   4   that will evidence that agreement or embody that agreement.

   5   Q     Okay.

   6                 MR. RUKAVINA:   Scroll down, Ms. Vasek, to the next

   7   page, please.

   8   BY MR. RUKAVINA:

   9   Q     Real quick, do the CLOs owe the Debtor any money for the

  10   management fees?

  11   A     I don't -- well, the answer is there are accrued fees that

  12   haven't been paid, but when they have cash they run through

  13   the waterfall and pay them.

  14   Q     And I believe you mentioned to me those accrued fees

  15   before.    They're several million dollars, correct?

  16   A     It -- I don't know right off the top of my head.           They can

  17   aggregate and then they get paid down in the quarter depending

  18   on the waterfall.      And it's -- it's not a fair statement by

  19   either of us to say the CLOs, as if they're all the same.

  20   Each one is different.

  21   Q     I understand.     But as of today, you agree that the CLOs

  22   collectively owe some amount of money to the Debtor in accrued

  23   and unpaid management fees?

  24   A     I believe that's the case.

  25   Q     Okay.    And do you believe it's north of a million dollars?




                                                                    001738
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 252 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 182 of 225 PageID 4461
                                  Seery - Recross                           252


   1   A     I don't recall.

   2   Q     Okay.

   3                 MR. RUKAVINA:   Well, scroll down a couple of more

   4   lines, Mr. Vasek.      Stay there.

   5   BY MR. RUKAVINA:

   6   Q     Sir, if you'll read with me, isn't the Debtor releasing

   7   each Issuer, which is the CLOs, for and from any and all

   8   claims, debts, et cetera, by this provision?

   9   A     Claims.    Not -- not fees, but claims.       I don't believe

  10   there's any release of fees that the CLOs might owe and would

  11   run through the waterfall here.

  12   Q     Okay.    For and from any and all claims, debts,

  13   liabilities, demands, obligations, promises, acts, agreements,

  14   liens, losses, costs, and expenses, including without

  15   limitation attorneys' fees and related costs, damages,

  16   injuries, suits, actions, and causes of action, of whatever

  17   kind or nature, whether known or unknown, suspected or

  18   unsuspected, matured or unmatured, liquidated or unliquidated,

  19   contingent or fixed.

  20         Are you saying that that does not release whatever fees

  21   have accrued and the CLOs owe?

  22   A     I don't believe it would.       If it did, your client should

  23   be ecstatic.      But I don't believe it does that.

  24   Q     And you don't believe that it releases the CLOs of any and

  25   all other obligations that they may have to the Debtor and the




                                                                    001739
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 253 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 183 of 225 PageID 4462
                                    Seery - Recross                         253


   1   estate?

   2   A     I -- again, I don't believe there are any, but I think

   3   it's a broad release of claims away from the actual fees that

   4   are generated by the Debtor.          I don't believe there's an

   5   intention to release fees that have accrued.

   6   Q     Have you seen this language before I showed it to you

   7   right now?

   8   A     I believe I have, yes.

   9   Q     Okay.    Take a minute.    Can you point the Court to anywhere

  10   where present or future fees under the CLO agreements are

  11   excepted from the release?

  12   A     I could go through, I'll take your representation, but I

  13   don't believe that that's what it -- it's supposed to release

  14   fees.    Again, if the fees are owed, they get paid, if there

  15   are assets there to pay them.

  16   Q     Okay.    This release and this settlement was never noticed

  17   out as part of a 9019, was it?

  18   A     I don't believe so, no.

  19   Q     Okay.    So, other than bringing it up here today, this is

  20   the first that the Court, at least, has heard of this,

  21   correct?

  22   A     Yeah, again, I don't --

  23                 MR. MORRIS:    Objection to the form of the question.

  24                 THE WITNESS:    Yeah.   I just stated before that I

  25   don't think this is a -- that there claims.




                                                                    001740
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 254 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 184 of 225 PageID 4463
                                  Seery - Recross                           254


   1               THE COURT:    Wait.   Slow down.     I think --

   2               MR. SEERY:    Oh, I'm sorry, Your Honor.

   3               THE COURT:    -- there was an objection.        Go ahead, Mr.

   4   Morris.

   5               MR. MORRIS:    The notion that this is the first time

   6   the Court has heard of this is just factually incorrect.

   7   First of all, it's in the document from January 22nd.             Second

   8   of all, Mr. Seery testified to it last week at the preliminary

   9   injunction hearing.       I mean, --

  10               THE COURT:    I -- I --

  11               MR. MORRIS:    -- I don't know what the point of the

  12   inquiry is, but there's -- this is not new news.

  13               THE COURT:    Okay.   I sustain the objection.

  14   BY MR. RUKAVINA:

  15   Q     And Mr. Seery, can you point me to any document where

  16   counsel for the CLOs has signed this particular confirmation

  17   order or any other document agreeing to this language in the

  18   confirmation order?

  19   A     I don't think there's any document that's signed.            I think

  20   we already went over that.        I think the email is evidence

  21   their agreement to the general terms.          I don't see any

  22   agreement with respect to this particular language.

  23   Q     Well, you have no personal information?          You're going on

  24   what your lawyers told you that the CLOs agreed to, correct?

  25   A     That's correct.




                                                                     001741
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 255 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 185 of 225 PageID 4464
                                   Seery - Recross                          255


   1   Q     Okay.    You didn't personally --

   2   A     Excuse me.    That's correct with respect to this language,

   3   not with respect to the agreement.         I was on the phone when

   4   they agreed.

   5   Q     Okay.    And they agreed orally, you're saying, to basically

   6   the assumption of the CLO management agreements?

   7   A     Correct.

   8   Q     Okay.

   9                 MR. RUKAVINA:    Thank you, Your Honor.     I'll pass the

  10   witness.

  11                 THE COURT:    All right.   Other recross?

  12                 MR. TAYLOR:    Yes, Your Honor, I do.

  13                 THE COURT:    Go ahead.

  14                               RECROSS-EXAMINATION

  15   BY MR. TAYLOR:

  16   Q     Mr. Seery, Clay Taylor again.        You worked -- I'm sorry,

  17   let me restart.      I believe you testified earlier, in response

  18   to questions by Mr. Morris, that you didn't believe a Chapter

  19   7 trustee would be very effective in monetizing these assets,

  20   correct?

  21   A     I think I said I didn't believe that the Chapter 7 trustee

  22   would be as effective at monetizing the assets as the

  23   Reorganized Debtor would be, and me in the role as Claimant

  24   Trustee.

  25   Q     And one of the reasons that you gave is you believe that




                                                                    001742
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 256 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 186 of 225 PageID 4465
                                  Seery - Recross                           256


   1   the Chapter 7 trustee had to liquidate assets so quickly that

   2   it could not be effective; is that correct?

   3   A     Typically, that's the case, yes.

   4   Q     You worked for the Lehman trustee, correct?

   5   A     That's incorrect.

   6   Q     Okay.   Did you work on the Lehman case?

   7   A     Did I work in the case?       No.

   8   Q     Okay.   Did you -- how were you involved within -- within

   9   the Lehman case?

  10   A     It's a long history, but I was a relatively senior person,

  11   not senior level, not senior management level person at

  12   Lehman.    I ran the loan businesses and I helped a number of

  13   other places and I -- in the organization.           I helped construct

  14   the sale of Lehman to Barclays out of the broker-dealer and

  15   then helped consummate that sale.

  16   Q     Okay.   I believe, in that case, it was a SIPC -- the

  17   trustee was a SIPC trustee, correct?

  18   A     With respect to the broker-dealer.

  19   Q     Okay.   And you believe that a SIPC trustee is very -- has

  20   very similar rules with respect to asset sales; is that

  21   correct?

  22   A     There are some similarities, absolutely.

  23   Q     Okay.   And so in that case, the trustee was in place for

  24   seven years, yet you believe -- you want this Court to believe

  25   that a Chapter 7 trustee has to liquidate assets in a very




                                                                    001743
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 257 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 187 of 225 PageID 4466
                                   Seery - Recross                          257


   1   short time frame, is that correct?

   2                MR. MORRIS:    Objection to the form of the question.

   3                THE WITNESS:    Yeah, in the Lehman case, --

   4                THE COURT:    Overruled.

   5                THE WITNESS:    I'm sorry, Judge.

   6                THE COURT:    Go ahead.

   7                THE WITNESS:    In the Lehman case, the SIPC trustee

   8   spent years litigating, not liquidating.           The broker-dealer

   9   was sold in our structured deal to Barclays, and then the SIPC

  10   trustee liquidated the remainder of the estate, which was the

  11   broker-dealer, but most of it had been sold to Barclays.              It

  12   was really a litigation case.

  13   BY MR. TAYLOR:

  14   Q     But it did -- that trustee did sell off subsequent assets

  15   after the initial sale, correct?

  16   A     That trustee, I don't think, managed -- I don't know about

  17   that.    The trustee didn't really manage any assets.           Other

  18   than litigations.

  19   Q     You've also testified that you didn't believe or that you

  20   would not take on this role without the gatekeeper and

  21   injunction -- gatekeeper role and injunction being in place;

  22   is that correct?

  23   A     Yes.

  24   Q     And you're also familiar with the Barton Doctrine,

  25   correct?




                                                                    001744
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 258 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 188 of 225 PageID 4467
                                   Seery - Recross                            258


   1   A     I'm not.

   2   Q     Okay.    Do you believe that a Chapter 7 trustee could be

   3   sued by third parties without obtaining either relief from

   4   this Court -- let me just stop there.          Do you believe that a

   5   Chapter 7 trustee could be sued without seeking leave of this

   6   Court?

   7   A     I think it would be difficult.        I know that Chapter 7

   8   trustees have qualified immunity, so I think, whether it would

   9   be leave of this Court or it's just that there's a very high

  10   bar to suing them, I'm not exactly sure.           It's not something

  11   I've spent time on.

  12   Q     Okay.    So a hypothetical Chapter 7 trustee would have no

  13   need of the gatekeeper role or injunction if this case were

  14   converted to one under Chapter 7, correct?

  15   A     That's probably true.

  16   Q     Thank you.

  17                 MR. TAYLOR:    No further questions.

  18                 THE COURT:    All right.   Any other recross?

  19                 MR. DRAPER:    Your Honor, I have nothing --

  20                 THE COURT:    All right.

  21                 MR. DRAPER:    -- further.

  22                 THE COURT:    All right.   I think we're done, but

  23   anyone I've missed?

  24         All right.    Mr. Seery, it's been a long day.         You are

  25   excused from the virtual witness stand.




                                                                    001745
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 259 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 189 of 225 PageID 4468
                                  Seery - Recross                            259


   1               THE WITNESS:     Thank you, Your Honor.

   2               THE COURT:    All right.    Mr. Morris, let's see if

   3   there's anything else we can accomplish today.            It's 4:18

   4   Central time.     Who would be your next witness?

   5               MR. MORRIS:    My next witness would be John Dubel,

   6   Your Honor.

   7               THE COURT:    All right.    Can you give us a time

   8   estimate for direct?

   9               MR. MORRIS:    I wouldn't expect Mr. Dubel to be more

  10   than 20 minutes or so, but I would offer the Court, if you

  11   think it would be helpful, counsel for the CLO Issuers is on

  12   the call, and I believe that they would be prepared to just

  13   confirm for Your Honor that there is an agreement in

  14   principle, just as Mr. Seery has testified to, and maybe you

  15   want to hear from her.       I know she's not really a witness, but

  16   she might be able to make some representations to give the

  17   Court some comfort that everything Mr. Seery has said is true.

  18               THE COURT:    I think that would be useful.        Is it Ms.

  19   Anderson or who is it?

  20               MS. ANDERSON:     That is -- it is, Your Honor.        And you

  21   know, I appreciate the testimony given.          I certainly do not

  22   want to testify, but thought it might be useful for the Court

  23   to hear from us.

  24         Amy Anderson on behalf of the Issuers from Jones Walker.

  25   Schulte Roth also represents the Issuers.           And I can represent




                                                                    001746
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 260 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 190 of 225 PageID 4469
                                                                               260


   1   to the Court that the agreement as it's represented on Docket

   2   1807, as more particularly described in Exhibit C, which Your

   3   Honor has seen, is the agreement reached between the Issuers

   4   and the Debtor.

   5         There was some testimony about fees owed, accrued fees

   6   owed to the Debtor.       I certainly cannot speak to the substance

   7   of each particular management agreement with each CLO.             They

   8   are all distinct and unique and very lengthy documents.             I

   9   will -- I can represent to the Court that any accrued fees

  10   that are owed were not intended to be included in the release.

  11   It is -- it is not meant to release fees owed to Highland

  12   under the particular management agreements.

  13         Of course, if the Court has any questions or if I can

  14   provide anything further, I'm happy to.          And I will be on the

  15   hearing today and tomorrow, but I thought it might be useful,

  16   given the topic of the testimony this afternoon.

  17               THE COURT:    All right.    That was useful.      Thank you,

  18   Ms. Anderson.

  19         All right.    Well, Mr. Morris, shall we go ahead and hear

  20   from Mr. Dubel today, perhaps finish up a second witness?

  21               MR. MORRIS:    Yeah.    I think we have the time.       I

  22   think Mr. Dubel is here.       Are you here, Mr. Dubel?

  23               MR. DUBEL:    I am.    Can you hear me, Your Honor?

  24               THE COURT:    I can hear you, but I cannot see you.

  25   Oh, now I can see you.       Please raise your right hand.




                                                                    001747
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 261 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 191 of 225 PageID 4470
                                    Dubel - Direct                          261


   1                   JOHN S. DUBEL, DEBTOR'S WITNESS, SWORN

   2                 THE COURT:    All right.   Thank you.    Mr. Morris, go

   3   ahead.

   4                 MR. MORRIS:    Thank you very much, Your Honor.

   5                               DIRECT EXAMINATION

   6   BY MR. MORRIS:

   7   Q     Mr. Dubel, can you hear me?

   8   A     I can, Mr. Morris.

   9   Q     Okay.    Do you have a position today with the Debtor, sir?

  10   A     I am a director of Strand Advisors, Inc., which is the

  11   general partner of the Debtor.

  12   Q     Okay.    And can you --

  13                 MR. MORRIS:    Your Honor, just as a reminder, I'm

  14   going to ask Mr. Dubel to describe his professional experience

  15   in some detail, to put into context his testimony, but his

  16   C.V. can be found at Exhibit 6Y as in yellow on Docket No.

  17   1822.

  18                 THE COURT:    All right.

  19   BY MR. MORRIS:

  20   Q     Mr. Dubel, can you describe your professional background?

  21   A     Yes.    I have approximately, almost, and I hate to say it

  22   because it's making me feel old, but I have almost 40 years of

  23   experience working in the restructuring industry.

  24         I have served in many roles in that, both as an advisor,

  25   an investor in distressed debt, and also a member of




                                                                    001748
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 262 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 192 of 225 PageID 4471
                                   Dubel - Direct                           262


   1   management teams, and as a director, both an independent

   2   director and a non-independent director.

   3         My executive roles have included the -- both an executive

   4   director, chief executive officer, president, chief

   5   restructuring officer, chief financial officer.            And I have

   6   been involved in some of the largest Chapter 11 cases over the

   7   last several decades, including cases like WorldCom and

   8   SunEdison.

   9   Q     Let's focus your attention for a moment just on the

  10   position of independent director.         Have you served in that

  11   capacity before this case?

  12   A     I have.

  13   Q     Can you describe for the Court some of the cases in which

  14   you've served as an independent director?

  15   A     Sure.   I've served as an independent director in several

  16   cases that were I'll call post-reorg cases.           Werner Company,

  17   which was the largest climbing equipment manufacturer in the

  18   world, manufacturer of ladders, Werner Ladders.            You'll see

  19   them on every pickup truck running around the countryside.

  20         FXI Corporation, which is a -- one of the largest foam

  21   manufacturers.      Everybody's probably slept or sat on one of

  22   their products.

  23         Barneys New York, back in 2012, when they did an out-of-

  24   court restructuring.       I had previously been involved with

  25   Barneys 15 years before that, and so I was called upon because




                                                                    001749
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 263 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 193 of 225 PageID 4472
                                   Dubel - Direct                           263


   1   of my knowledge to be an independent director in that

   2   situation.     Have had no relationship with Barneys since it

   3   emerged from Chapter 11 back in 1998.

   4         I have been the independent director in WMC Mortgage,

   5   which was a mortgage company owned by General Electric.

   6         And I am currently serving as an independent director in a

   7   company -- in two companies.        One, Alpha Media, which is a

   8   large radio station chain that recently filed Chapter 11, I

   9   believe it was late Sunday night, and I am also an independent

  10   director in the Purdue Pharma bankruptcy, and have served

  11   prior to the bankruptcy and am the chair of the special

  12   independent committee of directors -- special committee of

  13   independent directors in that particular situation.

  14   Q     That sounds like a lot.       In terms of other fiduciary

  15   capacities, I think your C.V. refers to Leslie Fay.             Were you

  16   involved in that case, and if so, how?

  17   A     I was.   That was -- for those people who may remember it,

  18   that goes back into the 1993 era.         Leslie Fay was a large

  19   apparel manufacturer, and at the time was one of the largest

  20   companies that had gone through an extensive fraud.             I say at

  21   the time because it was about a $180 million fraud, which

  22   pales by some of the ones that have followed it.

  23         I was brought in as the executive vice president in charge

  24   of restructuring, chief financial officer, and was also added

  25   to the board of directors.        Even though I wasn't independent,




                                                                    001750
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 264 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 194 of 225 PageID 4473
                                   Dubel - Direct                           264


   1   I was added to the board of directors to have the fresh face

   2   on the board in that particular situation because of the fraud

   3   that had taken place.

   4   Q     And --

   5   A     Sun --

   6   Q     Go ahead.

   7   A     SunEdison, I was brought in as the CEO.          Actually,

   8   initially, as the chief restructuring officer, with a mandate

   9   to replace the CEO, which took place shortly after I was

  10   brought on board and -- because of various issues surrounding

  11   investigations by the SEC, DOJ, and allegations by the

  12   creditors of fraud.      And so I was brought in to run the

  13   company through its Chapter 11 process.

  14         As I'd mentioned earlier, WorldCom, I was brought in at

  15   the beginning of the case as the fresh chief financial

  16   officer.    And I think everybody is familiar with what happened

  17   in the WorldCom situation.

  18   Q     All right.    Based on that experience, do you have a view

  19   as to whether the appointment of independent directors is

  20   unusual?

  21   A     It is not.    More recently, it has -- it had been in the

  22   past.    Usually, you know, they would try and take the existing

  23   directors and form a special committee of the existing

  24   directors.     But I think the state of the art has become more

  25   where independent directors are brought in, mainly because the




                                                                    001751
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 265 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 195 of 225 PageID 4474
                                   Dubel - Direct                           265


   1   cases have become a lot more complex in nature, and larger,

   2   and the transactions themselves are much more sophisticated.

   3   And so having somebody independent has been important for

   4   analyzing the various transactions.          And also, quite often,

   5   it's just bringing a fresh, independent voice to the company

   6   on the board.

   7   Q     Do you have an understanding as to the purpose and the

   8   role of independent directors generally in restructuring and

   9   bankruptcy cases?

  10   A     Sure.   As I kind of alluded to a little bit earlier, the

  11   -- probably the most critical thing is for restoring

  12   confidence in the company and in the management in terms of

  13   corporate governance, especially when there have been troubled

  14   situations, where -- whether it's been fraud or allegations

  15   made against the company and its prior management or when

  16   management has left under difficult situations.

  17         Also, you know, independent thought process being brought

  18   to the board is very important for helping guide companies.

  19   It's quite often the existing management team or the existing

  20   board may get stuck in a rut, as you can say, you know, in

  21   terms of their thinking on how to manage it, and having

  22   somebody with restructuring experience who provides that

  23   independent voice is very important to the operations.

  24         In addition, having someone who can look at conflicts that

  25   might arise between shareholders or shareholders and the board




                                                                    001752
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 266 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 196 of 225 PageID 4475
                                   Dubel - Direct                           266


   1   members is important.       As I mentioned earlier, the WMC

   2   Mortgage situation was one where I was brought on to -- as an

   3   independent member of the board to effectively negotiate an

   4   agreement or a settlement between WMC and its parent, General

   5   Electric.     That entity was being -- WMC was being sued for

   6   billions of dollars, and there were issues as to whether or

   7   not General Electric should fund those obligations.             And so

   8   that was a role that is quite often occurring in today's day

   9   and age.

  10         In addition, evaluating transactions for companies is

  11   important, whereby either the shareholders who sit on the

  12   board or board members may be involved in those transactions,

  13   needing an independent voice to review it.           And, you know, I

  14   have served in situations.        Again, Barneys New York and Alpha

  15   Media is another example where, as an independent director, I

  16   am one of the parties responsible for evaluating those

  17   transactions and making recommendations to the entire board.

  18         And then, again, you know, situations where it's just

  19   highly-contentious and having, as I said, having that

  20   independent view brought to the table is something that is

  21   very helpful in these cases.

  22   Q     I appreciate the fulsomeness of the answer.          During the

  23   time that you served in these various fiduciary capacities, is

  24   it fair to say you spent a lot of time considering and

  25   addressing issues relating to D&O and other executive




                                                                    001753
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 267 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 197 of 225 PageID 4476
                                   Dubel - Direct                           267


   1   liability issues?

   2   A     It's usually one of the things that you get involved with

   3   thinking about prior to taking on the role because you want to

   4   make sure that there are the appropriate protections for the

   5   director.

   6   Q     Can you describe for the Court some of the protections

   7   that you've sought or that you've seen employed in some of the

   8   cases you've worked on, including this one, by the way?

   9   A     Sure.   I mean, one of the first things you look to is does

  10   the company -- will the company indemnify the director for

  11   serving in that capacity?        And if the company will not

  12   indemnify, then there's always a question as to why not, and

  13   it's probably something you don't want to get involved with.

  14         Generally, that is something that I don't think I've ever

  15   seen a case where there has not been indemnification.

  16   Obviously, it would, you know, cause great pause or concern if

  17   they weren't willing to indemnify.         But that is important.

  18         Providing D&O insurance is very important.          And in most

  19   situations, you know, over the last 10-15 years, if there's

  20   not adequate D&O insurance -- quite often, the D&O insurance

  21   has been tapped out because of claims that will -- have been

  22   brought or are anticipated to be brought -- new D&O insurance

  23   is something that's front and center for the minds of

  24   independent directors such as myself.

  25         As you -- that gets you into the case and gets you moving.




                                                                    001754
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 268 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 198 of 225 PageID 4477
                                   Dubel - Direct                           268


   1   As you start to look towards the confirmation and exit from

   2   the case, things that would be appropriate, that, you know,

   3   would always be something you would want to look at would be

   4   exculpation language, releases.         And in this particular case,

   5   the injunction, or what Mr. Seery earlier referred to as the

   6   gatekeeper clause, is something that is very important for

   7   directors, both, you know, as they're thinking through it and

   8   as they emerge.

   9   Q     All right.    Let's shift now to this case, with that

  10   background.     How did you learn about this case?

  11   A     I had a party who was involved in the case reach out to me

  12   in early part of December of 2019 to see if I would be

  13   interested in getting involved.         I think that was about the

  14   time -- it was after -- as I recall, it was after the case had

  15   been moved to Dallas and when there was a -- consideration of

  16   either a Chapter 11 or a Chapter 7 trustee.           I can't remember

  17   exactly which it was.       But there was talk about a motion to

  18   bring on a trustee and get rid of all the management and the

  19   like and such.

  20   Q     Can you describe in as much detail as you can recall the

  21   facts and circumstances that led to your appointment as an

  22   independent director?

  23   A     Sure.   I, as I said, I had -- early December, I had an --

  24   one of the parties involved -- had, probably within the next

  25   week, probably two or three others -- that reached out to see




                                                                    001755
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 269 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 199 of 225 PageID 4478
                                   Dubel - Direct                           269


   1   if I would be interested in participating.           I met with the

   2   Creditors' Committee or -- I'm not sure if it was all the

   3   members, but representatives of the Creditors' Committee,

   4   along with counsel, and I believe financial advisors were

   5   involved.     They walked me through the issues.         They wanted to

   6   hear about my C.V.      Quite a few of them knew me, knew me well,

   7   but others wanted to hear about my background and how I would

   8   look at things as an independent director.

   9         That went through into the latter part of December.            I

  10   knew that they were talking to other parties.            I think it was

  11   probably right around the first of the year or so that I was

  12   informed, maybe a little bit earlier than that, that I was

  13   informed that Mr. Seery was one of the other parties that they

  14   were talking to, and Mr. Seery and I were put in touch with

  15   each other.     I had worked with Mr. Seery back probably nine

  16   years earlier when I was the CEO of FGIC.           He was involved in

  17   a matter that we were restructuring, and so knew him a little

  18   bit and was comfortable working with him as a, you know,

  19   another independent director.

  20         Then we took the time that we had to to -- or, I took the

  21   time to -- from the beginning, you know, the early part of

  22   December, look at the docket, understand what was taking

  23   place.    I -- in addition, I met with the company and its

  24   advisors, in-house counsel, the folks at DSI who were at the

  25   time the CRO and the company's counsel to better understand




                                                                    001756
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 270 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 200 of 225 PageID 4479
                                   Dubel - Direct                           270


   1   some of the issues.

   2         Mr. Seery and I, as I said, were both selected, and we

   3   went through the process of, I guess, breaking the tie, I

   4   think, if I could say it that way, amongst the creditors and

   5   the Debtor as to who would be the third member of the board.

   6   And we were given the opportunity to go out, interview, and

   7   select the third member, which resulted in Russell Nelms'

   8   appointment to the board.        And also during that time, we were

   9   given the opportunity to have some input -- not a hundred

  10   percent input, but some input -- on the January 9th order that

  11   -- the January 9, 2020 order that was put in place appointing

  12   us and giving us some of the protections that we felt were

  13   appropriate and necessary in this case.

  14   Q     All right.    We'll get to that in a moment, but during this

  15   diligence period, did you form an understanding as to why an

  16   independent board was being formed, why it was being sought?

  17   A     Yes.   There was, my words, there was a lot of distrust

  18   between the creditors and the management -- not the CRO, but

  19   the prior management of the company -- and there had been a

  20   motion brought both to obviously bring the case back to Dallas

  21   from I think it was originally in Delaware and then there was

  22   a motion to seek, you know, to remove management and put in a

  23   trustee.

  24         There had been a dozen years of litigation with one party,

  25   about eight or nine years with another major party, and




                                                                    001757
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 271 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 201 of 225 PageID 4480
                                   Dubel - Direct                             271


   1   several other of the major creditors were litigants.             The

   2   other, as I understood, the other creditors, main creditors in

   3   the case were all lawyers who had not yet gotten paid for the

   4   litigation work that they had done.          And so it was obvious

   5   that this was a very -- a highly-litigious situation.

   6   Q     In addition to speaking with the various constituents, did

   7   you do any diligence on your own to try to understand the case

   8   before you accepted the appointment?

   9   A     Yes.   I went to the docket to look at all the -- not every

  10   single thing that had been filed, but to try and look at all

  11   the key, relevant items that had been filed, get a better

  12   understanding of what was out there.          Looked at some of the

  13   initial filings of the company in terms of the, you know, the

  14   creditors, to understand who the creditor base was per the

  15   schedules that had been filed.         Looked at the -- some of the

  16   various pleadings that had been put in place.

  17   Q     Did you form a view as to the causes of the bankruptcy

  18   filing?

  19   A     Litigation.    That was my clear view.       This company had

  20   been in litigation with multiple parties, various different

  21   parties, since around 2008.        Generally, you would see

  22   litigation like the types that were, you know, that were here,

  23   you know, you'd litigate for a while, then you'd try and

  24   settle it.

  25         It did not appear to me that there was any intention on




                                                                    001758
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 272 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 202 of 225 PageID 4481
                                   Dubel - Direct                            272


   1   the -- the Debtor to settle these litigations, but would

   2   rather just continue the process and proceed forward on the

   3   litigation until the very last minute.          And so it was obvious

   4   that this was going to -- that the Debtor was a, as I said, a

   5   highly-litigious shop, and that was one of the causes,

   6   obviously, the cause of the filing, along with the fact that

   7   judgments were about to be entered against the Debtor.

   8   Q     All right.    And in January 2020, do you recall that's when

   9   the agreement was reached between the Debtor, the Committee,

  10   and Mr. Dondero?

  11   A     Yeah, it was the first week or so, which resulted in a

  12   hearing on I believe it was January 9th in front of Judge

  13   Jernigan.

  14   Q     And as a part of that -- I think you testified at that

  15   hearing.    Do I have that right?

  16   A     I don't recall if I did.       I might have.     I might have

  17   testified at a subsequent hearing.         But --

  18   Q     But was --

  19   A     -- I was in the courtroom for that hearing, yes.

  20   Q     Was it part of that process by which you accepted the

  21   appointment as independent director?

  22   A     I accepted it based upon the order that had been

  23   negotiated amongst the parties, the creditors, the Debtor, Mr.

  24   Dondero, and others.       And that was the key thing that was --

  25   and approved by the Court on that date.          And that was key for




                                                                    001759
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 273 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 203 of 225 PageID 4482
                                   Dubel - Direct                           273


   1   my acceptance of the role as an independent director.

   2   Q     And did you and the other prospective independent

   3   directors participate in the negotiation of the substance of

   4   the agreement?

   5   A     We did.    We didn't have a hundred percent say over it, but

   6   we were able to get our voices heard.          As Mr. Seery testified

   7   earlier, he was instrumental in coming up with an idea about

   8   how to put in place the injunction, you know, the -- I think

   9   he referred to it as the gatekeeper injunction, which was

  10   obviously in this case very critical to all three of us:              Mr.

  11   Seery, Mr. Nelms, and myself.

  12   Q     Can you describe for the Court kind of the issues of

  13   concern to you and the other prospective board members?             What

  14   was it that you were focused on in terms of the negotiations?

  15   A     Well, obviously, indemnification was important, but that

  16   was something that was going to be granted.           Having the right

  17   to obtain separate D&O insurance just for the three directors

  18   was important.      We were concerned that Strand Advisors, Inc.

  19   really had no assets, and so we wanted to make sure that the

  20   Debtor was going to get -- was going to basically guarantee

  21   the indemnification.

  22         The -- because of the litigious nature and what we had

  23   heard from all of the various parties involved, including

  24   people inside the Debtor who we had talked with, that it would

  25   be something that was important for us to make sure that the




                                                                    001760
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 274 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 204 of 225 PageID 4483
                                   Dubel - Direct                           274


   1   injunction, the gatekeeper injunction was put in place.

   2   Q     And can you elaborate a little bit on I think you said you

   3   had done some diligence and you had formed a view as to the

   4   causes of the bankruptcy filing, but did this case present any

   5   specific concerns or issues that you and the board members had

   6   to address perhaps above and beyond what you experienced in

   7   some of the other cases you described?

   8   A     Well, as I said earlier, the fact that the litigation --

   9   the various litigations with the creditors have been going on

  10   for what I viewed as an inordinate amount of years, and that

  11   it was clear from my diligence that I had done that this had

  12   been directed by Mr. Dondero, to keep this moving forward in

  13   the litigation, and to, in essence, just, you know, never give

  14   up on the litigation.

  15         It was important that the types of protections that we

  16   were afforded in the January 9th order were put in place,

  17   because we -- none of us -- none of the three of us, and

  18   myself in particular, did not want to be in a position where

  19   we would be sued and harassed through lawsuits for the next,

  20   you know, ten years or so.        That's not something anybody would

  21   want to sign up for.

  22   Q     All right.    Let's look at the January 9th order and the

  23   specific provisions I think that you're alluding to.

  24               MR. MORRIS:    Can we call up Exhibit 5Q, please?

  25               THE WITNESS:     Pardon me while I put my glasses on to




                                                                    001761
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 275 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 205 of 225 PageID 4484
                                   Dubel - Direct                           275


   1   read this.

   2                 MR. MORRIS:    All right.    And if we can go to

   3   Paragraph 4.

   4   BY MR. MORRIS:

   5   Q     Is that the paragraph, sir, that was intended to address

   6   the concern that you just articulated about Strand not having

   7   any assets of its own?

   8   A     Yes, it is.

   9   Q     And can you just describe for the Court how that

  10   particular provision addressed that concern?

  11   A     Sure.    Since we were directors of Strand, which is the

  12   general partner of the Debtor, we felt it was important that

  13   the general -- that Highland, the Debtor, would provide the

  14   guaranty on indemnification, because Highland had the assets

  15   to back up the indemnification.

  16         It was also pretty clear, from my experience in having

  17   placed D&O insurance, you know, over the last 25-30 years,

  18   that if there was no, you know, opportunity for

  19   indemnification, putting in place insurance would be very

  20   difficult or exorbitantly expensive.          So having this

  21   indemnification by Highland was a very important piece of the

  22   order that we were seeking.

  23   Q     And the next piece is the insurance piece in Paragraph 5.

  24   Do you see that?

  25   A     I do.




                                                                    001762
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 276 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 206 of 225 PageID 4485
                                   Dubel - Direct                           276


   1   Q     Did you have any involvement in the Debtor's efforts to

   2   obtain D&O insurance for the independent board?

   3   A     I did.

   4   Q     Can you just describe for the Court what role you played

   5   and what issues came up as the Debtor sought to obtain that

   6   insurance?

   7   A     Sure.    The Debtors had been looking to get an insurance

   8   policy in place.      They were not able to do that.        I happen to

   9   have worked with an insurance broker on D&O situations in some

  10   very difficult situations over the years and brought them into

  11   the mix.      They were able to go out to the market and find a

  12   policy that would cover us, the -- kind of the key components

  13   of that policy, though, were, number one, the guaranty that

  14   HCMLP would give -- I'm sorry, the guaranty that HCMLP would

  15   give to Strand's obligations, and also the -- I'll call it the

  16   gatekeeper provision was very important because these parties

  17   did not want to have -- they wanted to have what was referred

  18   to, commonly referred to as the Dondero Exclusion.

  19         So while we were -- we purchased a policy that covered us,

  20   it did have an exclusion, unless there were no assets left,

  21   and then the what I'll call -- we refer to as kind of a Side A

  22   policy would kick in.

  23   Q     Okay.    What do you mean by the Dondero Exclusion?

  24   A     The insurers did not want to cover the -- any litigation

  25   that Mr. Dondero would bring against directors.            It was pretty




                                                                    001763
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 277 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 207 of 225 PageID 4486
                                   Dubel - Direct                           277


   1   commonly known in the marketplace that Mr. Dondero was very

   2   litigious, and insurers were not willing to write the

   3   insurance without the protections that this order afforded

   4   because they did not want to be hit with frivolous -- hit with

   5   claims on the policy for frivolous litigation that might be

   6   brought.

   7               MR. TAYLOR:    Your Honor, this is Mr. Taylor.         I've

   8   got to object to the last answer.         He testified as to what the

   9   insurers' belief was and what they would or would not do based

  10   upon their own knowledge.        It's not within his personal

  11   knowledge.     And therefore we'd move to strike.

  12               THE COURT:    I overrule that objection.

  13               MR. MORRIS:    Your Honor?

  14               THE COURT:    I overrule the objection.

  15               MR. MORRIS:    Thank you.     Thank you, Your Honor.

  16   BY MR. MORRIS:

  17   Q     Mr. Dubel, can you explain to the Court, in your work in

  18   trying to secure the D&O insurance, what rule the gatekeeper

  19   provision played in the Debtor's ability to get that?

  20   A     Based upon my discussions with the insurance broker, who I

  21   have worked with for 25-plus years, had that gatekeeper

  22   provision not been put in place, we would not have been able

  23   to get insurance.

  24   Q     All right.    Let's look at the gatekeeper provision.

  25               MR. MORRIS:    Can we go down to Paragraph 10, please?




                                                                    001764
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 278 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 208 of 225 PageID 4487
                                    Dubel - Direct                          278


   1   Perfect.      Right there.

   2   BY MR. MORRIS:

   3   Q     Is this gatekeeper provision, is this also the source of

   4   the exculpation that you referred to?

   5   A     Yes.

   6   Q     And what's your understanding of how the exculpation and

   7   gatekeeper functions together?

   8   A     Well, my apologies, I'm not an attorney, so just from a

   9   business point of view, the way I look at this is that, you

  10   know, obviously, we're -- you know, the directors are not

  11   protected from willful misconduct or gross negligence, but any

  12   negligence -- you know, claims brought under negligence and

  13   the likes of such, and things that might be considered

  14   frivolous, would have to first go to Your Honor in the

  15   Bankruptcy Court for a review to determine if they were claims

  16   that should be entitled to be brought.

  17   Q     If you take a look at the provision, right, do you

  18   understand that nobody can bring a claim without -- in little

  19   i, it says, first determining -- without the Court first

  20   determining, after notice, that such claim or cause of action

  21   represents a colorable claim of willful misconduct or gross

  22   negligence against an indirect -- independent director.             Do

  23   you see that?

  24   A     I do.

  25   Q     Is it your understanding that parties can only bring




                                                                    001765
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 279 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 209 of 225 PageID 4488
                                   Dubel - Direct                           279


   1   claims for gross negligence or willful misconduct if the Court

   2   makes a determination that there is a colorable claim?

   3   A     That's my understanding.

   4   Q     And the second --

   5   A     I think they have the right -- I think they have the right

   6   to go to the Court to ask if they can bring the claim, but the

   7   Court has to make the determination that it's a colorable

   8   claim for willful misconduct or gross negligence.

   9   Q     And if the Court -- is it your understanding that if the

  10   Court doesn't find that there is a colorable claim of willful

  11   misconduct or gross negligence, then the claim can't be

  12   brought against the independent directors?

  13   A     That is my understanding, yes.

  14   Q     And was -- taken together, Paragraphs 4, 5, and 10, were

  15   they of importance to you and the other independent directors

  16   before accepting the position?

  17   A     They were absolutely critical to me and definitely

  18   critical to the other directors, because we all negotiated

  19   that together, and it would -- I don't -- I don't think any of

  20   the three of us would have taken on this role if those

  21   paragraphs had not been included in the order.

  22   Q     Okay.   Just speaking for yourself personally, is there any

  23   chance you would have accepted the appointment without all

  24   three of those provisions?

  25   A     I would not have.




                                                                    001766
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 280 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 210 of 225 PageID 4489
                                   Dubel - Direct                           280


   1   Q     And why is that?     In this particular case, why did you

   2   personally believe that you needed all three of those

   3   provisions?

   4   A     Well, you know, people like myself, you know, someone

   5   who's coming in as an independent director, come in in a

   6   fiduciary capacity.      And, you know, we take on risks.         Now,

   7   granted, in a Chapter 11 case, as the saying goes, you know,

   8   it's a lot safer because everything has to be approved by the

   9   Court, but there are still opportunities for parties to, in

  10   essence, have mischief going on and bring nuisance lawsuits

  11   that would take a lot of time and effort away from either the

  12   role of our job of restructuring the entity or post-

  13   restructuring, would just be nuisance things that would cost

  14   us money.     And we, you know, I did not want to be involved in

  15   that situation, knowing the litigious nature of Mr. Dondero

  16   from the research that I had done, you know, the diligence

  17   that I had done.      I did not want to subject myself to that.

  18   And it has proven an appropriate and very solid order because

  19   of the conduct of Mr. Dondero, as Mr. Seery has testified to

  20   earlier.

  21   Q     Do you have a view as to what the likely effect would be

  22   on future corporate restructurings if you and your fellow

  23   directors weren't able to obtain the type of protection

  24   afforded in the January 9th order?

  25   A     I think it would be very difficult to find qualified




                                                                    001767
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 281 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 211 of 225 PageID 4490
                                   Dubel - Direct                           281


   1   people who would be willing to serve in these types of

   2   positions if they knew they had a target on their backs.              You

   3   know, it was something that was clear to us, to Mr. Seery, Mr.

   4   Nelms, myself at the time, that if we had a target -- we felt

   5   like we would have a target on our back if we didn't have

   6   these protections.

   7         It just wasn't worth the risk, the stress, the

   8   uncertainty, the potential cost to us.          And so I don't think

   9   anybody else would be, you know, willing to take on the roles

  10   as an independent director with the facts and circumstances

  11   and the players involved in this particular case.

  12               MR. MORRIS:    I have no further questions, Your Honor.

  13               THE COURT:    All right.    Pass the witness.      Let's see.

  14   You went -- I'm going to give a time.          You went 32 minutes.

  15   So, for cross of this witness, I'm going to limit it to an

  16   aggregate of 32 minutes.       Who wants to go first?

  17               MR. DRAPER:    Your Honor, this is Douglas Draper.

  18   I'll be happy to go first.

  19               THE COURT:    All right.

  20                               CROSS-EXAMINATION

  21   BY MR. DRAPER:

  22   Q     Mr. Dubel, prior to your engagement, did you happen to

  23   read the case of Pacific Lumber?

  24   A     I did not.

  25   Q     And were you advised about Pacific Lumber by somebody




                                                                    001768
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 282 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 212 of 225 PageID 4491
                                   Dubel - Cross                            282


   1   other than a -- your lawyer?

   2   A     I'm not familiar with the case at all, Mr. Draper.

   3   Q     Are you aware, and you've been around a long time, that

   4   different circuits have different rules for liabilities of

   5   officers, directors, and people like that?

   6   A     I am aware that there are different, I don't know what the

   7   right term is, but precedents, I guess, in different circuits

   8   for any number of things, whether it's a sale motion or

   9   protections of officers and directors or anything.             So each

  10   circuit has its own unique situations.

  11   Q     And one last question.      On a go-forward, after -- if this

  12   plan is confirmed and on the effective date, you will not have

  13   any role whatsoever as an officer or director of the new

  14   general partner, correct?

  15   A     I have not been asked to.       As Mr. Seery testified, he may

  16   ask for assistance or just -- in most situations that I'm

  17   involved with, I may have a continuing role just as a -- I'll

  18   call it an advisor or somebody to provide a history.             But at

  19   this point in time, I have not been asked to have any

  20   involvement.

  21   Q     And based on your experience, you know that there's a

  22   different liability for a director and an officer versus

  23   somebody who is an advisor?

  24               MR. MORRIS:    Objection to the form of the question.

  25   No foundation.




                                                                    001769
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 283 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 213 of 225 PageID 4492
                                   Dubel - Cross                            283


   1               THE COURT:    Overruled.

   2               MR. DRAPER:    Mr. Dubel has shown --

   3               THE COURT:    Mr. Dubel, you can answer if you know.

   4               MR. DRAPER:     Mr. Dubel, you can answer.

   5               THE WITNESS:     I'm sorry, Your Honor, I didn't hear

   6   you say overruled.       Thank you.

   7         Mr. Draper, I apologize, could you repeat the question?

   8   BY MR. DRAPER:

   9   Q     The question is you know from your experience that there's

  10   a different liability for somebody who is an officer or

  11   director versus somebody who's an advisor?

  12   A     Yes, that's my experience, which is why in several

  13   situations post-reorganization, while I have not been involved

  14   per se, and I use the term involved meaning, you know, on a

  15   day-to-day basis, if someone asks me to assist, I'll usually

  16   ask them to bring me in as a non -- an unpaid employee or a,

  17   you know, a nominally-amount-paid employee, so that I would be

  18   protected by whatever protections the company might provide.

  19               MR. DRAPER:    I have nothing further for this witness,

  20   Your Honor.

  21               THE COURT:    All right.    Other cross?

  22               MR. TAYLOR:    Yes, Your Honor.

  23               MR. RUKAVINA:     Yes, Your Honor.

  24               MR. TAYLOR:    Oh, go ahead, Davor.

  25               MR. RUKAVINA:     No, Clay, go ahead.




                                                                    001770
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 284 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 214 of 225 PageID 4493
                                   Dubel - Cross                            284


   1                               CROSS-EXAMINATION

   2   BY MR. TAYLOR:

   3   Q     Mr. Dubel, this is Clay Taylor here on behalf on Mr.

   4   Dondero.      I believe you had previously testified in response

   5   to questions from Mr. Morris that Mr. Dondero had engaged in a

   6   pattern of litigious behavior; is that correct?

   7   A     I believe that's the testimony I gave, yes.

   8   Q     Okay.    And please give me the specific examples of which

   9   cases you believe he has engaged in overly-litigious behavior.

  10   A     Well, all of the cases that resulted in creditors, large

  11   creditors in our bankruptcy.        That would be the UBS situation,

  12   the Crusader situation which became the Redeemer Committee,

  13   litigation with Mr. Daugherty, with Acis and Mr. Terry.             And

  14   as I mentioned earlier, I'd, you know, been informed by

  15   members of the management team that it was Mr. Dondero's style

  16   to just litigate until the very end to try and grind people

  17   down.

  18   Q     Okay.    Was Mr. Dondero or a Highland entity the plaintiff

  19   in the UBS case?

  20   A     No, but what was referred -- what I was referring to was

  21   the nature in which he defended it and went overboard and

  22   refused to ever, you know, try and settle things in a manner

  23   that would have gotten things done.          And just looking at,

  24   having been involved in the restructuring industry for the

  25   last 40 years, as I said, almost 40 years, and been involved




                                                                    001771
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 285 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 215 of 225 PageID 4494
                                   Dubel - Cross                            285


   1   in many, many litigious situations, it's obvious when someone

   2   is litigious, whether they're the plaintiff or the defendant.

   3   Q      So are you personally familiar with the settlement

   4   negotiations in the UBS case that happened pre-bankruptcy,

   5   then?

   6   A      I have been informed that there were settlement

   7   negotiations, and subsequently determined, through discussions

   8   with the parties, that they weren't really close to -- to a

   9   settlement.

  10   Q      But are you aware of --

  11   A      Mr. Dondero might have thought they were, but they were

  12   not.

  13   Q      Okay.   Would you be surprised to learn if UBS had offered

  14   to settle pre-bankruptcy for $7 million?

  15   A      As I understand, settlements -- settlement offers pre-

  16   bankruptcy had a tremendous number of -- I don't know what the

  17   right term is -- things tied to it and that clearly were never

  18   going to get done.

  19   Q      Okay.   When you say things were tied to it, what things

  20   were tied to it?

  21   A      I don't know all of the settlement discussions that took

  22   place, but what I was informed was that there were a lot of

  23   conditions that were included in that.          And it's -- if it had

  24   been an offer of $7 million and Mr. Dondero didn't settle for

  25   that, there must have been a reason why.           So, you know, since




                                                                    001772
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 286 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 216 of 225 PageID 4495
                                   Dubel - Cross                            286


   1   the entities -- all of the entities within the Highland

   2   Capital empire, if you'd call it that, were being sued for

   3   almost a billion dollars.

   4   Q     Okay.   And you say there was lots of conditions that were

   5   tied to that.     What were the conditions?

   6   A     As I said earlier, I wasn't informed of them on all the

   7   prepetition settlements.       That's just what I was told, there

   8   was conditions.

   9   Q     Okay.   And who were you told these things by?

  10   A     Both external counsel and internal counsel.          Mr.

  11   Ellington, Scott Ellington, and Isaac -- the litigation

  12   counsel.

  13   Q     Okay.   So --

  14   A     That's -- sorry.

  15   Q     Okay.   In each of these cases, you were informed by your

  16   views by statements that were made to you by other people?

  17   A     Yes.

  18   Q     Okay.

  19   A     Made -- and particularly made by members of management of

  20   the Debtor, which is pretty informed.

  21   Q     Okay.   Which members of management were those?

  22   A     As I just testified, it was Mr. Ellington, who was the

  23   general -- the Debtor's general counsel, and Mr. Leventon,

  24   Isaac Leventon, who was the -- I believe his title was

  25   associate general counsel in charge of litigation.




                                                                    001773
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 287 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 217 of 225 PageID 4496
                                     Dubel - Cross                          287


   1   Q      Okay.    Thank you.

   2                  MR. TAYLOR:    No further questions.

   3                  THE COURT:    All right.   Mr. Rukavina?

   4                                 CROSS-EXAMINATION

   5   BY MR. RUKAVINA:

   6   Q      Mr. Dubel, we've never met, although I think we were on

   7   the phone once together.         I know you're a director, so you're

   8   at the top, but having been in this case for more than a year,

   9   you probably have some understanding of the assets that the

  10   Debtor has, don't you?

  11   A      I do, but I'm not as facile with it as Mr. Seery,

  12   obviously.

  13   Q      Sure.    Is it true, to your understanding, that the Debtor

  14   owns various equity interests in third-party companies?

  15   A      Either directly or indirectly.       That's my understanding,

  16   yes.

  17   Q      Okay.    Have you heard of an entity called Highland Select

  18   Equity Fund, LP?

  19   A      I have.

  20   Q      And is that a publicly-traded company?

  21   A      I'm not familiar with its nature there, no.

  22   Q      Do you know how much of the equity of that entity the

  23   Debtor owns?

  24   A      I don't know off the top of my head, no.

  25   Q      And again, these may be unfair questions because you're at




                                                                    001774
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 288 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 218 of 225 PageID 4497
                                   Dubel - Cross                            288


   1   the top, so I'm not trying to make you look foolish.             I'm just

   2   trying to see.      Let me ask one more.      Have you heard of

   3   Wright, W-R-I-G-H-T, Limited?

   4               MR. MORRIS:    Objection, Your Honor.       Beyond the

   5   scope.

   6               MR. RUKAVINA:     Your Honor, I can recall him on my

   7   direct, then.

   8               THE COURT:    Yeah.     I'll --

   9               MR. RUKAVINA:     But I'd just rather get it over with.

  10               THE COURT:    I'll allow it.

  11               MR. MORRIS:    All right.     If we're going to get rid of

  12   --

  13               THE COURT:    Overruled.

  14               MR. MORRIS:     No, that's fine.

  15   BY MR. RUKAVINA:

  16   Q     Have you heard of Wright, W-R-I-G-H-T, Limited?

  17   A     I think I have, but I just don't recall it, Mr. Rukavina.

  18   I'm sorry, Rukavina.       Sorry.

  19   Q     It's okay.    It's a --

  20   A     I'm looking at your chart here, at your name here, and it

  21   looks like Drukavina, so I really apologize.

  22   Q     Believe it or not, it's actually a very famous name in

  23   Croatia, although it means nothing here.

  24         So, all of the entities that the Debtor owns equity in, I

  25   guess you probably, just because, again, you're not in the




                                                                    001775
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 289 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 219 of 225 PageID 4498
                                   Dubel - Cross                            289


   1   weeds, you can't tell us how much of that equity the Debtor

   2   owns, can you?

   3   A     I can't individually, no.       You know, Mr. Seery is our CEO

   4   and he's responsible for the day-to-day, you know, issues.              So

   5   usually we look at it more on a consolidated basis and not in

   6   the, you know, down in the weeds, as you refer to it, unless

   7   something specific came up.

   8   Q     Well, would you remember whether, when Mr. Seery or the

   9   prior CRO would provide you, as the board member, financial

  10   reports, whether that included P&Ls and balance sheets and

  11   financial reports for the entities that the Debtor owned

  12   interests in?

  13   A     We might -- we would have seen certain consolidating

  14   reports that might -- that would be, you know, consolidating

  15   financial statements that would be P&Ls.           Where we didn't

  16   consolidate them, I'm not sure we saw the actual individual-

  17   entity P&Ls on a regular basis.         We might have seen them if

  18   there was a transaction taking place.          But again, you know, I

  19   don't have -- I don't remember every single one of them, no.

  20   Q     And you would agree with me, sir, that the Pachulski law

  21   firm is an excellent restructuring, reorganization, insolvency

  22   law firm, wouldn't you?

  23   A     Yes, I would agree with you there.

  24   Q     Okay.   And you would expect them to ensure that anything

  25   that has to be filed with Her Honor is timely filed, wouldn't




                                                                    001776
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 290 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 220 of 225 PageID 4499
                                      Dubel - Cross                         290


   1   you?

   2   A      I would expect that they would follow the rules.

   3   Q      Okay.    And you have the utmost of confidence, I take it,

   4   in your CRO, don't you?

   5   A      I have a tremendous amount of confidence in our CEO, who

   6   also happens to hold the title of CRO, yes, if that's what

   7   you're referring to as, Mr. Seery.

   8          (Interruption.)

   9                  MR. RUKAVINA:    John.

  10   BY MR. RUKAVINA:

  11   Q      Okay, I think -- yeah, I think I heard that you have

  12   tremendous confidence in the CEO, who happens to be the CRO,

  13   right?

  14   A      Yes, that's the case.

  15                  MR. RUKAVINA:    Thank you, Your Honor.    I'll pass the

  16   witness.

  17                  THE COURT:    All right.   Any other cross of Mr. Dubel?

  18          All right.    Mr. Morris, redirect?

  19                  MR. MORRIS:    Yeah, just very briefly, Your Honor.

  20                                REDIRECT EXAMINATION

  21   BY MR. MORRIS:

  22   Q      You were asked about that Pacific Lumber case, Mr. Dubel;

  23   do you remember that?

  24   A      I do remember being asked about it.

  25   Q      And you weren't familiar with that case, right?




                                                                    001777
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 291 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 221 of 225 PageID 4500
                                     Dubel - Redirect                       291


   1   A      I'm not familiar with the name of the case, no.

   2   Q      But you did know that the exculpation and gatekeeping

   3   provisions were going to be included in the order; is that

   4   fair?

   5   A      I did.

   6   Q      And did you testify that you wouldn't have accepted the

   7   position without it?

   8   A      I did testify that way.

   9   Q      And if you knew that you couldn't get those provisions in

  10   the Fifth Circuit, would you ever accept a position as an

  11   independent director in the Fifth Circuit on a go-forward

  12   basis?

  13   A      Not in a situation such as this, no.

  14   Q      Okay.    Okay.

  15                  MR. MORRIS:    No further questions, Your Honor.

  16                  THE COURT:    All right.   Any recross on that narrow

  17   redirect?

  18          All right.    Well, Mr. Dubel, you are excused from the

  19   virtual witness stand.

  20                  THE WITNESS:    Thank you, Your Honor.

  21                  THE COURT:    All right.   I want to go ahead and --

  22                  MR. DUBEL:    Do you mind if I turn my video off?

  23                  THE COURT:    I'm sorry, what?

  24                  MR. DUBEL:    I said, do you mind if I turn my video

  25   off?




                                                                    001778
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 292 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 222 of 225 PageID 4501
                                                                            292


   1               THE COURT:    No, you may.     That's fine.

   2               MR. DUBEL:    Thank you, Your Honor.

   3               THE COURT:    All right.    I want to break now, unless

   4   there's any quick housekeeping matter.          Anything?

   5                MR. MORRIS:     No, Your Honor, but I would just ask

   6   all parties to let me know by email if they have any

   7   objections to any of the exhibits on the witness list that was

   8   filed at Docket No. 1877, because I want to begin tomorrow by

   9   putting into evidence the balance of our exhibits.

  10               MR. RUKAVINA:     And Your Honor, I was responsible for

  11   this due to an internal mistake.         The only ones I have an

  12   objection to are -- is that 7?         John, is that 7, right, 7OO --

  13               MR. MORRIS:    Yes.

  14               MR. RUKAVINA:     Your Honor, I only have an objection

  15   to 7O and 7P, although I think -- think the Court has already

  16   admitted 7P, so my objection is moot.

  17               THE COURT:    I have.

  18               MR. RUKAVINA:     Okay.

  19               THE COURT:    So, what --

  20               MR. RUKAVINA:     Then it would just be --

  21               THE COURT:    Go ahead.

  22               MR. RUKAVINA:     I'm sorry.    It would just be 7O.

  23   Septuple O or whatever the word is.

  24               THE COURT:    All right.    So I will go ahead and admit

  25   7F through 7Q, with the exception of 7O.           Again, these appear




                                                                    001779
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 293 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 223 of 225 PageID 4502
                                                                            293


   1   at Docket Entry 1877.       And Mr. Morris, you can try to get in

   2   7O the old-fashioned way if you want to.

   3               MR. MORRIS:    Yeah, I'll deal with 7O and the very

   4   limited number of other objections at the beginning of

   5   tomorrow's hearing.

   6               THE COURT:    All right.

   7         (Debtor's Exhibits 7F through 7Q, with the exception of

   8   7O, are received into evidence.)

   9               THE COURT:    So we will reconvene at 9:30 Central time

  10   tomorrow.     I think we're going to hear from the Aon, the D&O

  11   broker, Mr. Tauber; is that correct?

  12               MR. MORRIS:    That's right.     And that should be

  13   shorter than even Mr. Dubel.

  14               THE COURT:    All right.    Well, we will see you at 9:30

  15   in the morning.      We are in recess.

  16               MR. MORRIS:    Thank you so much.

  17               THE CLERK:    All rise.

  18         (Proceedings concluded at 5:09 p.m.)

  19                                     --oOo--

  20                                  CERTIFICATE

  21        I certify that the foregoing is a correct transcript from
       the electronic sound recording of the proceedings in the
  22   above-entitled matter.
  23      /s/ Kathy Rehling                                      02/04/2021

  24   ______________________________________                 ________________
       Kathy Rehling, CETD-444                                    Date
  25   Certified Electronic Court Transcriber




                                                                    001780
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 294 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 224 of 225 PageID 4503
                                                                            294

                                          INDEX
   1
       PROCEEDINGS                                                                5
   2
       OPENING STATEMENTS
   3
       -   By   Mr.   Pomerantz                                                12
   4
       -   By   Mr.   Kathman                                                  29
   5   -   By   Mr.   Clemente                                                 33
       -   By   Mr.   Draper                                                   40
   6   -   By   Mr.   Rukavina                                                 42
       -   By   Mr.   Taylor                                                   44
   7   -   By   Mr.   Kathman                                                  49
       -   By   Ms.   Drawhorn                                                 50
   8
       WITNESSES
   9
       Debtor's Witnesses
  10
       James P. Seery
  11
       - Direct Examination by Mr. Morris                                      58
  12   - Cross-Examination by Mr. Rukavina                                    169
       - Cross-Examination by Mr. Taylor                                      212
  13   - Cross-Examination by Mr. Draper                                      233
       - Redirect Examination by Mr. Morris                                   236
  14   - Recross-Examination by Mr. Rukavina                                  249
       - Recross-Examination by Mr. Taylor                                    255
  15
       John S. Dubel
  16   - Direct Examination by Mr. Morris                                     261
       - Cross-Examination by Mr. Draper                                      281
  17   - Cross-Examination by Mr. Taylor                                      284
       - Cross-Examination by Mr. Rukavina                                    287
  18   - Redirect Examination by Mr. Morris                                   290
  19
       EXHIBITS
  20
       Debtor's Docket 1822 Exhibits                               Received    55
  21     (exclusive of Exhibits B, D, E, 4D, 4E, 4G,
          5T, 6R, 6S, 6T, and 6U)
  22   Debtor's Docket 1866 Exhibits                               Received 56
       Debtors' Exhibits 7F through 7Q (exclusive of               Received 293
  23     Exhibit 7O)
       Debtor's Exhibit 7P                                         Received 140
  24   Debtor's Exhibit 7Q                                         Received 75
  25




                                                                    001781
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 295 of
Case 3:21-cv-00538-N Document 26-6 Filed295 06/09/21 Page 225 of 225 PageID 4504
                                                                            295


   1                                      INDEX
                                         Page 2
   2
       RULINGS
   3

   4   Confirmation Hearing [1808] - Continued to 2/3/2021                    293

   5   Agreed Motion to (1) Assume Non-Residential Real Property              293
       Lease with Crescent TC Investors, LP upon Confirmation of
   6   Plan and (II) Extend Assumption Deadline [1624] -
       Continued to 2/3/2021
   7
       END OF PROCEEDINGS                                                     293
   8
       INDEX                                                             294-295
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                                                    001782
